Exhibit 10.5

Confidential information in this Fourth Amended and Restated Loan and Security
Agreement has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request

FOURTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Dated as of October 28, 2011

 

 

 

DRIVETIME AUTOMOTIVE GROUP, INC.;

DRIVETIME SALES AND FINANCE COMPANY, LLC;

DRIVETIME CAR SALES COMPANY, LLC; AND DRIVETIME OHIO COMPANY, LLC,

AS THE BORROWERS,

WELLS FARGO BANK, NA;

SANTANDER CONSUMER USA INC., AND

MANHEIM AUTOMOTIVE FINANCIAL SERVICES, INC.

AS THE LENDERS,

AND

WELLS FARGO BANK, NA;

AS AGENT FOR THE LENDERS

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I - DEFINITIONS

     1   

Section 1.1

   Definitions      1   

Section 1.2

   Other Terms      18   

Section 1.3

   Accounting Terms      18   

ARTICLE II - ADVANCES, NOTES AND PREPAYMENTS

     18   

Section 2.1

   Advances      18   

Section 2.2

   Notes      19   

Section 2.3

   Procedures for Borrowing      19   

Section 2.4

   Making of Advances by Lenders      20   

Section 2.5

   Requirements of Law      25   

Section 2.6

   Independent Obligations      26   

Section 2.7

   Interest Rate; Maximum Lawful Rate      26   

Section 2.8

   Extension of Termination Date      27   

ARTICLE III - COMPUTATIONS; FEES

     28   

Section 3.1

   Computations      28   

Section 3.2

   Fees; Expenses      28   

ARTICLE IV - PAYMENTS

     29   

Section 4.1

   Payments by the Borrowers Generally      29   

Section 4.2

   Repayment of Principal and Interest      29   

Section 4.3

   Application of Payments      30   

ARTICLE V - ADMINISTRATION

     31   

Section 5.1

   Borrower Administration      31   

Section 5.2

   WFBNA as Agent      31   

ARTICLE VI - COLLATERAL: GENERAL TERMS

     37   

Section 6.1

   Security Interest      37   

Section 6.2

   Disclosure of Security Interest      37   

Section 6.3

   Additional Acts      38   

Section 6.4

   Inspection and Access      38   

Section 6.5

   Agent Authorization      40   

Section 6.6

   Change of Collateral, Location, Office or Structure      41   

Section 6.7

   Termination of Security Interests      41   

Section 6.8

   Liability for Collateral      41   

Section 6.9

   Financing Statements Filings      41   

Section 6.10

   Constructive Trust      42   

ARTICLE VII - CONDITIONS TO ADVANCES

     42   

Section 7.1

   Conditions to Effectiveness      42   

Section 7.2

   Conditions to Each Advance      44   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII - REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

     45   

Section 8.1

   Representations of the Borrowers      45   

ARTICLE IX - INDEMNITIES

     49   

Section 9.1

   Indemnity      49   

ARTICLE X - AFFIRMATIVE COVENANTS

     51   

Section 10.1

   Books and Records      51   

Section 10.2

   Payment of Fees and Expenses      51   

Section 10.3

   Continuity of Business and Compliance      51   

Section 10.4

   Financial Statements and Access to Records      51   

Section 10.5

   Subsequent Actions      53   

Section 10.6

   Financial Covenants      54   

Section 10.7

   Hedge Covenant      54   

Section 10.8

   Litigation Matters      54   

Section 10.9

   Value of Collateral      54   

Section 10.10

   Payment of Obligations      55   

Section 10.11

   Borrowers’ Insurance      55   

Section 10.12

   Unencumbered Inventory      55   

Section 10.13

   Multiple Borrowers; Borrowers’ Agent      55   

Section 10.14

   Inventory Advance Value      56   

Section 10.15

   Duty to Notify Agent      56   

Section 10.16

   Lines of Business      56   

Section 10.17

   Further Identification of Collateral      57   

Section 10.18

   Certificate of an Officer of the Borrowers      57   

Section 10.19

   Use of Proceeds      57   

Section 10.20

   Warehouse Facilities and other Indebtedness      57   

Section 10.21

   Formation of Subsidiaries      57   

Section 10.22

   Tax Information      58   

Section 10.23

   Landlord Waivers      58   

ARTICLE XI - NEGATIVE COVENANTS

     59   

Section 11.1

   Prohibition of Fundamental Changes      59   

Section 11.2

   Change in Business      59   

Section 11.3

   Dividends      59   

Section 11.4

   Transactions with Affiliates      60   

Section 11.5

   Adverse Transactions      60   

Section 11.6

   Collateral      60   

Section 11.7

   Restricted Payments      60   

Section 11.8

   Accounting Methods      60   

Section 11.9

   Fictitious Names; Title to Collateral      61   

Section 11.10

   No Additional Indebtedness      61   

ARTICLE XII - EVENTS OF DEFAULT

     61   

Section 12.1

   Events of Default      61   

 

ii



--------------------------------------------------------------------------------

Section 12.2

   Remedies of Agent on Behalf of Lenders      65   

Section 12.3

   Injunctive Relief      66   

Section 12.4

   Notice      66   

Section 12.5

   Appointment of the Agent as Each Borrower’s Lawful Attorney      67   

Section 12.6

   Agent’s or Lenders’ Default      67   

ARTICLE XIII - GENERAL TERMS AND CONDITIONS

     68   

Section 13.1

   Applicable Law      68   

Section 13.2

   Notices      68   

Section 13.3

   Headings      69   

Section 13.4

   Severability      69   

Section 13.5

   Offset      70   

Section 13.6

   Debtor-Creditor Relationship; Independent Contractor      70   

Section 13.7

   Approvals      70   

Section 13.8

   Successors and Assigns      70   

Section 13.9

   Amendments      73   

Section 13.10

   Waiver by Borrower      73   

Section 13.11

   Waiver by Lenders      73   

Section 13.12

   Waiver by Agent      73   

Section 13.13

   Counterparts; Electronic Execution      74   

Section 13.14

   Entire Agreement      74   

Section 13.15

   Patriot Act      74   

Section 13.16

   Statements of Account      75   

Section 13.17

   Publicity      75   

Section 13.18

   Survival      75   

Section 13.19

   LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES      76   

Section 13.20

   WAIVER OF JURY TRIAL      76   

Section 13.21

   Acknowledgments      76   

Section 13.22

   Intentionally Omitted      77   

Section 13.23

   Receipt of Payments      77   

Section 13.24

   Disgorgement of Payments      77   

Section 13.25

   Interpretation      77   

ARTICLE XIV - CONTRACT COLLATERAL

     78   

Section 14.1

   Contract Collateral      78   

 

iii



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Fourth Amended and Restated Loan and Security Agreement, dated as of
October 28, 2011, is entered into by and among DRIVETIME AUTOMOTIVE GROUP, INC.
(“DriveTime”), a Delaware corporation, DRIVETIME SALES AND FINANCE COMPANY, LLC
(“DriveTime Sales”), an Arizona limited liability company, and DRIVETIME CAR
SALES COMPANY, LLC (“Car Sales”), an Arizona limited liability company,
DRIVETIME OHIO COMPANY, LLC (“DriveTime Ohio”), an Arizona limited liability
company (each a “Borrower” and collectively the “Borrowers”), and WELLS FARGO
BANK, N.A., a national banking association (together with its successors and
assigns, “WFBNA”), as the lead lender, and as the agent for the Lenders (the
“Agent”), SANTANDER CONSUMER USA INC., an Illinois corporation (together with
its successors and assigns, “SCUSA”), as a lender, and MANHEIM AUTOMOTIVE
FINANCIAL SERVICES, INC., a Delaware corporation (together with its successors
and assigns, “MAFS”), as a lender (WFBNA, SCUSA and MAFS referred to herein
individually as “Lender” and collectively as “Lenders”) and, amends and restates
in its entirety that certain Prior Loan and Security Agreement (as hereinafter
defined). The obligations of the Borrowers to the Lenders under this Agreement
are the joint and several liability of each Borrower. In consideration of the
mutual covenants and agreements contained herein, the Borrowers and the Lenders
agree as follows:

ARTICLE I- DEFINITIONS

Section 1.1 Definitions.

Whenever used in this Agreement with such upper case letters as are shown below,
the following terms shall have the respective meanings set forth below. When the
terms are used in the plural, the plural forms of the meanings shall apply. All
other terms contained in this Agreement shall, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
defined therein; provided, that to the extent that the UCC is used to define any
term used herein and if such term is defined differently in different Articles
of the UCC, the definition of such term contained in Article 9 of the UCC shall
govern.

Accordion Increase: an optional one-time increase to the Inventory Facility
Limit in a maximum principal amount of Twenty-Five Million Dollars ($25,000,000)
to be made at the Lenders’ sole and absolute discretion upon the request by
Borrowers.

Accounting Period: a calendar month, beginning with the month during which this
Agreement is executed and ending with the calendar month during which the
Obligations have been paid in full following termination of this Agreement.

Advance: each of the advances described in ARTICLE II of this Agreement.

Affiliate: any Person now or in the future directly or indirectly owned or
controlled in whole or in part by DTCG. For the purpose of this definition:
(i) “control” shall mean the power to direct, or cause the direction of,
management or policies, whether through the ownership of voting securities, by
contract or otherwise; and (ii) “owned” shall mean at least 10% ownership.

 

1



--------------------------------------------------------------------------------

Agent: Wells Fargo Bank, N.A., a national banking association, acting solely in
its capacity as the agent for the Lenders under this Agreement and the other
Loan Documents.

Aggregate Commitment: with respect to each Lender means the Base Commitment and
Swing Line Commitment, if any, of such Lender.

Agreement: this Fourth Amended and Restated Loan and Security Agreement.

Alternate Base Rate: the rate of interest per annum publicly announced from time
to time by the “prime rate” published in the “Money Rates” or equivalent section
of The Wall Street Journal, provided that if a “prime rate” range is published
by The Wall Street Journal, then the highest rate of that range will be used or,
if The Wall Street Journal ceases publishing a prime rate or a prime rate range,
then Agent will select a prime rate, a prime rate range or another substitute
prime rate that is based upon comparable information.

Annual Percentage Rate: with respect to a Contract, the annual percentage rate
of finance charges stated in such Contract.

Applicable Margin: 3.50% per annum.

Approved Indebtedness: any Indebtedness of DTAC and/or DriveTime that is
subordinated in right of payment and security (if such Indebtedness is secured)
to all senior secured Indebtedness of Parent Companies, including, without
limitation, the Indebtedness evidenced by this Agreement in accordance with
subordination agreements satisfactory to Agent. To be deemed “Approved
Indebtedness”, DTAC and/or DriveTime shall either place a legend indicating such
subordination on every note, ledger page or other document evidencing any part
of the Indebtedness or deliver such documents to Agent, on behalf of the
Lenders.

Available Liquidity: with respect to the DT Entities On A Consolidated Basis at
any date, the aggregate for such date of (a) all unrestricted cash of the DT
Entities On A Consolidated Basis, (b) all Cash Equivalents then held by the DT
Entities On A Consolidated Basis, and (c) the unused portion of borrowing
availability as of such date under this Agreement.

Bankruptcy Code: the United States Bankruptcy Code of 1978, as amended from time
to time.

Base Commitment: with respect to each Lender, the amount set forth opposite such
Lender’s name under the caption “Base Commitment” on Schedule I attached hereto.

Base LIBOR: the rate per annum for United States dollar deposits quoted by Agent
as the Inter-Bank Market Offered Rate, with the understanding that such rate is
quoted by Agent for the purpose of calculating effective rates of interest for
loans making reference thereto, for delivery of funds for one (1) month in an
amount equal to the outstanding principal balance of the Inventory Facility.
Borrowers understand and agree that Agent may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Agent in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

 

2



--------------------------------------------------------------------------------

Base Pro Rata Share: for each Lender, the percentage equivalent of a fraction,
the numerator of which is the Base Commitment of such Lender and denominator of
which is the aggregate Base Commitments of all Lenders (or, at any time after
the Base Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Advances (other than Swing Line
Advances) then outstanding constitutes of the aggregate principal amount of all
Advances (other than Swing Line Advances) then outstanding). For purposes of
illustration only, if Borrowers make a request for an Advance pursuant to
Section 2.3(a) hereof in March, 2012 in the amount of $100,000, WFBNA’s Base Pro
Rata Share of such Advance shall be equal to $100,000 multiplied by a fraction,
the numerator of which is equal to $57,000,000 and the denominator of which is
$120,000,000. Under such circumstances, WFBNA’s Base Pro Rata Share of such
Advance shall be $47,500.

Borrower: each of (a) DriveTime, (b) DriveTime Sales, (c) Car Sales,
(d) DriveTime Ohio, and (e) any other Person now or hereafter named as a
borrower under this Agreement.

Business Day: any day other than (a) a Saturday or Sunday, or (b) a day on which
banking institutions in the States of Arizona, North Carolina or New York are
required by law to be closed.

Buyer’s Fee: fees charged by an auction in connection with the purchase of a
Motor Vehicle not in excess of $250.00 for any Motor Vehicle.

Capital Lease Obligations: for any Person, all obligations of such Person to pay
rent or other amounts under a lease of (or other agreement conveying the right
to use) Property to the extent such obligations are required to be classified
and accounted for as a capital lease on a balance sheet of such Person under
GAAP, and, for purposes of this Agreement, the amount of such obligations shall
be the capitalized amount thereof, determined in accordance with GAAP.

Cash Equivalents: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) Deposit
Accounts (as defined in the UCC) maintained with (i) any bank that satisfies the
criteria described in clause (d) above, or (ii) any other bank organized under
the laws of the United States or any state thereof so long as the full amount
maintained with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a

 

3



--------------------------------------------------------------------------------

term of not more than seven days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, (g) debt securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through
(g) above.

Certificate of Title: the certificate of title, manufacturer’s certificate of
origin or other document issued by a Governmental Authority evidencing ownership
of a Motor Vehicle.

Change of Control: a Change of Control, as that term is defined in the Notes
Indenture as in effect on the Effective Date and as any of the terms defined
therein exists as of the Effective Date.

Code: the Internal Revenue Code of 1986, as amended from time to time.

Collateral: the Property in which Lenders are granted a security interest
pursuant to Section 6.1 of this Agreement and pursuant to Section 3.1 of the
Guaranty.

Contract: a retail installment or conditional sale contract, with any
amendments, originated by any Person included within the definition of DTCG
pursuant to which a Contract Debtor has: (a) purchased a new or used Motor
Vehicle, (b) granted a security interest in the Motor Vehicle to secure the
Contract Debtor’s payment obligations, and (c) agreed to pay the unpaid purchase
price and a finance charge in periodic installments no less frequently than
monthly.

Contract Collateral: this term has the meaning provided in Section 14.1 of this
Agreement.

Contract Debtor: the Person that has executed a Contract as a purchaser, and any
guarantor, co-signer or other Person obligated to make payments under the
Contract.

Contract Debtor Documents: the original Certificate of Title, the original
executed Contract with original Contract Debtor signatures and the other
documents and instruments relating to the Contract.

Contract Rights: with respect to Contracts, (a) DTCG’s interest in the Financed
Vehicle; (b) all rights of DTCG regarding the Contract and Financed Vehicle,
including but not limited to rights to electronic funds transfers and rights
under all dealer agreements and purchase agreements pursuant to which the
Contract was acquired by DTCG and any repossessed Financed Vehicle and to any
collateral security securing such Contract, including any security deposit;
(c) all rights of DTCG with respect to any other policies of fire, theft or
comprehensive insurance, collision insurance, public liability insurance or
property damage insurance maintained with respect to the Financed Vehicle, the
Contract, or the Contract Debtor; (d) Remittances, and (e) all rights of DTCG to
the originals of all books, records (including electronic data), reports, files,
and documents relating to the Contracts, including, but not limited to, Contract
Debtor Documents, financial statements of Contract Debtors, and all payment
reports or records relating to the Contracts.

 

4



--------------------------------------------------------------------------------

Contract Rights Payor: any Person, other than a Contract Debtor, against whom
Contract Rights may be asserted.

Daily One Month LIBOR Rate: for any day, the rate of interest equal to the LIBOR
Rate then in effect for delivery for a one (1) month period.

DB Warehouse Facility: that financing transaction evidenced by that certain
Purchase and Contribution Agreement, dated as of November 2, 2007 between DTAC
and DT Warehouse and that certain Third Amended and Loan and Servicing
Agreement, dated as of July 23, 2010, among DT Warehouse, DTCC, Wells Fargo
Bank, N.A., the conduit lenders from time to time party thereto and the
financial institutions parties thereto as committed lenders, the other financial
institutions parties thereto as managing agents and Deutsche Bank AG, New York
Branch, as the Program Agent, for the finance and/or purchase by DT Warehouse of
certain contracts, as each such agreement shall be further amended, modified and
supplemented and in effect from time to time.

Defaulting Lender: any Lender that (a) has failed to fund any amounts required
to be funded by it under this Agreement on the date that it is required to do so
under this Agreement (including the failure to make available to Agent amounts
required pursuant to a Settlement), (b) notified any Borrower, Agent, or any
Lender in writing that it does not intend to comply with all or any portion of
its funding obligations under this Agreement, (c) has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within one
(1) Business Day after written request by Agent, to confirm that it will comply
with the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under this Agreement on the date that it is required to do so under this
Agreement, (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (g) has
failed to comply with the terms of any Loan Document or has breached any
agreement and/or obligation which such Lender may have with or to Borrower,
Agent or any other Lender in connection with the Inventory Facility.

Defaulting Lender Rate: (a) for the first 3 days from and after the date the
relevant payment is due, Daily One Month LIBOR Rate plus 3.5%, and
(b) thereafter, Daily One Month LIBOR Rate plus 6.5%.

Default Rate: on any date, a rate per annum that is equal to 3.0% in excess of
the rate otherwise applicable to the Advance or any other Obligations
outstanding on such date, provided that Obligations under Swap Agreements shall
bear interest at the default rate determined in accordance with the terms of
said Swap Agreements.

 

5



--------------------------------------------------------------------------------

Dollars and $: lawful money of the United States of America.

DT Entities On A Consolidated Basis: with respect to any applicable financial
statement or measurement, the treatment of such financial information or
measurement for the Parent Companies and their consolidated Subsidiaries as a
single unit, after elimination of all intercompany transactions, determined in
accordance with GAAP.

DTAC: DT Acceptance Corporation, an Arizona corporation and an Affiliate of the
Borrowers.

DTCC: DT Credit Company, LLC, an Arizona limited liability company.

DTCG: this term refers to the “DT Consolidated Group,” which includes the
Borrowers, the Guarantors and direct and indirect Subsidiaries of any Borrower
or any Guarantor included in DriveTime’s and DTAC’s consolidated financial
statements. For purposes of any financial covenants, the financial statements
and information of the Borrowers and the Guarantors shall be presented on a
consolidated basis, after elimination of all intercompany transactions,
determined in accordance with GAAP, and the covenants calculated based upon such
consolidated financial information and/or statements.

DT Entity: individually, DTAC, DriveTime, DTCC, Car Sales, DriveTime Sales and
any other Subsidiary of either Parent Company; “DT Entities” means such Persons
collectively.

DT Warehouse: DT Warehouse, LLC, a Delaware limited liability company.

DT Warehouse II: DT Warehouse II, LLC, a Delaware limited liability company.

DT Warehouse III: DT Warehouse III, LLC, a Delaware limited liability company.

DT Warehouse IV: DT Warehouse IV, LLC, a Delaware limited liability company.

Effective Date: the date upon which the conditions precedent set forth in
Section 7.1 shall have been satisfied.

Eligible Vehicle: a Motor Vehicle (a) that a Borrower has purchased for at least
One Thousand, Five Hundred Dollars ($1,500.00) and not more than Twenty Thousand
Dollars ($20,000.00); (b) which has been in a Borrower’s possession for no more
than one hundred and fifty (150) days; (c) which has not been repossessed by a
Borrower (unless subsequently re-purchased at auction or otherwise or purchased
from a Person included within the definition of DTCG at a commercially
reasonable sale by auction or otherwise after repossession); (d) which Borrower
has not acquired via trade-in; (e) for which such Borrower holds in its
possession the title and purchase documentation; provided, however, that if all
other criteria for Eligible Vehicles are met, Motor Vehicles may be held in such
Borrower’s possession without title documentation so long as Borrower, upon
request of Agent, provides evidence satisfactory to Agent that payment by a DT
Entity has been made for such Motor Vehicles; (f) is not subject to any Lien,
encumbrance or security interest of any kind other than the interest of the
Lenders as granted hereunder or Permitted Liens or as otherwise agreed to by the
Required Lenders in writing; and (g) which has not been purchased by a Borrower
for the use of its employees.

 

6



--------------------------------------------------------------------------------

Eligible Vehicle Advance Value: for each Eligible Vehicle in the Borrowers’
inventory, an amount equal to the sum of (i) eighty-five percent (85%) of the
Purchase Price, (ii) eighty-five percent (85%) of the itemized Buyer’s Fee,
(iii) eighty-five percent (85%) of the Transportation Costs, and
(iv) eighty-five percent (85%) of the reconditioning parts and repair parts
cost.

ERISA: the Employee Retirement Income Security Act of 1974, as amended from time
to time.

ERISA Affiliate: any corporation or trade or business that is a member of any
group of organizations (a) described in Section 414(b) or (c) of the Code of
which any Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the Lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which any Borrower is a
member.

Event of Default: this term has the meaning provided in Section 12.1 of this
Agreement.

Excluded Taxes: (a) taxes imposed on or measured by net income (however
denominated), franchise or gross revenue taxes imposed in lieu of net income
taxes imposed, by the United States (or any political subdivision thereof), or
any other jurisdiction (or any political subdivision thereof), as a result of
the recipient being organized in, doing business in, or having its principal
office or applicable lending office located in such jurisdiction; (b) any United
States withholding tax imposed pursuant to any branch profits taxes imposed by
the United States or any similar taxes imposed by any other jurisdiction in
which a Borrower is located; (c) any United States withholding tax imposed by
reason of any Lender’s failure to provide to Borrowers any documents such that a
Borrower or Agent is required to withhold United States withholding tax; (d) any
United States federal withholding taxes that would be imposed on amounts payable
to any Lender that is not a United States person within the meaning of Code
Section 7701(a)(30) based upon the applicable withholding rate in effect at the
time such Lender becomes a party to this Agreement (or designates a new lending
office); and (e) any taxes imposed pursuant to or as a result of FATCA.

FATCA: Foreign Account Tax Compliance Act, Sections 1471 through 1474 of the
Code and any applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections whether in existence on the
date hereof or promulgated or published hereafter.

Financed Vehicle: the new or used Motor Vehicle purchased by a Contract Debtor
pursuant to a Contract.

Funding Date: date on which an Advance is made hereunder.

GAAP: generally accepted accounting principles as in effect from time to time in
the United States of America.

Governmental Authority: any nation or government, any state or other political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or

 

7



--------------------------------------------------------------------------------

administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over any Person, any of its Subsidiaries or any
of its properties.

Guarantee: as to any Person, any obligation of such person directly or
indirectly guaranteeing any Indebtedness of any other Person in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, or take or pay or otherwise). The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

Guarantor: each of (a) DT Acceptance Corporation, an Arizona corporation,
(b) GFC Lending, LLC (f/k/a Go Financial Company, LLC), an Arizona limited
liability company, (c) DT Credit Company, LLC, an Arizona limited liability
company, (d) DT Jet Leasing, LLC, an Arizona limited liability company, and
(e) any other Person now or hereafter guaranteeing, endorsing or otherwise
becoming liable for any Obligations of Borrowers.

Guaranty: that certain Guaranty and Security Agreement, dated as of the date
hereof, by and among the Guarantors and the Agent, on behalf of the Lenders, as
amended, restated, supplemented, or otherwise modified from time to time.

Indebtedness: for any Person: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) accrued obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of such Person; (e) Capital Lease
Obligations of such Person; (f) obligations of such Person under repurchase
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) any other obligation of such Person by a note, bond, debenture or
similar instrument that would be classified as indebtedness on a balance sheet
prepared in accordance with GAAP; and (i) obligations to any Lender or any
Lender Affiliate under any Swap Agreement provided by such Lender or such Lender
Affiliate.

Intangible Assets: the amount (to the extent reflected in determining
consolidated stockholders’ equity) of (a) all investments in Subsidiaries of
either Parent Company other than consolidated Subsidiaries and (b) all goodwill,
patents, trademarks, service marks, trade names, copyrights, organization or
developmental expenses and other intangible items.

 

8



--------------------------------------------------------------------------------

Intercreditor Agreement: any intercreditor agreement or similar arrangement
among the Agent, on behalf of the Lenders, and any other creditor of any Person
included within the definition of DTCG in respect of any indebtedness of such
Person included within the definition of DTCG.

Inventory: Motor Vehicles that are held for sale or lease or to be furnished
under a contract of service.

Inventory Advance Value: the lesser of (a) the Inventory Facility Limit, and
(b) the cumulative Eligible Vehicle Advance Value for all Eligible Vehicles in
the Borrowers’ Inventory, as determined monthly for Inventory Facility Advances
and as determined daily for Swing Line Advances.

Inventory Advance Value Certificate: the certificate and accompanying computer
file (in a format acceptable to each Lender) prepared by the Borrowers
substantially in the form of Exhibit 1.1(B) attached hereto.

Inventory Facility: the loan facility described in ARTICLE II herein.

Inventory Facility Advance: an Advance made by the Lenders pursuant to
Section 2.1(a).

Inventory Facility Limit: (a) for the period commencing on the Payment Date in
January through the Payment Date in October of each year, One Hundred Thirty
Million Dollars ($130,000,000.00), and (b) for the period commencing on the
Payment Date in October through the Payment Date in January of each year, One
Hundred Forty Million Dollars ($140,000,000.00); provided, however, if an
Accordion Increase is requested and provided pursuant to Section 2.3(d) hereof,
the applicable Inventory Facility Limit will be increased by the amount of such
Accordion Increase.

Lead Lender: Wells Fargo Bank, N.A., a national banking association.

Lender: each of (a) Wells Fargo Bank, N.A., a national banking association,
(b) Santander Consumer USA Inc., an Illinois corporation, (c) Manheim Automotive
Financial Services, Inc., a Delaware corporation, and (d) any other Person now
or hereafter making loans to Borrowers under this Agreement.

Lender Account: the following account with Agent (or such other account as the
Agent may designate from time to time): Account No. [*]

Lender Affiliate: as to Agent or any Lender, (a) any Person directly or
indirectly owning 5% or more of the voting stock or equity interests of Agent or
such Lender or of which Agent or

 

 

* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

9



--------------------------------------------------------------------------------

such Lender owns 5% or more of such voting stock or equity interests; (b) any
Person controlling, controlled by or under common control with Agent or such
Lender; (c) any officer, director or employee of Agent or such Lender or any
Lender Affiliate of Agent or such Lender; and (d) any family member of Agent or
such Lender or any Lender Affiliate of Agent or such Lender.

Leverage Ratio: as of any Quarterly Measurement Date, the ratio computed by
dividing (a) the total assets of the DT Entities On A Consolidated Basis as of
such date, determined in accordance with GAAP by (b) Net Worth on such date.

LIBOR Rate: the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:

 

LIBOR =    Base LIBOR       100% - LIBOR Reserve Percentage   

LIBOR Reserve Percentage: the reserve percentage prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Agent for expected changes in such reserve percentage
during the term of the Inventory Facility.

Lien: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, security interest, lien (statutory or otherwise), or preference,
priority, charge or other security agreement or preferential arrangement of any
kind or nature whatsoever that is intended as security.

Liquidated Vehicle: a Motor Vehicle that was previously a Financed Vehicle
subject to a Contract but which has been sold following a repossession thereof
by or on behalf of a Person included within the definition of DTCG and the
proceeds of such liquidation have been distributed to the applicable party
entitled thereto, including, without limitation, those lenders that are party to
the Warehouse Facility documents.

Loan Documents: this Agreement, the Notes, the Guaranty, the Intercreditor
Agreements and the Supplemental Documentation, as each may be modified, amended,
extended, renewed or substituted from time to time, but does not include Swap
Agreements.

Material Adverse Effect: a material adverse effect on (a) the Property,
business, operations, financial condition or prospects of any Borrower and/or
any Guarantor and/or the DT Entities taken as a whole, (b) the ability of any
Borrower or any Guarantor to perform in all material respects its obligations
under any of the Loan Documents to which it is a party, (c) the legality,
validity or enforceability in all material respects of any of the Loan
Documents, (d) the rights and remedies of Agent, on behalf of the Lenders, or
any Lender under any of the Loan Documents, (e) the timely payment of the
principal of or interest on the Advances or other amounts payable in connection
therewith, or (f) the Collateral.

Maximum Lawful Rate: this term has the meaning provided in Section 2.7(c).

 

10



--------------------------------------------------------------------------------

Moody’s: Moody’s Investors Service, Inc. and its successors.

Motor Vehicle: a vehicle, the ownership of which is embodied in a Certificate of
Title, driven or drawn by mechanical power and manufactured primarily for use on
public streets, roads and highways.

Multiemployer Plan: a multiemployer plan defined as such in Section 3(37) of
ERISA to which contributions have been or are required to be made by any
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA.

Net Equity: the excess of the book value of the assets of the DT Entities On A
Consolidated Basis over the book value of the liabilities of the DT Entities On
A Consolidated Basis, in each case determined in accordance with GAAP.

Net Income: for any period for the DT Entities On A Consolidated Basis, the net
income (or loss) of the DT Entities On A Consolidated Basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (a) the income (or loss) of any Person (other than
the DT Entities On A Consolidated Basis) in which any other Person (other than
the DT Entities On A Consolidated Basis) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to the DT
Entities On A Consolidated Basis by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a
consolidated Subsidiary or is merged into or consolidated with any DT Entity or
that Person’s assets are acquired by any DT Entity or a consolidated Subsidiary,
(c) the income of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of their charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, (d) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any pension plan, and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net non-cash extraordinary losses.

Net Worth: at any time with respect to the DT Entities On A Consolidated Basis,
(a) Net Equity at such time, plus (b) the aggregate amount of Approved
Indebtedness at such time, minus (c) the sum of (i) the aggregate value of all
Intangible Assets of the DT Entities On A Consolidated Basis at such time
determined in accordance with GAAP and (ii) the aggregate amount of all advances
to employees of the DTCG at such time.

Notes: the promissory notes provided for by Section 2.2(a) hereof for Advances
and any promissory note delivered in substitution or exchange therefor, in each
case as the same shall be modified and supplemented and in effect from time to
time.

Notes Indenture: that certain Indenture, governing the Senior Secured Notes
dated June 4, 2010 by and among DTAC, DriveTime, DriveTime Sales, Car Sales,
DTCC, DT Jet Leasing, LLC and Wells Fargo Bank, N.A., solely in its capacity as
trustee thereunder, as amended, supplemented or otherwise modified from time to
time.

 

11



--------------------------------------------------------------------------------

Obligations: the Advances and all other amounts, including but not limited to
all other amounts advanced, expended or applied by the Lenders under this
Agreement or any other Loan Document to or for the benefit of the Borrowers or
to perform or enforce the Borrowers’ covenants in this Agreement or any other
Loan Document, together with all interest accruing thereon, including any
interest on pre-petition debt accruing after bankruptcy, all existing and future
obligations under any Swap Agreements between any Lender or any Lender Affiliate
and Borrowers in connection with the Inventory Facility whenever executed
(including obligations under Swap Agreements entered into prior to any transfer
or sale of a Lender’s interests hereunder if such Lender ceases to be a party
hereto), all fees, all costs of collection, attorneys’ fees and expenses of or
advances by the Lenders which the Lenders pay or incur in discharge of
obligations of the Borrowers or to inspect, repossess, protect, preserve, store
or dispose of any Collateral, whether such amounts are now due or hereafter
become due, direct or indirect and whether such amounts due are from time to
time reduced or entirely extinguished and thereafter re-incurred.

OFAC: the United States Department of the Treasury’s Office of Foreign Assets
Control or any successor thereto.

Parent Company: each of DriveTime and DTAC.

Payment Date: the last Business Day of each month.

PBGC: the Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

Permitted Lien: any or all of the following:

(a) any security interest or Lien at any time granted in favor of Lenders or
Agent, on behalf of Lenders, securing the Obligations;

(b) Liens securing claims of materialmen, mechanics, carriers, warehousemen,
landlords and other similar Persons for labor, materials, supplies or rentals
incurred in the ordinary course of a Borrower’s business;

(c) Liens resulting from deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance, social security
and other similar laws;

(d) any second-priority Lien granted pursuant to the Notes Indenture to secure
the obligations of DriveTime and DTAC and any related guaranties under the
Senior Secured Notes;

(e) Purchase Money Liens (as hereinafter defined) held by a seller of a Motor
Vehicle securing the purchase or acquisition price of a Motor Vehicle arising,
and the accrued expenses incurred, in the ordinary course of a Borrower’s
business (“Purchase Money Liens”) so long as such purchase or acquisition price
is paid and the Purchase Money Lien is released within sixteen (16) days of the
date the seller of the respective Motor Vehicle receives negotiable title as to
such Motor Vehicle; and

 

12



--------------------------------------------------------------------------------

(f) Liens on the Collateral agreed to in writing by the Lenders.

Person: any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, entity,
party, or government (including, any agency, instrumentality or division
thereof).

Places of Business: those locations set forth in Exhibit 8.1(A), including any
third party servicer locations to which a Borrower may send a Motor Vehicle to
prepare the Motor Vehicle for sale or repair.

Plan: an employee benefit or other plan established or maintained by a Borrower
or any ERISA Affiliate and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.

Pre-Default Event: an event that with the passage of time, the giving of notice,
or both, would constitute an Event of Default.

Prior Loan and Security Agreement: that certain Third Amended and Restated Loan
and Security Agreement, dated as of August 10, 2009, as amended by Amendment
No. 1 thereto dated as of October 20, 2009, Amendment No. 2 thereto dated as of
December 30, 2009, Amendment No. 3 thereto dated as of June 4, 2010, Amendment
No. 4 thereto dated as of August 9, 2010, Amendment No. 5 thereto dated as of
September 9, 2010, Amendment No. 6 thereto dated as of September 22, 2010, and
Amendment No. 7 thereto dated as of October 20, 2010, each by and among
DriveTime, DriveTime Sales (as successor by conversion to DriveTime Sales and
Finance Corporation (“DTSFC”)), Car Sales (as successor by conversion to
DriveTime Car Sales, Inc. (“DTCS”)) and SCUSA and MAFS, which amended and
restated that certain Second Amended and Restated Loan and Security Agreement,
dated as of August 18, 2008, as amended by Amendment No. 1 thereto dated as of
December 4, 2008, Amendment No. 2 thereto dated as of December 5, 2008,
Amendment No. 3 thereto dated as of March 4, 2009, Amendment No. 4 thereto
effective as of April 1, 2009, each by and among DriveTime, DriveTime Sales (as
successor by conversion to DTSFC), Car Sales (as successor by conversion to
DTCS), The CIT Group/Business Credit, Inc., The Royal Bank of Scotland PLC, and
MAFS, which amended and restated that certain Amended and Restated Loan and
Security Agreement, dated as of August 20, 2007, as amended as of November 2,
2007, by and among DriveTime, DriveTime Sales (as successor by conversion to
DTSFC), Car Sales (as successor by conversion to DTCS), The CIT Group/Business
Credit, Inc., Greenwich Capital Financial Products, Inc., and MAFS, which
amended and restated that certain First Amended and Restated Loan and Security
Agreement, dated as of August 21, 2006, by and among DriveTime, DriveTime Sales
(as successor by conversion to DTSFC), Car Sales (as successor by conversion to
DTCS), The CIT Group/Business Credit, Inc., Greenwich Capital Financial
Products, Inc., and Automotive Finance Corporation, which amended and restated
that certain Loan and Security Agreement executed October 29, 2004, by and among
DriveTime, DriveTime Sales (as successor by conversion to DTSFC), Car Sales (as
successor by conversion to DTCS), and Automotive Finance Corporation, as amended
by Amendment No. 1 thereto dated as of May 26, 2006 and by Amendment No. 2
thereto dated as of July 20, 2006.

Property: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

13



--------------------------------------------------------------------------------

Pro Rata Share: for each Lender, the percentage equivalent of a fraction, the
numerator of which is the Aggregate Commitment of such Lender and the
denominator of which is the Inventory Facility Limit (or, at any time after the
Aggregate Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Advances then outstanding
constitutes of the aggregate principal amount of all Advances then outstanding).

Purchase Price: with respect to any Eligible Vehicle, the acquisition cost.

Quarterly Measurement Date: for DTCG with respect to any fiscal year, the last
day of the March, June, September and December Accounting Periods.

RBS Warehouse Facility: that financing transaction evidenced by that certain
Purchase and Contribution Agreement, dated as of July 23, 2010 between DTAC and
DT Warehouse IV and that certain Loan and Servicing Agreement dated as of
July 23, 2010, among DT Warehouse IV, DTCC, Wells Fargo Bank, N.A., the conduit
lenders from time to time party thereto and the financial institutions parties
thereto as committed lenders, the other financial institutions parties thereto
as managing agents and The Royal Bank of Scotland PLC, as the Program Agent, for
the finance and/or purchase by DT Warehouse IV of certain contracts, as each
such agreement shall be further amended, modified and supplemented and in effect
from time to time.

Remittances: all proceeds of, periodic installment payment amounts disclosed in
Contracts or other payments or distributions of principal, interest or other
amounts on, insurance proceeds, payments from Contract Rights Payors and any
other amounts received by or on behalf of DTCG in respect of the Contracts.

Reportable Event: has the meaning set forth in Section 4043 of ERISA.

Required Lenders: Lenders whose aggregate Pro Rata Shares exceed 51%; provided,
however, that, solely as to determination by the Lenders of the required
Collateral audit procedures and/or the scope of collateral audits (but not as to
the number of Collateral Representatives or the Person or Persons designated as
Collateral Representative), the “Required Lenders” shall mean Lenders whose
aggregate Pro Rata Shares exceeds 66.67%.

Requirement of Law: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

Restricted Payments: with respect to any Person, (a) collectively, all dividends
or other distributions of any nature (cash, securities, assets or otherwise),
and all payments, by virtue of redemption or otherwise, on any class of equity
securities (including, without limitation, warrants, options or rights therefor)
issued by such Person, whether such securities are now or may hereafter be
authorized or outstanding and any distribution in respect of any of the
foregoing, whether directly or indirectly, and (b) any payment on account of, or
set apart assets for a sinking or other analogous fund for the purchase,
defeasance, retirement or other acquisition of any subordinate debt of any DT
Entity, whether now or hereafter outstanding, or

 

14



--------------------------------------------------------------------------------

any other distributions in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any DT Entity.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Santander Term Residual Facility: that financing transaction evidenced by that
certain Purchase and Contribution Agreement, dated as of May 10, 2010 between
DTAC and DT Warehouse II and that certain Loan and Servicing Agreement dated as
of May 10, 2010, among DT Warehouse II, DTCC, Wells Fargo Bank, N.A., and the
lender set forth therein for the finance and/or purchases by DT Warehouse II of
certain contracts, as each such agreement shall be further amended, modified and
supplemented and in effect from time to time.

Senior Secured Notes: the 12.625% senior secured notes due 2017 issued by DTAC
and DriveTime as co-issuers, jointly and severally, and governed by the Notes
Indenture together with any additional senior secured notes issued pursuant to
the Notes Indenture.

Single Employer Plan: has the meaning set forth in Section 3(41) of ERISA.

Stated Rates: this term has the meaning provided in Section 2.7.

Subsidiary: with respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

Supplemental Documentation: all agreements, instruments, documents, certificates
of title, financing statements, notices of assignment, powers of attorney,
subordination agreements, and other written matter necessary or reasonably
requested by Agent, on behalf of the Lenders, to perfect and maintain the
Agent’s perfected security interest in the Collateral or to consummate the
transactions contemplated by this Agreement.

Swap Agreement: has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.

Swing Line Advance: an Advance made by the Lead Lender pursuant to
Section 2.1(b), which Advance shall for all purposes under this Agreement
(except as otherwise expressly

 

15



--------------------------------------------------------------------------------

provided herein) be deemed an Advance under the Inventory Facility and each of
which shall be in a minimum principal amount of $100,000.

Swing Line Commitment: with respect to the Lead Lender, the amount set forth
opposite such Lead Lender’s name under the caption “Swing Line Commitment” on
Schedule I attached hereto.

Swing Line Sublimit: Ten Million Dollars ($10,000,000.00).

Taxes: any and all present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto other than Excluded
Taxes.

Termination Date: November 1, 2014 or such earlier date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of law
as same may be extended pursuant to Section 2.8 hereof.

Transportation Costs: transportation costs in connection with the transfer of an
Eligible Vehicle from auction sites to any Borrower’s inspection centers not in
excess of $400.00 for any Eligible Vehicle.

UBS Warehouse Facility: that financing transaction evidenced by that certain
Purchase and Contribution Agreement, dated as of April 1, 2010 between DTAC and
DT Warehouse III and that certain Loan and Servicing Agreement dated as of
April 1, 2010, among DT Warehouse III, DTCC, Wells Fargo Bank, N.A., the conduit
lenders from time to time party thereto and the financial institutions parties
thereto as committed lenders, the other financial institutions parties thereto
as managing agents and UBS Real Estate Securities Inc., as the Program Agent,
for the finance and/or purchase by DT Warehouse III of certain contracts, as
each such agreement shall be further amended, modified and supplemented and in
effect from time to time.

UCC: the Uniform Commercial Code as adopted and in effect in the State of New
York.

Unanimous Lenders: all Lenders in only the following instances:

(a) an increase in the number of times per month that Borrowers may request and
that Lenders shall be required to make Inventory Facility Advances under
Section 2.1(a);

(b) the approval of an Accordion Increase under Section 2.3(d) hereof;

(c) an increase to the maximum amount of Protective Advances from five
(5%) percent of the Aggregate Commitments as set forth in Section 2.4(d)(i);

(d) an extension of the Termination Date under Section 2.8 hereof or otherwise;

(e) a modification of Section 2.7(a) which results in a change to the interest
rate charged or paid;

(f) a reduction of the Applicable Margin;

 

16



--------------------------------------------------------------------------------

(g) a change in the Inventory Facility Limit or a change in any Lender’s Base
Commitment;

(h) a change to the Advance rate as set forth in the definition of Eligible
Vehicle Advance Value;

(i) a waiver of any of the conditions set forth in Section 7.1;

(j) a waiver or a modification of any of the conditions set forth in
Section 7.2; provided, however, that the addition of a condition to Section 7.2
shall not require the consent of the Unanimous Lenders;

(k) a modification to Section 4.3;

(l) a modification to Section 12.1 or a modification to any of the defined terms
set forth in Section 12.1 solely to the extent that such defined terms are used
in Section 12.1;

(m) an amendment, waiver or modification to the definition of Required Lenders
or Unanimous Lenders;

(n) a modification to the definition of any of Base Pro Rata Share or Pro Rata
Share or Eligible Vehicle;

(o) a reduction of the Non-Utilization Fee or a change to the reference to
sixty-five percent (65%) in Section 3.2(b);

(p) a reduction of the Advance Fee as set forth in Section 3.2(c);

(q) an amendment, waiver or modification to the provisions of Section 3.2(d) or
Section 3.2(e);

(r) an amendment, waiver or modification of Section 4.2(b)(i);

(s) an amendment, waiver or modification to the provisions set forth in
Section 4.2(b)(ii) or Section 10.14 solely as such provisions relate to the
prepayment of principal to eliminate an Inventory Advance Value Deficiency;

(t) an extension of the Payment Date for interest payments under Section 4.2(c);

(u) any release of all or substantially all of the Collateral; or

(v) a modification to the provisions of this Agreement relating to the
Collateral audit procedures and/or the scope of any such audit (but not as to
the number of Collateral Representatives or the Person or Persons designated as
Collateral Representative) as such procedures and scope are defined by the
Required Lenders as of the 6-month anniversary of the Effective Date; provided,
however, that nothing set forth herein shall restrict Agent’s ability

 

17



--------------------------------------------------------------------------------

to take such action as it deems necessary to protect the Collateral and/or the
security interest granted to Agent, on behalf of the Lenders, therein.

USA Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001.

Utilization Period: the period from but excluding the last Business Day of any
month to but excluding the last Business Day of the next month.

Warehouse Facility: a committed revolving credit facility in favor of DTAC,
DriveTime and/or any direct or indirect Subsidiary thereof pursuant to which one
or more lenders, purchasers or other investors have agreed to provide financing
to DTAC, DriveTime and/or any direct or indirect Subsidiary thereof secured by
Contracts, including, without limitation, the DB Warehouse Facility, RBS
Warehouse Facility and UBS Warehouse Facility.

Section 1.2 Other Terms

All other terms contained in this Agreement shall, unless the context indicates
otherwise, have the meanings provided in the UCC to the extent the same are
defined therein.

Section 1.3 Accounting Terms

Any accounting terms used in this Agreement which are not specifically defined
shall have the meanings customarily given them in accordance with GAAP.

ARTICLE II- ADVANCES, NOTES AND PREPAYMENTS

Section 2.1 Advances.

(a) Inventory Facility Advances. Subject to all of the terms and conditions of
this Agreement, during the period from and including the Effective Date to but
excluding the Termination Date, and provided that no Pre-Default Event or Event
of Default shall have occurred and be continuing hereunder, the Lenders agree
from time to time, to make loans (individually, an “Inventory Facility Advance”;
collectively, the “Inventory Facility Advances”) to the Borrowers in Dollars, on
the last Business Day of any month and, one (1) additional Inventory Facility
Advance during any and each Utilization Period; provided, that (i) at each such
time the outstandings under all Advances, after giving effect to such Inventory
Facility Advance, shall not exceed the lesser of (1) the Inventory Facility
Limit and (2) an amount equal to the Inventory Advance Value as in effect from
time to time; and (ii) the outstanding principal amount of the Advances (other
than Swing Line Advances in the case of the Lead Lender) made by any Lender
shall not exceed such Lender’s Base Commitment (or its Base Commitment plus five
(5%) percent to the extent Protective Advances are made pursuant to
Section 2.4(d)). Subject to the terms and conditions of this Agreement and
provided that there shall be no more than two (2) Inventory Facility Advances
per month, during such period the Borrowers may borrow, repay and reborrow under
this Section 2.1(a).

(b) Swing Line Advances. Subject to all of the terms and conditions of this
Agreement, and provided that no Pre-Default Event or Event of Default shall have
occurred and

 

18



--------------------------------------------------------------------------------

be continuing hereunder, the Lead Lender agrees from time to time, to make loans
(individually, a “Swing Line Advance”; collectively, the “Swing Line Advances”)
to the Borrowers in Dollars, on any Business Day during the period from and
including the Effective Date to but excluding the Termination Date in an
aggregate amount not to exceed at any time outstanding the Swing Line Sublimit;
provided, that at such time the outstandings under all Advances, after giving
effect to such Swing Line Advance, shall not exceed the lesser of (i) the
Inventory Facility Limit and (ii) an amount equal to the Inventory Advance Value
as in effect from time to time. Subject to the terms and conditions of this
Agreement and subject to the Swing Line Sublimit, during such period the
Borrowers may borrow, repay and reborrow under this Section 2.1(b). Each Swing
Line Advance shall be deemed to be an Advance hereunder and shall be subject to
all the terms and conditions applicable to other Advances, except that all
payments on any Swing Line Advance shall be payable to Lead Lender solely for
its own account.

(c) Accordion Increase. Subject to all of the terms and conditions of this
Agreement, and provided that no Pre-Default Event or Event of Default shall have
occurred and be continuing hereunder, if the Borrowers make a request for an
Accordion Increase, in a principal amount not to exceed Twenty-Five Million
Dollars ($25,000,000), as provided in Section 2.3(d) hereof by sending an
Increase Notice (as hereinafter defined) and the Lenders approve of the increase
in the Inventory Facility Limit as provided in Section 2.3(d) hereof, the
Inventory Facility Limit shall be increased one-time by the approved amount of
the Accordion Increase within ninety (90) days after approval of such request.

Section 2.2 Notes.

(a) Notes Payable to Lenders. The Advances made by each Lender shall be
evidenced by a promissory note of the Borrowers substantially in the form of
Exhibit 2.2(A) hereto (each a “Note”), dated the date hereof, payable to such
Lender in a principal amount equal to such Lender’s Aggregate Commitment as set
forth on Schedule I attached hereto of the amount of the Inventory Facility
Limit as originally in effect and otherwise duly completed.

(b) Notation by Lenders. The date, amount and applicable interest rate of each
Advance made by the Lenders to the Borrowers, and each payment made on account
of the principal thereof, shall be recorded by each Lender on its books;
provided, that the failure of such Lender to make any such recordation or
notation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing hereunder or under the Notes in respect of the
Advances.

Section 2.3 Procedures for Borrowing.

(a) Procedure for Inventory Facility Advances. During the term of this
Agreement, from and including the Effective Date to but excluding the
Termination Date, the Borrowers may request the Lenders to make, and the Lenders
shall make, on the terms and conditions hereinafter set forth, Inventory
Facility Advances from time to time on the last Business Day of any month and at
the request of Borrower, one (1) additional Inventory Facility Advance during
any Utilization Period; provided, that there shall be no more than two
(2) requests per month and only as provided herein.

 

19



--------------------------------------------------------------------------------

(b) Procedure for Swing Line Advances. During the term of this Agreement, the
Borrowers may request the Lead Lender to make, and the Lead Lender shall make,
on the terms and conditions hereinafter set forth, Swing Line Advances to the
Borrower from time to time on any Business Day during the period from and
including the Effective Date to but excluding the Termination Date each in a
minimum principal amount of $100,000.

(c) Notice of Borrowing. Any request for an Inventory Facility Advance or a
Swing Line Advance to the Lenders by the Borrowers shall be made by delivering
to Agent an irrevocable notice of borrowing and pledge substantially in the form
of Exhibit 2.3(C) hereto (a “Notice of Borrowing”), which must be received no
later than 12:00 noon (eastern time) three (3) Business Days prior to the
Funding Date for an Inventory Facility Advance and no later than 12:00 noon
(eastern time) one (1) Business Day prior to the Funding Date for a Swing Line
Advance. Any such delivery may be made by facsimile or email delivered to the
individuals designated by the Agent to receive such notice. Notwithstanding
anything to the contrary set forth herein, the closing statement for the
Inventory Facility shall be attached to and incorporated within the Notice of
Borrowing for the initial Inventory Facility Advance and the initial Inventory
Facility Advance shall be disbursed, in part, as provided in such closing
statement.

(d) Procedure for Accordion Increase. The Inventory Facility Limit may be
increased one (1) time in an amount not to exceed $25,000,000 provided each of
the following conditions are satisfied: (i) such request is made, if at all,
after April 1, 2012 and before October 1, 2013 (the “Option Period”), and
(ii) the Borrowers provide a written request (“Increase Notice”) to the Agent of
their request to increase the Inventory Facility Limit at least ninety-one
(91) days prior to the proposed date of effectiveness, which Increase Notice
shall set forth the amount of the proposed Accordion Increase and the proposed
date of effectiveness. The Unanimous Lenders, in their sole and absolute
discretion, shall either approve or reject the proposed Accordion Increase
within ninety (90) days after receipt of the Increase Notice; provided, that the
Unanimous Lenders may at their sole option approve of the Accordion Increase in
an amount less than the amount of the requested increase set forth in the
Increase Notice. If the Unanimous Lenders approve of the Accordion Increase,
then the Inventory Facility Limit shall be increased by the amount of such
approved Accordion Increase on the proposed date of effectiveness. Each Lender
shall be responsible for and its respective Base Commitment shall be deemed
increased by its Base Pro Rata Share of the Accordion Increase. If the Agent, on
behalf of the Lenders, does not respond to the Increase Notice from the
Borrowers during such ninety (90) day period, the Unanimous Lenders shall be
deemed to have rejected the Accordion Increase.

(e) Additional Deliveries. It shall be a condition precedent to the making of an
Advance on a Funding Date that the Borrowers shall have delivered,
contemporaneously with furnishing the Notice of Borrowing, to Agent, on behalf
of each Lender, an Inventory Advance Value Certificate together with sufficient
information to enable each Lender to independently calculate the Inventory
Advance Value.

Section 2.4 Making of Advances by Lenders.

(a) Making of Swing Line Advances. Upon the Borrowers’ request for a Swing Line
Advance pursuant to Section 2.3(b), the Agent shall notify the Lead Lender
promptly

 

20



--------------------------------------------------------------------------------

after its receipt of a Notice of Borrowing for a Swing Line Advance, by
telecopy, telephone, or other similar form of transmission, of the requested
Swing Line Advance. Assuming that all conditions precedent set forth in
Section 2.3, Section 7.1 (in the case of the initial Advance) and Section 7.2
(for all Advances) have been met, and provided that no Pre-Default Event or
Event of Default shall have occurred and be continuing, the Lead Lender shall
make the amount of the requested Swing Line Advance available to Agent in
immediately available funds via wire transfer or in such other manner as
directed by Agent, not later than 12:00 noon (eastern time) on the Funding Date
applicable thereto (pursuant to wire instructions provided by the Agent). After
Agent’s receipt of the proceeds of such Swing Line Advance and provided that the
requested Swing Line Advance would not cause the aggregate amount of Advances
then outstanding (including the requested Swing Line Advance) to exceed the
Inventory Advance Value, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring via wire transfer such
proceeds received by Agent (pursuant to wire transfer instructions provided by
the Borrowers on or prior to such Funding Date).

(b) Making of Other Advances by Lenders. Upon the Borrowers’ request for any
borrowing (other than a Swing Line Advance) pursuant to Section 2.3, the Agent
shall notify the Lenders not later than 1:00 p.m. (eastern time) two
(2) Business Days prior to the Funding Date applicable thereto, by telecopy,
telephone, or other similar form of transmission, of the requested Advance.
Assuming that all conditions precedent set forth in Section 2.3, Section 7.1 (in
the case of the initial Advance) and Section 7.2 (for all Advances) have been
met, and provided that no Pre-Default Event or Event of Default shall have
occurred and be continuing, each Lender shall make the amount of such Lender’s
Base Pro Rata Share of the requested Advance available to Agent in immediately
available funds via wire transfer, not later than 12:00 noon (eastern time) on
the Funding Date applicable thereto (pursuant to wire instructions provided by
the Agent); provided, that no Lender shall be required to make an Advance that
would result in the outstanding principal amount of all Advances (other than
Swing Line Advances in the case of the Lead Lender) made by such Lender to
exceed its Base Commitment (or its Base Commitment plus five (5%) percent to the
extent Protective Advances are made pursuant to Section 2.4(d)). After Agent’s
receipt of the proceeds of such Advances and provided that the requested Advance
would not cause the aggregate amount of Advances then outstanding (including the
requested Advance) to exceed the Inventory Advance Value, Agent shall make the
proceeds thereof available to Borrowers on the applicable Funding Date by
transferring via wire transfer such proceeds received by Agent (pursuant to wire
transfer instructions provided by the Borrowers on or prior to such Funding
Date).

(c) Failure to Make Advance. Unless Agent receives notice from a Lender prior to
10:00 a.m. (eastern time) on a Funding Date, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Base Pro Rata Share of the Advance, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with

 

21



--------------------------------------------------------------------------------

respect to amounts owing under this Section 2.4(c) shall be conclusive, absent
manifest error. If such amount is so made available, such payment to Agent shall
constitute such Lender’s Advance on the Funding Date for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrowers of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Advance, at a rate per annum equal to the interest rate applicable at the
time to the Advances.

(d) Protective Advances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, each of the Borrowers and the Lenders hereby authorize Agent
and Agent may, but is not obligated, from time to time in Agent’s sole
discretion, to make Advances to, or for the benefit of, Borrowers on behalf of
the Lenders, that Agent in its sole discretion deems necessary or desirable
(1) to preserve or protect the Collateral or the value thereof, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (any
of the Advances described in this Section 2.4(d)(i) shall be referred to as
“Protective Advances”); provided, however, that the aggregate principal amount
of such Protective Advances shall not exceed five (5%) percent of the Aggregate
Commitment then in effect. The Borrowers and the Lenders further hereby
authorize Lead Lender and Lead Lender may, but is not obligated, from time to
time in Lead Lender’s sole discretion, to make Protective Advances in the form
of Swing Line Advances. The Protective Advances described in this
Section 2.4(d)(i) may be made by Agent or Lead Lender, as the case may be,
notwithstanding that an Inventory Advance Value Deficiency (as hereinafter
defined) exists or would be created thereby. Agent shall notify the Lenders as
soon as practicable regarding any Protective Advance prior to the making of such
Protective Advance (unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent or Lead
Lender, as the case may be, may make such Protective Advance and Agent shall
provide notice as promptly as practicable thereafter). Each Lender shall be
obligated to settle with Agent as provided in Section 2.4(e) for the amount of
such Lender’s Base Pro Rata Share of any Protective Advances by Agent or Lead
Lender reported to such Lender, which settlement payment shall be deemed to be
an Advance for all purposes of this Agreement. In no event will any Lender be
required to make a settlement payment that would cause the outstanding principal
amount of the Advances made by such Lender to exceed its Base Commitment by more
than five (5%) percent. The provisions of this Section 2.3(d) are for the
exclusive benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers in any way, which shall continue to be bound by the provisions of
Section 2.1.

(ii) Each Protective Advance shall be deemed to be an Advance hereunder and,
prior to Settlement (as hereinafter defined) therefor, all payments on the
Protective Advances shall be payable to Agent solely for its own account or to
Lead Lender for its own account, as the case may be. The Protective Advances
shall be repayable on demand, secured by Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate set forth in Section 2.7(a). The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent and the
Lenders and are not intended to benefit Borrowers in any way.

 

22



--------------------------------------------------------------------------------

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Base Pro Rata
Share of the outstanding Inventory Facility Advances but not more than such
Lender’s Base Commitment (or its Base Commitment plus five (5%) percent to the
extent Protective Advances are made pursuant to Section 2.4(d)). Such agreement
notwithstanding, Agent and the Lenders agree (which agreement shall not be for
the benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances (including Swing Line Advances and Protective Advances) shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a monthly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Lead Lender, with respect to the outstanding Swing Line Advances (including,
without limitation, Protective Advances made by Lead Lender as Swing Line
Advances), (2) for itself, with respect to the outstanding Protective Advances,
and (3) with respect to Borrower’s or its Subsidiaries’ payments received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (eastern
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances (including Swing Line Advances and Protective Advances)
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein: (y) if the amount of the Advances (including Swing
Line Advances and Protective Advances) made by a Lender that is not a Defaulting
Lender exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Line Advances and Protective Advances) as of a Settlement Date, then Agent
shall, by no later than 12:00 p.m. (eastern time) on the Settlement Date,
transfer in immediately available funds to such Lender, an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Line Advances and Protective
Advances), and (z) if the amount of the Advances (including Swing Line Advances
and Protective Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Advances (including Swing Line Advances and Protective Advances) as
of a Settlement Date, such Lender shall no later than 12:00 p.m. (eastern time)
on the Settlement Date transfer in immediately available funds to Agent’s
account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Line Advances and Protective Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Protective Advances and,
together with the portion of such Protective Advances representing Lead Lender’s
Pro Rata Share thereof, shall constitute Advances of such Lenders. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances (including Swing
Line Advances and Protective Advances) is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances (including Swing Line Advances and
Protective Advances) as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such

 

23



--------------------------------------------------------------------------------

balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral received by Agent.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances are
outstanding, may pay over to Agent or Lead Lender, as applicable, any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to the Protective
Advances. Between Settlement Dates, Agent, to the extent no Protective Advances
are outstanding, may pay over to Lead Lender any payments received by Agent,
that in accordance with the terms of this Agreement would be applied to the
reduction of the Advances, for application to Lead Lender’s Swing Line Advances.
If, as of any Settlement Date, payments of Borrowers received since the then
immediately preceding Settlement Date have been applied to Lead Lender’s Pro
Rata Share of the Advances other than to Protective Advances and Swing Line
Advances, as provided for in the previous sentence, Lead Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other
than a Defaulting Lender), to be applied to the outstanding Advances of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Advances.
During the period between Settlement Dates, Lead Lender with respect to
Protective Advances and Swing Line Advances made by it, Agent with respect to
Protective Advances made by it and each Lender with respect to the Advances
(other than Swing Line Advances and Protective Advances), shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Lead Lender, Agent, or the Lenders, as
applicable.

(iv) Anything in this Section 2.4(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.4(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Advances, owing to each Lender,
including the Swing Line Advances owing to Lead Lender, and Protective Advances
owing to Agent and/or Lead Lender, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.

(g) Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (i) first, to Lead Lender to the
extent of any Protective Advances that were made by Lead Lender and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to
each non-Defaulting Lender ratably in accordance with their Base Commitments
(but, in each case, only to the extent that such Defaulting Lender’s portion of
an Advance (or other funding obligation) was funded by such other non-Defaulting
Lender), (iii) to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of Borrowers as if such Defaulting Lender had made its portion of
Advances (or other funding obligations) hereunder, and (iv) from

 

24



--------------------------------------------------------------------------------

and after the date on which all other Obligations have been paid in full, to
such Defaulting Lender in accordance with Section 4.3. During such time as a
Lender is deemed a Defaulting Lender, the Non-Utilization Fee set forth in
Section 3.2(b) shall cease to accrue on the Borrowers’ non-use of available
funds for each Defaulting Lender’s Pro Rata Share. Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Shares in connection therewith), determining the
Required Lenders or Unanimous Lenders, as the case may be, and for the purpose
of calculating the fee payable under Section 3.2(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Base Commitment and
Aggregate Commitment shall be deemed to be zero. The provisions of this
Section 2.4(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (i) the date on which all of the non-Defaulting Lenders,
Agent, and Borrowers shall have waived, in writing, the application of this
Section 2.4(g) to such Defaulting Lender, or (ii) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder. The operation of this Section 2.4(g) shall not be construed to
increase or otherwise affect the Aggregate Commitment of any Lender, to relieve
or excuse the performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by
Borrowers of its duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender. In the event of a direct conflict between the
priority provisions of this Section 2.4(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.4(g) shall control and govern.

Section 2.5 Requirements of Law.

(a) If the adoption of, or any change in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority as to, any Requirement of Law (other than with respect to any
amendment made to a Lender’s certificate of incorporation and by-laws or other
organization or governing documents) made subsequent to the date hereof:

(i) shall subject any Lender to any Taxes of any kind whatsoever with respect to
this Agreement, any Note or any Advance made by it (excluding net income or
franchise taxes) or change the basis of taxation of payments to any Lender in
respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory Advance or similar requirement against assets held by deposits or
other liabilities in or for the account of Advances or other extensions of
credit by, or any other acquisition of funds by any office of any Lender which
is not otherwise included in the determination of the Daily One Month LIBOR Rate
hereunder; or

 

25



--------------------------------------------------------------------------------

(iii) shall impose on any Lender any other condition;

and the result of any of the foregoing is to increase the cost to any Lender, by
an amount which such Lender deems to be material, of making, continuing or
maintaining any Advance or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, it shall promptly notify the Borrowers and
Agent of such event. Agent, in its discretion, may take such action as it deems
necessary as to the additional amounts claimed, including, without limitation,
requiring repayment upon demand by Borrowers to the affected Lender such amount
or amounts as will compensate the affected Lender for such increased cost or
reduced amount receivable thereafter.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to such
Lender’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder by an amount reasonably deemed by such Lender to be material (taking
into consideration such Lender’s or such corporation’s policies with respect to
capital adequacy), then from time to time, the Borrowers shall promptly pay to
Agent, on such Lender’s behalf, such additional amount or amounts as will
thereafter compensate such Lender for such reduction.

Section 2.6 Independent Obligations.

All Advances (other than Swing Line Advances) shall be made by each applicable
Lender contemporaneously and in accordance with their Base Pro Rata Shares. It
is understood that (a) no Lender shall be responsible for any failure by any
other Lender to perform its obligation to make any Advance (or other extension
of credit) hereunder, nor shall the Aggregate Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (b) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

Section 2.7 Interest Rate; Maximum Lawful Rate.

(a) Interest Rate. Except as provided in Section 2.7(b), interest shall accrue
on the unpaid principal balance of each Advance (computed on the basis of a
360-day year, actual days elapsed) at a fluctuating rate per annum equal to the
Daily One Month LIBOR Rate in effect from time to time (or if such rate is not
available, the greater of (i) zero or (ii) Alternate Base Rate minus 2.50%) plus
the Applicable Margin. Each change in the rate of interest hereunder shall
become effective on each Business Day a change in the Daily One Month LIBOR Rate
is announced within WFBNA.

(b) Default Rate. Immediately upon and after an Event of Default, the Borrowers’
obligations to the Lenders shall bear interest at the Default Rate.

 

26



--------------------------------------------------------------------------------

(c) Maximum Lawful Rate. Notwithstanding any provision in this Agreement, or in
any other document, if at any time before the payment in full of the
Obligations, any of the rates of interest specified in this Agreement (the
“Stated Rates”) exceeds the highest rate of interest permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto (the “Maximum Lawful Rate”), then in such event and so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rates shall be less than the Maximum Lawful Rate, then,
subject to (d) below, the Borrowers shall continue to pay interest at the
Maximum Lawful Rate until such time as the total interest received by Lenders is
equal to the total interest which Lenders would have received had the Stated
Rates been (but for the operation of this Section 2.7(c)) the interest rates
payable; thereafter, the interest rates payable shall be the Stated Rates unless
and until any of the Stated Rates shall again exceed the Maximum Lawful Rate, in
which event this Section 2.7(c) shall again apply. In the event interest payable
hereunder is calculated at the Maximum Lawful Rate, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made.

(d) Amount of Interest. In no event shall the total interest contracted for,
charged, received or owed pursuant to the terms of this Agreement exceed the
amount, which Lenders may lawfully receive. In the event that a court of
competent jurisdiction, notwithstanding the provisions of this Section 2.7,
shall make a final determination that a Lender has received, charged, collected,
or contracted for interest hereunder in excess of the amount which such Lender
could lawfully have, to the extent permitted by law, such excess shall promptly
be applied only to the obligations owed to such Lender (with interest calculated
at the Maximum Lawful Rate if applicable) in the order specified in Section 4.3
(excluding clauses third and fourth), and any excess remaining thereafter shall
be refunded to the Borrowers. In determining whether the interest exceeds the
Maximum Lawful Rate or the maximum amount which a Lender could lawfully have
received, the total amount of interest shall, to the extent allowed by law, be
spread over the term of the Inventory Facility. Any provisions of this Agreement
regarding the time during which interest accrues on Advances are only elements
of the formula for calculating interest on the Obligations and are not intended
to cause interest to be applied to specific Advances for usury determination
purposes.

Section 2.8 Extension of Termination Date

Upon the mutual written agreement of the Unanimous Lenders and the Borrowers,
the Termination Date shall be extended for a period of three hundred and
sixty-four (364) days by giving written notice thereof to the Borrowers at least
thirty (30) days prior to the Termination Date. The Borrowers must provide
notice to Agent of their desire to extend the Termination Date no later than
forty-five (45) days prior to the scheduled Termination Date. If the Agent, on
behalf of the Lenders, does not respond to such notice from the Borrowers on or
before the day that is thirty (30) days prior to the scheduled Termination Date,
the Unanimous Lenders shall be deemed not to have agreed to such extension. If a
Termination Date is extended, the Borrowers shall pay the Lenders a renewal fee,
the amount of which shall be agreed upon by the Borrowers and the Unanimous
Lenders at the time of renewal, in immediately available funds by wire transfer
to the Lender Account before the effective date of renewal. Upon receipt of such

 

27



--------------------------------------------------------------------------------

renewal fee, the Agent shall pay the Lenders their respective Pro Rata Shares of
such renewal fee.

ARTICLE III- COMPUTATIONS; FEES

Section 3.1 Computations.

All fees and other charges provided for in this Agreement that are calculated as
a per annum percentage of any amount and all interest shall be calculated daily
and shall be computed on the actual number of days elapsed over a year of 360
days.

Section 3.2 Fees; Expenses.

(a) Intentionally Omitted.

(b) Non-Utilization Fee. The Borrowers agree to pay to the Agent, for the
benefit of each applicable Lender based on their Base Pro Rata Share, in
arrears, on each Payment Date, a non-refundable fee (the “Non-Utilization Fee”)
for the Borrowers’ non-use of available funds in an amount equal to the product
of (i) 0.25% per annum (the “Applicable Unused Line Fee Margin”) (calculated on
the basis of a 360-day year for actual days elapsed in the period for which the
Non-Utilization Fee is payable, including the first day, but excluding the last
day of such period) and (ii) the excess of (x) the applicable Inventory Facility
Limit less the Swing Line Sublimit over (y) the average for the period of the
daily closing balances of the aggregate Advances outstanding during the
Utilization Period for which such fee is due; provided, however, so long as the
aggregate Advances (other than Swing Line Advances) outstanding for such period
shall exceed sixty-five percent (65%) of the applicable Inventory Facility Limit
less the Swing Line Sublimit, no such Non-Utilization Fee shall be due and
payable. Upon the receipt of such Non-Utilization Fee, the Agent shall pay to
each Lender its Base Pro Rata Share of such fee.

(c) Advance Fee. If an Inventory Facility Advance is made during any Utilization
Period pursuant to Section 2.3(a), the Borrowers agree to pay to the Agent, for
the benefit of each applicable Lender based on their Base Pro Rata Share, on the
Funding Date of such Inventory Facility Advance, a non-refundable fee (the
“Advance Fee”) in an amount equal to the product of (i) 0.25% multiplied by
(ii) the amount of the applicable Inventory Facility Advance. Upon the receipt
of such Advance Fee, the Agent shall pay to each Lender its Base Pro Rata Share
of such fee.

(d) Expenses. The Borrowers agree to pay the Agent and the Lenders all of the
out-of-pocket costs and expenses incurred by the Agent and the Lenders in
connection with the development, preparation and execution of the Loan
Documents, including, without limitation, (i) all fees and expenses of counsel
to the Agent and the Lenders, and (ii) all due diligence, inspection and testing
and review costs and expenses incurred by the Lenders with respect to the
Collateral under this Agreement.

(e) Attorneys’ Fees and Lenders’ Expenses. If any Lender shall in good faith
employ counsel for advice or other representation or shall incur other
out-of-pocket costs and expenses in connection with entering into any future
amendments or modifications to the

 

28



--------------------------------------------------------------------------------

Agreement; or if, following an Event of Default, such Lender shall in good faith
employ counsel for advice or other representation or shall incur other
out-of-pocket costs and expenses in connection with (i) any litigation, contest,
dispute, suit, proceeding or action (whether instituted by any Lender, any
Borrower or any other Person) in any way relating to the Collateral, any of the
Loan Documents or any other agreements executed or delivered in connection
herewith, (ii) any attempt to enforce, or enforcement of, any rights of any
Lender against any Borrower or any other Person, that may be obligated to any
Lender by virtue of any of the Loan Documents, or (iii) any actual or attempted
inspection, audit, monitoring, verification, protection, collection, sale,
liquidation or other disposition of the Collateral; then, in any such event, the
attorneys’ fees arising from such services and all out-of-pocket expenses,
costs, charges and other fees (including expert’s fees) incurred by any Lender
in any way arising from or relating to any of the events or actions described in
this Section shall be payable to such Lender by the Borrowers on demand by such
Lender and until paid shall be part of the Obligations.

ARTICLE IV- PAYMENTS

Section 4.1 Payments by the Borrowers Generally.

(a) Making of Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrowers
under this Agreement and the Notes, shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim (subject to any tax
withholdings required by law; provided, however, that Borrowers have given prior
written notice of such withholdings to Agent, which notice shall state the
Lender subject to the withholdings, the amount of such withholdings, and a
detailed description of the basis for such withholdings), to the Agent, on
behalf of the Lenders, at the Lender Account, no later than 2:00 p.m. (eastern
time) on the date on which such payment shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day). Each Borrower acknowledges that it has no rights of
withdrawal from the foregoing account. The Borrowers shall provide notice to the
Agent upon sending payments to the Lender Account and such notice shall include
the amounts of such payments.

(b) Crediting of Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Lender Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly.

Section 4.2 Repayment of Principal and Interest.

(a) Optional Principal Payments. The Advances are prepayable without premium or
penalty, in whole or in part, at any time; provided, however, that the Borrowers
must provide the Agent at least one (1) Business Day’s prior written irrevocable
notice of any such prepayment. Any amounts prepaid shall be applied in the order
set forth in Section 4.3. Except as otherwise provided in Section 2.1(c),
amounts repaid may be reborrowed in accordance with the terms of this Agreement.

 

29



--------------------------------------------------------------------------------

(b) Mandatory Principal Payments.

(i) Termination Date. Except as provided in Section 2.8 above, the Borrowers
shall repay in full on the Termination Date the then aggregate outstanding
principal amount of the Advances (as evidenced by each Note) and any other
Obligations then outstanding. If an Event of Default has occurred and is
continuing, the Borrowers shall pay the entire Obligations, on demand if the
Obligations are accelerated pursuant to Section 12.2(b) or (c).

(ii) Inventory Advance Value Deficiency. Before 10:00 a.m. (eastern time) on
each Business Day, the Borrowers shall deliver to Agent and each Lender an
Inventory Advance Value Certificate together with sufficient information to
allow each Lender to independently calculate such Inventory Advance Value, the
calculation in such certificate to be made as of the close of business on the
prior Business Day. The Borrowers acknowledge, agree and certify that each time
an Inventory Advance Value Certificate is submitted that the information
contained therein will be true, correct and complete as of the date submitted.
The Inventory Advance Certificate shall be subject to testing by Agent on the
first Business Day of each month, the Business Day which is two (2) weeks
thereafter, and at such other times as determined by Agent in its sole and
absolute discretion. Any date on which Agent shall test the Inventory Advance
Certificate shall be referred to as a “Certificate Date.” In the event that, on
a Certificate Date, such Inventory Advance Value Certificate indicates or if at
any time the aggregate outstanding principal amount of Advances exceeds, or if
at any time any Lender shall notify the Borrowers that the aggregate outstanding
principal amount of Advances exceeds, the Inventory Advance Value (an “Inventory
Advance Value Deficiency”), the Borrowers shall no later than the close of
business on the next Business Day prepay the Advances in part or in whole to the
Agent, on behalf of the Lenders, such that after giving effect to such
prepayment the aggregate outstanding principal amount of the Advances does not
exceed the Inventory Advance Value.

(c) Interest Payments. The Borrowers shall pay to the Agent, on behalf of the
Lenders, on each Payment Date interest on the unpaid principal amount of each
Advance for the period from and including the date of such Advance to but
excluding the date such Advance shall be paid in full, at the rate set forth in
Section 2.7(a). Any accrued and unpaid interest shall be due and payable on the
Termination Date.

(d) Swaps are Independent. Any prepayment shall not affect Borrowers’ obligation
to continue making payments under any Swap Agreement, which shall remain in full
force and effect notwithstanding such prepayment, subject to the terms of such
Swap Agreement.

Section 4.3 Application of Payments.

All principal and interest payments or proceeds of Collateral received in the
Lender Account shall be applied by the Agent, without duplication, in the
following order:

(a) First, for application to any overdue interest on the Advances, among the
Lenders, pro rata, in proportion to their then-outstanding Advances, until paid
in full;

 

30



--------------------------------------------------------------------------------

(b) Second, for application to any accrued interest on the Advances, among the
Lenders, pro rata, in proportion to their then-outstanding Advances, until paid
in full;

(c) Third, during the continuance of an Event of Default, for application to any
Inspection Fees due and payable to the Collateral Representative under
Section 6.4(b) hereof, until paid in full;

(d) Fourth, for application to any fees due and payable to the Lenders under the
Loan Documents, among the Lenders, according to their Pro Rata Shares, until
paid in full, provided that Inspection Fees shall be excluded from the scope of
this clause (d) and the Collateral Administrative Fee shall only be included
within the scope of this clause (d) during the continuance of an Event of
Default;

(e) Fifth, for application to any expenses, reimbursements, indemnities and
other similar amounts then due and payable to the Lenders under the Loan
Documents, among the Lenders according to their respective claims, until paid in
full;

(f) Sixth, for application to any unpaid principal balance of all Advances made
with respect to Swing Line Commitments to the Lead Lender, until paid in full;

(g) Seventh, solely after all Advances made with respect to Swing Line
Commitments have been paid in full, pari passu for application to (1) any unpaid
principal balance of all other Advances, according to each Lender’s Base Pro
Rata Share, until paid in full, and (2) any outstanding Obligations to any
Lender or any Lender Affiliate under any Swap Agreement provided by such Lender
or such Lender Affiliate in connection with the Inventory Facility; then

(h) Eighth, ratably to pay any Obligations owed to Defaulting Lenders.

Notwithstanding anything set forth in this Section 4.3 to the contrary, if the
Borrowers shall withhold from any payment due to a Lender hereunder an amount
for taxes pursuant to and in accordance with the terms of Section 4.1(a) hereof,
the payment to such Lender shall be reduced by the amount so withheld.

ARTICLE V- ADMINISTRATION

Section 5.1 Borrower Administration.

The Borrowers shall furnish to the Lenders such reports in such forms that the
Required Lenders determine are necessary to track and monitor Eligible Vehicles,
Inventory, Motor Vehicles (to the extent included in the calculation of Eligible
Vehicle Advance Value) and the Inventory Advance Value. Such reports shall be in
a format and on a medium readable by each Lender’s computer software, or such
other format or medium reasonably acceptable to the Required Lenders. In the
event the Borrowers are unable, for any reason, to deliver such reports in
electronic form, each Lender agrees that providing the reports in paper form to
each Lender is a medium/format acceptable to each Lender.

Section 5.2 WFBNA as Agent.

 

31



--------------------------------------------------------------------------------

(a) Appointment of Agent; Authorization. Each Lender hereby designates and
appoints WFBNA or its designee, and WFBNA agrees to act, as the agent (in such
capacity, the “Agent”) for the other Lenders for all purposes when WFBNA is
acting on behalf of the Lenders under this Agreement and the other Loan
Documents. Each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as agent for and on behalf of the Lenders on the conditions contained in
this Section 5.2. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, WFBNA, in its capacity
as Agent, shall not have any duties or responsibilities, except those expressly
set forth herein or in the other Loan Documents, nor shall Agent have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of Collateral.
Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, the payments
made by Borrowers, and related matters, (b) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents, (c) except for the Collateral Administrative
Fees required to be paid to a Lender during the applicable time period pursuant
to Section 6.4(b) or as relates to an indemnification of a particular Lender
under Section 9.1, exclusively receive, apply, and distribute the payments of
Borrowers as provided in the Loan Documents, (d) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the payments by Borrowers, (e) perform,
exercise, and enforce any and all other rights and remedies of the Lenders with
respect to Borrowers or the Guarantors, the Obligations, the Collateral, the
payments of Borrowers, or otherwise related to any of same as provided in the
Loan Documents, and (f) incur and pay the expenses of the Lenders as Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents. The provisions of this
Section 5.2 are solely for the benefit of the Lenders and no Borrower shall have
rights as a third-party beneficiary of any provisions contained herein.

 

32



--------------------------------------------------------------------------------

(b) Payments. At any time or times that the Agent receives by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or payments with
respect to the Obligations arising under, or relating to, this Agreement or the
other Loan Documents, the Agent shall act as agent for the other Lenders as to
all amounts owing to the other Lenders and shall distribute all such amounts to
the other Lenders in accordance with the terms of this Agreement or the Loan
Documents, as applicable. When the Agent receives notification from the
Borrowers that funds have been sent to the Lender Account and the Agent verifies
that such funds are received by 12:00 noon (eastern time), the Agent shall
distribute amounts owing to the other Lenders on the same Business Day in
accordance with the Loan Documents, otherwise the Agent shall distribute such
amounts on the next Business Day.

(c) Advances. At any time or times that the Agent receives Advances from the
other Lenders, the Agent shall act as agent for the other Lenders as to such
Advances and shall distribute all such Advances to Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, as applicable.

(d) Rights of Agent. As to any matters not expressly provided for by the Loan
Documents, the Agent shall not exercise any discretion or take any action
(including, without limitation, enforcement or collection of the Notes), but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. If Agent so requests, it shall first be indemnified
to its reasonable satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agent may perform any of its duties by or through its officers,
directors, agents or employees, it being understood that all such actions taken
by such officers, directors, agents or employees shall be on behalf of the
Agent.

(e) Duties and Responsibilities. WFBNA, in its capacity as Agent hereunder,
shall not have any duties or responsibilities except for those expressly set
forth in this Agreement and the other Loan Documents. Neither the Agent nor any
of its officers, directors, agents or employees shall be liable for any action
taken or omitted by it or them under any Loan Document or in connection herewith
or therewith unless caused by its or by their gross negligence or willful
misconduct or material violation of a Requirement of Law or this Agreement or
the other Loan Documents.

(f) Request for Instructions. If the Agent shall request instructions from the
Required Lenders with respect to any act or action (including failure to act) in
connection with any Loan Document, the Agent shall be entitled to refrain from
acting or taking the action unless and until the Agent shall have received
instructions from the Required Lenders, and the Agent shall not incur liability
to any Person by reason of so refraining.

(g) Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram,
e-mail, order or other document or telephone message signed, sent or made by any
Person that the Agent believed to be the proper Person. The Agent may consult
with legal counsel (including counsel for any Lender or any

 

33



--------------------------------------------------------------------------------

Lender Affiliate), independent public accountants and other experts selected by
the Agent and shall not be liable for any action taken or omitted to be taken in
good faith in accordance with the advice of such counsel, accountants or experts
with respect to matters within their expertise.

(h) Liability of Agent. Independently and without reliance upon the Agent, each
Lender, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Borrowers and the Guarantors in connection with the making and the
continuation of each Advance and the taking or not taking of any action in
connection herewith, (ii) its own appraisal of the creditworthiness of the
Borrowers and the Guarantors and the merits and risks of extensions of credit
hereunder and (iii) its own independent appraisal of the Collateral. The Agent
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Loan Documents, Collateral or the
financial condition of the Borrowers and the Guarantors or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of any Loan Document, or the financial condition of the
Borrowers and the Guarantors or the existence or possible existence of any Event
of Default.

(i) Notice of Pre-Default Event or Event of Default. WFBNA, acting solely in its
capacity as Agent hereunder, shall not be deemed to have knowledge or notice of
the occurrence of any Pre-Default Event or Event of Default, except with respect
to defaults in the payment of principal, interest, fees, and expenses required
to be paid to Agent for the account of the Lenders and, except with respect to
Events of Default of which WFBNA, acting solely in its capacity as Agent
hereunder, has obtained actual knowledge, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Pre-Default Event or Event of Default, and stating that such
notice is a “notice of default.” Agent promptly will notify the Lenders of its
receipt of any such notice or of any Event of Default of which WFBNA, acting
solely in its capacity as Agent hereunder, has obtained actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Subject to
the provisions of this Section 5.2, Agent shall take such action with respect to
such Event of Default as may be requested by the Required Lenders in accordance
with Section 12.2; provided, however, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable.

(j) Agent in Individual Capacity. WFBNA and any Lender Affiliate of WFBNA may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and
Guarantors and their respective Subsidiaries and Affiliates and any other Person
party to any Loan Document as though WFBNA were not Agent hereunder, and, in
each case, without notice to or consent of the other Lenders. The other Lenders
acknowledge that, pursuant to such activities, WFBNA or any Lender Affiliate of
WFBNA may receive information regarding Borrowers or their Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in

 

34



--------------------------------------------------------------------------------

favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFBNA in its individual capacity.

(k) Successor Agent. Agent may resign as Agent upon 30 days prior written notice
to the Lenders (unless such notice is waived by the Required Lenders) and
Borrowers (unless such notice is waived by Borrowers). If Agent resigns under
this Agreement, the Required Lenders shall be entitled, with (so long as no
Event of Default has occurred and is continuing) the consent of Borrowers (such
consent not to be unreasonably withheld, delayed, or conditioned), appoint a
successor Agent for the Lenders. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Borrowers, a successor Agent. Upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 5.2 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor Agent has accepted appointment as Agent by
the date which is 30 days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Agent hereunder until such
time, if any, as the Lenders appoint a successor Agent as provided for above.

(l) Lenders in Individual Capacity. Except for those lending or banking
relationships that exist on the Effective Date as set forth on Exhibit 5.2(l),
no Lender (other than the Lead Lender) may (i) make inventory or floorplan loans
to any Borrower, any Guarantor, any of Borrower’s or Guarantor’s respective
Subsidiaries, any Affiliates in which any Borrower or Guarantor has a
controlling interest and/or any other Person party to any Loan Document
(collectively, the “Restricted Parties”), (ii) accept deposits from Restricted
Parties as such deposits relate to or arise from inventory or floorplan loans to
any of the Restricted Parties, or (iii) accept a security interest in (other
than the security interest granted under this Agreement) the Collateral or any
other Motor Vehicles or Inventory owned by a DT Entity or the deposits or
proceeds (other than Contract Collateral) related thereto, without the prior
written consent of the Required Lenders and then only upon such terms and
conditions as approved by the Required Lenders.

(m) Agency for Perfection. Agent hereby appoints each other Lender as its agent
(and each Lender hereby accepts such appointment) for the purpose of perfecting
Agent’s Liens in assets which, in accordance with Article 8 or Article 9, as
applicable, of the UCC can be perfected by possession or control. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

 

35



--------------------------------------------------------------------------------

(n) Several Obligations; No Liability. Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Aggregate
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Aggregate
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Except as provided
in Section 5.2(o), no Lender shall have any liability for the acts of any other
Lender. No Lender shall be responsible to Borrowers or any other Person for any
failure by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for such Lender or on its behalf, nor to take any
other action on behalf of such Lender hereunder or in connection with the
financing contemplated herein.

(o) Costs and Expenses; Indemnification. Agent may incur and pay certain costs
and expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not the Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
the payments of Borrowers received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses by
Borrowers, each Lender hereby agrees that it is and shall be obligated to pay to
Agent such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent and its Lender Affiliates and all of their
respective officers, directors, employees, attorneys, consultants and agents
(each, an “Agent Indemnified Party”) (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so)
from and against any and all Losses (as hereinafter defined); provided, however,
that no Lender shall be liable for the payment to any Agent Indemnified Party of
any portion of such Losses resulting solely from such Person’s gross negligence
or willful misconduct nor shall any Lender be liable for the obligations of any
other Lender in failing to make an Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.

 

36



--------------------------------------------------------------------------------

(p) Third-Party Documents. Each Lender hereby acknowledges and agrees that it
has reviewed and shall be bound by the terms and conditions set forth in (i) the
Intercreditor Agreement with Manheim Remarketing, Inc., for itself and as agent
for the Manheim Auction Lenders (as defined therein), (ii) the Intercreditor
Agreement with Deutsche Bank AG, New York Branch, as the Program Agent, as to
the DB Warehouse Facility, (iii) the Intercreditor Agreement with The Royal Bank
of Scotland PLC, as the Program Agent, as to the RBS Warehouse Facility,
(iv) the Intercreditor Agreement with Santander Consumer USA Inc., solely in its
capacity as lender under the Santander Term Residual Facility, as to the
Santander Term Residual Facility, (v) the Reaffirmation, Assignment and
Modification to Intercreditor Agreement by and among SCUSA, MAFS, Agent, on
behalf of the Lenders, Borrowers, DTAC, and Wells Fargo Bank, N.A., solely in
its capacity as trustee under the Notes Indenture, as to the Senior Secured
Notes, (vi) the Intercreditor Agreement with UBS Real Estate Securities Inc., as
the Program Agent, as to the UBS Warehouse Facility, and (vii) all required
landlord waivers and other third party agreements with respect to the Collateral
as executed by Agent on behalf of the Lenders.

ARTICLE VI- COLLATERAL: GENERAL TERMS

Section 6.1 Security Interest.

To secure the performance and payment of the Obligations and all of the
Borrowers’ existing and future obligations to the Lenders arising under or
related to this Agreement or any other Loan Document, the Borrowers hereby grant
to Agent, on behalf of the Lenders, a continuing security interest in and to all
of the following property of each Borrower, whether now owned or existing or
hereafter arising or acquired and regardless of where located:

(a) Inventory; Motor Vehicles; Certificates of Title related to Inventory and
Motor Vehicles; insurance policies; and benefits and rights under insurance
policies, all as related to Inventory and Motor Vehicles, which such Borrower is
solely or jointly the owner of, insured under, the lienholder or loss payee
under, or the beneficiary of;

(b) accessions to, substitutions for and all replacements, products and proceeds
of, any of the foregoing property; and

(c) books and records (including, without limitation, financial statements,
accounting records, customer lists, credit files, computer programs, electronic
data, print-outs and other computer materials and records) of each Borrower
pertaining to any of the foregoing property;

provided, however, that the Collateral (including without limitation, proceeds
of Collateral) shall not include the Contract Collateral.

Section 6.2 Disclosure of Security Interest.

Each Borrower shall make appropriate entries upon its financial statements and
its books and records disclosing the Agent’s security interest in the Collateral
for the benefit of the Lenders.

 

37



--------------------------------------------------------------------------------

Section 6.3 Additional Acts.

Each Borrower shall perform all other acts as reasonably requested by the Agent
or the Lenders for the purpose of perfecting, protecting, maintaining and
enforcing the security interest of Agent, on behalf of Lenders, in the
Collateral and the priority of such security interest. Each Borrower agrees that
a carbon, photographic, photostatic or other reproduction of this Agreement or a
financing statement is sufficient as a financing statement. Each Borrower, upon
request of Agent, shall either pay or reimburse Agent for all costs, filing fees
and taxes associated with the perfection of Agent’s security interest.

Section 6.4 Inspection and Access.

(a) Inspections. Agent, on behalf of the Lenders, and its agents (including, but
not limited to representatives of any inspection agent appointed by any Lender),
shall have the right, at any time, to (i) during the Borrowers’ usual business
hours, inspect the Collateral and the premises upon which any of the Collateral
is located; (ii) during the Borrowers’ usual business hours, inspect, audit and
make copies or extracts from any of the Borrowers’ records, computer systems,
files, and books of account related to the Collateral; (iii) during the
Borrowers’ usual business hours, monitor the Borrowers’ performance of its
obligations with respect to this Agreement; (iv) obtain information about the
Borrowers’ affairs and finances from any Person; and (v) verify, in the Agent’s
name or in the name of the Borrowers, the validity, amount, quality, quantity,
value and condition of, or any other matter relating to, the Collateral. Each
Borrower, shall, upon the Agent’s request from time to time, instruct its
vendors, banking and other financial institutions and its accountants to make
available to the Agent and discuss with the Agent such information and records
as the Agent may reasonably request. Each Borrower authorizes the Agent, if
requested by a Person other than a credit reporting agency and without request
if the Person is a credit reporting agency, to provide that Person with
information about the Obligations, Collateral and such Borrower’s performance of
this Agreement. If any Borrower maintains or stores any data with respect to
Collateral on a computer data system, any Borrower shall upon request of the
Agent provide the Lenders with (i) on-line access to such computer data system
and (ii) deliver to the Lenders duplicate copies of the requested data in
machine readable form acceptable to the Lenders along with a printout or other
hard copy of such data. If at any time during the term of this Agreement, Agent
or any of the Lenders establish on-line access to the Borrowers’ computer
systems, Agent and each such Lender shall exercise such care as it exercises
with respect to its own computer systems regarding the integrity and
confidentiality of the Borrowers’ information therein, Agent and each such
Lender shall restrict its access to those parts of the Borrowers’ computer
systems that relate to the Collateral and Agent and each such Lender shall
observe all reasonable security requirements relating to the Borrowers’ computer
systems as Agent and such Lender is advised of by the Borrowers; provided,
however, that such observance shall in no way prevent Agent or such Lender from
accessing Borrower’s information. Upon the written consent of the Required
Lenders, each Lender and its agents (including, but not limited to,
representatives of any inspection agent appointed by any Lender) may inspect and
otherwise take the same actions as Agent set forth in this Section 6.4(a).
Notwithstanding anything set forth herein to the contrary and provided that no
Pre-Default Event or Event of Default shall have occurred and be continuing
hereunder, Agent, on behalf of the Lenders, and its agents shall not conduct
such inspection and/or audit more than one (1) time in any Accounting Period;
provided, however,

 

38



--------------------------------------------------------------------------------

that the duration and scope of any such inspection and/or audit conducted during
an Accounting Period may comprise of and extend across multiple days, which days
may or may not be consecutive, all as determined by Agent.

(b) Duties of Collateral Representative; Lenders Inspection Agent. Agent, in its
discretion and on behalf of the Lenders, may designate one or more Lenders or
Lender Affiliates to act as a collateral representative (the “Collateral
Representative”). Agent may, from time to time in its discretion, remove,
replace and/or re-designate any Collateral Representative and/or change the
number of Collateral Representatives and/or the roles of any Collateral
Representative.

(i) The Lenders acknowledge that Agent, on behalf of Lenders, has designated
MAFS and WFBNA as the initial Collateral Representatives, with each having the
specific roles and duties set forth herein. Commencing as of the Effective Date
through the 6-month anniversary of the Effective Date (the “Interim Inspection
Period”), MAFS, in its role as Collateral Representative, shall (i) inspect the
Collateral and verify the vehicle identification numbers with respect to the
Collateral consistent with past practice, and (ii) verify the title of the
Collateral at the locations where Borrowers conduct retail sales of Inventory
and Motor Vehicles as indicated on Exhibit 8.1(A) consistent with past practice.
During the Interim Inspection Period, WFBNA, in its role as Collateral
Representative, shall verify the title of the Inventory and Motor Vehicles at
the Borrowers’ inspection centers/reconditioning centers indicated on Exhibit
8.1(A).

(ii) On or before the end of the Interim Inspection Period, the Required Lenders
shall determine the Collateral inspection and audit procedures and the scope of
such inspections and audits. The Agent, in its discretion and on behalf of the
Lenders, may designate one or more Collateral Representatives, which may or may
not be any or both of the initial Collateral Representatives set forth above in
Section 6.4(b)(i). The duties, obligations, rights and fees of each Collateral
Representative, in Agent’s discretion, may be governed by a separate collateral
agency agreement between Agent, on behalf of Lenders, and the respective
Collateral Representative. Borrowers shall be liable for all fees of each
Collateral Representative due under such separate collateral agency agreement.

(iii) Each Collateral Representative, has or may engage DataScan Technologies
LLC or another third party acceptable to Agent (the “Lenders Inspection Agent”),
to perform collateral inspection and audit services on behalf of such Collateral
Representative and for the benefit of the Lenders, including, but not limited
to, inspections and audits with respect to Collateral at the Borrowers’ Places
of Business. Each Collateral Representative agrees to furnish to the Agent and
each other Lender copies of the collateral inspection reports, if applicable,
that it receives from the Lenders Inspection Agent.

(iv) The Borrowers agree to pay directly to the Collateral Representative(s) a
fee (the “Collateral Administrative Fee”) of $12,500 per month and to reimburse
each Collateral Representative for all fees paid and out-of-pocket costs
incurred by the Collateral Representative in connection with the services
performed by the Lenders Inspection Agent or the Collateral Representative, as
the case may be (the “Inspection Fees”). During the Interim Inspection Period,
the Collateral Administrative Fee shall be paid directly to each

 

39



--------------------------------------------------------------------------------

respective Collateral Representative as follows: (1) to MAFS, a fee of $11,500
per month, and (2) to WFBNA, a fee of $1,000 per month. Each Collateral
Representative will invoice the Borrowers monthly, and the Borrowers shall pay
the Collateral Administrative Fee and the Inspection Fees directly to the
applicable Collateral Representative on or before the 15th day of the month
following the invoiced month. Fees payable by the Borrowers pursuant to this
Section shall constitute Obligations for all purposes under the Loan Documents,
subject, however, to certain limitations set forth in Section 4.3 hereof. If at
any time during the continuance of an Event of Default insufficient funds are
received by and available to the Agent to pay fully all outstanding fees due
under this Section, then each of the Lenders other than the applicable
Collateral Representative severally agrees to pay to such applicable Collateral
Representative within ten days of written demand such Lender’s Pro Rata Share of
such outstanding Inspection Fees; provided, however, that the other Lenders
shall not be responsible for the applicable Collateral Representative’s Pro Rata
Share of such outstanding Inspection Fees. Each Collateral Representative shall
provide written notice to Agent and each other Lender of the Borrowers’ failure
to pay any fees under this Section for a period of forty-five (45) days
following the 15th day of each month. Failure by a Collateral Representative to
provide such written notice shall release such other Lenders from any
responsibility to pay such applicable Collateral Representative such Lender’s
Pro Rata Share of any such outstanding Inspection Fees.

(c) Additional Inspection Agent. Furthermore, the Lenders shall have the right
to appoint an inspection agent (the “Additional Lenders Inspection Agent”)
performing the same services and having the same responsibilities as the Lenders
Inspection Agent. If the other Lenders appoint such an agent, the Borrowers
agree to pay the Additional Lenders Inspection Agent’s fees as incurred directly
for up to four (4) audits per year actually performed at each of the Borrowers’
applicable Places of Business. Such audit fees shall be billed directly to the
Borrowers and the Borrowers shall pay the Additional Lenders Inspection Agent
for such fees independently of Section 4.3.

(d) Expenses and Fees. Notwithstanding anything set forth herein to the
contrary, if any Lender or any Lender Affiliate of any such Lender is engaged by
Agent to assist with the liquidation and/or disposition of all or any part of
the Collateral (as a Collateral Representative or otherwise) after an Event of
Default, then such Lender or such Lender Affiliate may receive, prior to
distribution of the proceeds from such liquidation and/or disposition in
accordance with the provisions of Section 4.3, its reasonable actual
out-of-pocket expenses which are incurred solely in connection with the actual
liquidation/disposition of such Collateral, and all other fees and expenses due
to such Lender or Lender Affiliates related to the Borrowers or due from any
Borrower pursuant to a separate agreement between any Borrower and such Lender
and/or such Lender Affiliate shall be paid only after the payments have been
applied by Agent in the order and priority set forth in Section 4.3.

Section 6.5 Agent Authorization.

By execution of this Agreement, each Borrower authorizes Agent and any of its
officers or employees to execute and file, on behalf of such Borrower and
without such Borrower’s signature, original financing statements, amendments,
continuation statements, and any other documents Agent deems necessary or
desirable to protect the interests of the Lenders. Each

 

40



--------------------------------------------------------------------------------

Borrower authorizes Agent to supply any omitted information and correct errors
in any document executed by or on behalf of such Borrower.

Section 6.6 Change of Collateral, Location, Office or Structure.

The Borrowers shall keep the Inventory and the Motor Vehicles at the Borrowers’
Places of Business or at an auction location to the extent customary to do so
and shall, at a Lender’s or Agent’s request, advise the Lenders and Agent of the
location of any other Collateral. No Borrower shall change its name,
jurisdiction of organization, trade name, principal place of business or chief
executive office as listed in Exhibit 8.1(A) unless such Borrower gives the
Lenders and Agent at least forty-five (45) days prior written notice of such
change and prior thereto has taken all actions that the Required Lenders require
to maintain the priority and perfection of their security interests in, and
access to, the Collateral. Upon changing the location of any existing service
center or other Place of Business (other than third party service centers), the
Borrowers shall provide the Lenders and Agent with an amended Exhibit 8.1(A)
reflecting such change.

Section 6.7 Termination of Security Interests.

The Lenders’ security interests in the Collateral shall continue until
performance and payment in full of all of the Borrowers’ obligations to the
Lenders in accordance with the terms of agreements creating such obligations;
and if, at any time, all or part of a payment or transfer made by any Borrower
or any other Person and applied by the Lenders to the Borrowers’ obligations to
the Lenders is rescinded or otherwise must be returned by Lenders for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of any Borrower or such other Person), the security interest
granted hereunder or under any other present or future agreement between the
Borrowers and the Agent and/or the Lenders, and all rights of the Agent, on
behalf of the Lenders, and the Lenders, shall be reinstated as to the
obligations which were satisfied by the payment or transfer rescinded or
returned, all as though such payment or transfer had not been made, and the
Borrowers shall take the action requested by the Agent to re-perfect all
terminated security interests and to reinstate all satisfied obligations.

Section 6.8 Liability for Collateral.

Borrowers hereby agree that: (a) so long as Agent and the Lenders comply with
their respective obligations, if any, under the UCC, neither the Agent nor any
Lender shall in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrowers.

Section 6.9 Financing Statements Filings.

Notwithstanding anything set forth herein and notwithstanding the order of
filing of any financing statements or other instruments by any party hereto with
respect to the Collateral or the possession by Agent or any Lender of any such
Collateral, the parties acknowledge that the Lead

 

41



--------------------------------------------------------------------------------

Lender shall have first priority to the extent of the Swing Line Advances and,
thereafter, the Lenders shall have equal priority.

Section 6.10 Constructive Trust.

In the event that any Person included in the definition of DTCG (other than a
Borrower) and/or any Affiliate of any Person included in the definition of DTCG
receives and/or takes title to or beneficial ownership of any Motor Vehicle or
Inventory that would be deemed Collateral if such title or beneficial ownership
was held by a Borrower, then Borrowers shall cause such Person to receive and
hold the same in trust, for the benefit of Car Sales, and immediately assign the
same to Car Sales, and such Motor Vehicle or Inventory shall be deemed
Collateral hereunder.

ARTICLE VII- CONDITIONS TO ADVANCES

Section 7.1 Conditions to Effectiveness.

The following conditions precedent shall be satisfied in each Lender’s sole
discretion prior to the making of the initial Advance hereunder:

(a) The Lenders shall have received this Agreement, executed and delivered by a
duly authorized officer of each Borrower.

(b) The Lenders shall have received the following documents, each of which shall
be satisfactory to the Lenders in form and substance:

(i) The Notes, duly completed and executed.

(ii) A Guaranty, duly executed and delivered by each Guarantor.

(iii) All required Intercreditor Agreements, duly executed and delivered by all
parties thereto.

(iv) Landlord waivers covering those locations where Borrowers maintain a
majority of Borrowers’ Inventory and Motor Vehicles and other third-party
agreements with respect to the Collateral.

(v) UCC-11 searches and other Lien searches with respect to each Borrower
showing no existing security interests or Liens (other than Permitted Liens) on
the Collateral.

(c) Lien Perfection. Each Borrower shall have taken all steps necessary to
ensure that the security interest granted hereunder in the Collateral shall
constitute a first priority, fully perfected security interest under the UCC in
all right, title and interest of such Borrower in, to and under such Collateral,
which can be perfected by filing under the UCC. Each Borrower shall not create
or permit to exist any mortgage, pledge, title retention Lien or other Lien,
encumbrance or security interest with respect to any of the Collateral, except
for Permitted Liens.

 

42



--------------------------------------------------------------------------------

(d) Organizational Documents. A good standing certificate and certified copies
of the articles or certificate of incorporation and by-laws (in the case of a
corporation) or the articles of organization or formation and operating
agreement (in the case of a limited liability company) of each Borrower and each
Guarantor and of all corporate, limited liability company, or other authority
for each Borrower and each Guarantor with respect to the execution, delivery and
performance of the Loan Documents and each other document to be delivered by
each Borrower and each Guarantor from time to time in connection herewith (and
each Lender may conclusively rely on such documents until it receives notice in
writing from each Borrower or each Guarantor to the contrary).

(e) Incumbency Certificate; Resolutions. Incumbency certificate and certified
resolutions of the board of directors (or other appropriate governing body) of
each Borrower and each Guarantor, signed by the Secretary or another authorized
officer of such Borrower or Guarantor, authorizing the execution, delivery and
performance of the Loan Documents.

(f) Legal Opinion. A legal opinion of counsel to the Borrowers and the
Guarantors addressed to Lenders with respect to general corporate and limited
liability company matters and such other matters consistent with customary
practice and with respect to perfection and priority, in a form acceptable to
the Lenders and their counsel.

(g) Filings, Registrations, Recordings. Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Agent (on behalf of the Lenders), a
perfected security interest in the Collateral, subject to no Liens other than
those created hereunder and Permitted Liens, shall have been properly prepared
for filing (including the applicable county or counties if Agent determines such
filings are necessary in its reasonable discretion), registration or recording
in each office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such security interest.

(h) Fees and Expenses. The Lenders shall have received all fees and expenses
required to be paid by the Borrowers on or prior to the initial Funding Date
pursuant to Section 3.2 and such fees and expenses may be netted out of any
Advance made by the Lenders hereunder.

(i) Financial Statements. The Lenders shall have received the financial
statements referenced in Section 10.4.

(j) Consents, Licenses, Approvals, etc. The Lenders shall have received a list
certified by the Borrowers of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by the
Borrowers and the Guarantors of, and the validity and enforceability of, the
Loan Documents, which consents, licenses and approvals shall be in full force
and effect.

(k) Assignment of Prior Loan and Security Agreement. The Prior Loan and Security
Agreement and the promissory notes and other loan documents executed in
connection therewith shall be assigned to Agent, on behalf of the Lenders.

 

43



--------------------------------------------------------------------------------

(l) Insurance. The Lenders shall have received evidence showing compliance by
the Borrowers as of such initial Funding Date with Section 10.11 hereof.

(m) No Material Adverse Effect. There shall not have occurred since March 31,
2011 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(n) Other Documents. The Lenders shall have received such other documents as
each Lender or its counsel may reasonably request.

Section 7.2 Conditions to Each Advance.

Notwithstanding any other provision of this Agreement and without affecting in
any manner the rights of the Lenders hereunder, the Lenders shall not be
obligated to make any Advances (including the initial Advance) unless at the
time of the Advance, all of the following conditions shall, in each Lender’s
sole determination, be satisfied:

(a) All of the representations and warranties of the Borrowers in all of the
Loan Documents shall be true and correct on and as of the date of such Advance
as though they were made on and as of such date and the Borrowers shall have
performed all of their obligations contained in the Loan Documents required to
be performed as of such date;

(b) The making of the Advance will not cause or constitute an Event of Default
or Pre-Default Event;

(c) There shall have been no material adverse change in the financial condition
of DTCG;

(d) No claim has been asserted or proceeding commenced challenging this
Agreement or Lenders’ rights under this Agreement, and no claim has been
asserted which if true would be a breach of a representation and warranty in the
Loan Documents;

(e) No Event of Default shall have occurred and still be in existence, and no
Pre-Default Event shall have occurred and still be in existence;

(f) Lenders have a first priority perfected security interest in the Collateral,
and none of the Collateral is subject to any Lien, except for Permitted Liens
and except, to the extent the Collateral is a Motor Vehicle and is not included
as an Eligible Vehicle on an Inventory Advance Value Certificate, the Borrower’s
title to any such Motor Vehicle may be subject to a Purchase Money Lien, not
otherwise released within the time periods provided for in the definition of
“Permitted Lien”;

(g) The Inventory Advance Value Certificate and all other reports delivered by
the Borrowers and the Borrowers’ records of operations have been delivered to
Agent and are satisfactory to the Lenders;

(h) The Borrowers shall have provided such additional information and documents
as the Lenders may reasonably request;

 

44



--------------------------------------------------------------------------------

(i) No party (other than the Agent or a Lender) to any Intercreditor Agreement
has disputed or contested the contractual subordination provision thereof in
whole or in part or has otherwise breached its material obligations thereunder,
and such dispute, contest or breach has not been waived, resolved or remedied
within thirty (30) days after delivery of a notice from the Agent or a Lender to
such other party; and

(j) The aggregate outstanding principal amount of the Advances shall not exceed
the Inventory Advance Value.

ARTICLE VIII- REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

Section 8.1 Representations of the Borrowers.

The Borrowers, jointly and severally, hereby make the following representations
and warranties. The representations and warranties are made as of the execution
and delivery of the Agreement, and each time the Borrowers request an Advance
the representations and warranties are deemed to be made again at that time. Any
Lender’s knowledge of any breach of the representations and warranties contained
herein shall not void any of the representations or warranties or affect such
Lender’s rights with respect to the breach.

(a) Organization, Good Standing, Name and Location. DriveTime is a corporation,
duly organized, validly existing and in good standing under the laws of the
States where it conducts business, with power and authority to own its
properties and to conduct its business. Each of DriveTime Sales, Car Sales and
DriveTime Ohio is a limited liability company, duly organized, validly existing
and in good standing under the laws of the States where it conducts business,
with power and authority to own its properties and to conduct its business. Each
Borrower has, is in good standing under, and is in compliance with, all
governmental approvals, licenses, permits, certificates, inspections, consents
and franchises necessary to conduct its business, to enter into and perform the
Loan Documents and to own and operate its business. Each Borrower’s jurisdiction
of organization is set forth on Exhibit 8.1(A). The addresses of each Borrower’s
places of business including, without limitation, the locations where such
Borrower conducts such Borrower’s retail sales of Inventory and Motor Vehicles,
the locations of such Borrower’s inspection centers/reconditioning centers, such
Borrower’s principal place of business and chief executive office, and such
Borrower’s proposed places of business are set forth in Exhibit 8.1(A). During
the preceding five (5) years, each Borrower has not been known by or used any
other corporate, trade or fictitious name except as disclosed in Exhibit 8.1(A).
Car Sales is the only Person included within the definition of DTCG to use the
trade or fictitious name of “DriveTime”.

(b) Due Qualification. Each Borrower has, and is in good standing under, all
licenses, permits, and approvals in all jurisdictions that are required for such
Borrower’s performance of the Loan Documents.

(c) Power and Authority. Each Borrower has the power and authority to execute
the Loan Documents and carry out their terms, and the execution and performance
of the Loan Documents have been duly authorized by all necessary corporate or
limited liability

 

45



--------------------------------------------------------------------------------

company action. The execution and performance of the Loan Documents by each
Borrower does not require the consent or approval of any Person.

(d) Valid and Binding Obligations. The Loan Documents constitute valid loan
obligations of each Borrower and a valid granting of a security interest in the
Collateral to Lenders, and are legal, valid and binding obligations of each
Borrower enforceable in accordance with their terms except as such
enforceability may be limited by bankruptcy, insolvency, other similar laws
affecting creditors generally and by equitable principles. Each Borrower’s use
of the Advances is a legal and proper corporate use. Each Borrower has not used
Advances to give any preference to any creditor or to make a fraudulent
transfer.

(e) No Violation. Each Borrower’s execution and performance of the Loan
Documents do not conflict with, result in any breach of, nor constitute (with or
without notice or lapse of time) a default under, (i) the articles of
incorporation or bylaws of DriveTime, or (ii) the articles of organization or
operating agreement of any of DriveTime Sales, Car Sales or DriveTime Ohio, or
(iii) any indenture, instrument, agreement, or court order by which it is bound,
or (iv) any applicable law, rule or regulation, nor (v) does it result in the
creation or imposition of any Lien upon any of such Borrower’s properties other
than that granted to Lenders.

(f) No Proceedings. Except as otherwise set forth on Exhibit 8.1(F), there are
no proceedings or investigations pending, or to the best of each Borrower’s
knowledge, overtly threatened, before any court, regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over any
Borrower or its properties, which (i) assert the invalidity of the Loan
Documents, (ii) seek to prevent the consummation of any of the transactions
contemplated by the Loan Documents, (iii) seek any determination or ruling that,
if determined adversely to any Borrower, would materially and adversely affect
the Collateral, any Borrower’s ability to perform its obligations under the Loan
Documents, the validity or enforceability of the Loan Documents, Lenders’ rights
under the Loan Documents, or any Borrower’s financial condition or business, or
(iv) allege that any Borrower is in violation of any statute, regulation, rule
or ordinance of any governmental entity, including, without limitation, the
United States of America, any state, city, town, municipality, county or of any
other jurisdiction, or of any agency thereof except in connection with
complaints of Contract Debtors made in the normal course of any Borrower’s
business and not of a material nature.

(g) Collateral. Each Borrower has good and marketable ownership of and legal and
beneficial title to the Collateral and the Collateral is free and clear of all
Liens, claims, charges, defenses, counterclaims, offsets, encumbrances and
security interests of any kind or nature, except the Permitted Liens. The
security interests granted to Lenders in the Collateral included on the
applicable Inventory Advance Value Certificate are perfected first priority
security interests and no claim of ownership or other interest has been asserted
which would be a breach of this Section 8.1(g). Notwithstanding anything to the
contrary set forth herein, to the extent the Collateral is a Motor Vehicle and
is not included as an Eligible Vehicle on an Inventory Advance Value
Certificate, the Borrower’s title to any such Motor Vehicle may be subject to a
Purchase Money Lien, not otherwise released within the time periods provided for
in the definition of “Permitted Lien”.

 

46



--------------------------------------------------------------------------------

(h) Taxes. All required federal, state and local tax returns of each Borrower
have been accurately prepared and duly and timely filed (within the initial or
extended time period allowed therefor) and all federal, state and local taxes
required to be paid with respect to the periods covered by such returns have
been paid. No Borrower has been delinquent in the payment of any tax, assessment
or other governmental charge, which could adversely affect in any way the
Collateral.

(i) Brokers. No Person has, by reason of any Borrower conduct, any right,
interest or claim against any Borrower, any Lender or the Collateral for any
commission, fee or other compensation as a finder or broker or in any similar
capacity with respect to the Advances evidenced by this Agreement.

(j) Status and Condition. As of the date hereof and immediately after giving
effect to each Advance, the fair value of the assets of the Borrowers is greater
than the fair value of the liabilities (including, without limitation,
contingent liabilities if and to the extent required to be recorded as a
liability on the financial statements of the Borrowers in accordance with GAAP)
of the Borrowers, each Borrower is and will be solvent, is and will be able to
pay its debts as they mature and does not and will not have an unreasonably
small capital to engage in the business in which it is engaged and propose to
engage. No Borrower intends to incur, or believe that it has incurred, debt
beyond its ability to pay such debts as they mature. No Borrower is
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of any Borrower or any of
its assets. No Borrower is transferring any Collateral with any intent to
hinder, delay or defraud any of its creditors.

(k) Disclosure. There is no fact known to any Borrower which such Borrower has
not disclosed to any Lender in writing with respect to the Collateral or the
assets, liabilities, financial condition or activities of any Borrower or its
Affiliates which would or may be likely to have a material adverse effect upon
the Collateral or any Borrower’s ability to perform its obligations under the
Loan Documents. All information and documents prepared by the Borrowers and
provided to any Lender at any time are true and accurate at the time of
delivery. No Borrower has any knowledge that any information or documents, not
prepared by any Borrower but delivered by any Borrower to any Lender were not
true and accurate at the time of delivery.

(l) Articles of Incorporation/Organization and Good Standing. DriveTime’s
Articles of Incorporation received by Lenders pursuant to this Agreement has not
been modified. Each of DriveTime Sales’, Car Sales’ and DriveTime Ohio’s
Articles of Organization received by Lenders pursuant to this Agreement has not
been modified. No Borrower has taken or allowed any action that would result in
it not being in good standing. No Borrower has received notice of any actual or
threatened action to revoke its articles of incorporation or articles of
organization, as the case may be, or good standing.

(m) Financial Statements. All financial statements of the Borrowers and
Affiliates delivered to Lenders fairly present the assets, liabilities and
financial condition and income as of the dates thereof. There are no material
omissions from the financial statements and there has been no development or
event nor any prospective development or event with

 

47



--------------------------------------------------------------------------------

respect to the assets, liabilities or financial condition since the date of the
most recently delivered financial statements, which has had or should reasonably
be expected to have a Material Adverse Effect. There exists no equity or
long-term investments in, or outstanding advances to, or guaranties of, any
Person except such equity, investment, advances, or guaranties disclosed in the
financial statements. The financial statements accurately disclose all
transactions with Affiliates.

(n) Conditions. Each time the Borrowers request an Advance, the conditions in
Section 7.2 have been met.

(o) No Defaults. No event has occurred and no condition exists which would, upon
the execution and delivery of this Agreement and the other Loan Documents or any
Borrower’s performance hereunder or thereunder, constitute an Event of Default.
No Borrower is in default, and no event has occurred and is continuing, and no
condition exists, which constitutes, or with the passage of time or the giving
of notice or both, would constitute, a default under any material agreement
between any Borrower and any Person, including the payment of any debt or other
obligation permitted under the Loan Documents to any Person for borrowed funds,
or any obligation relating to the securitization of any assets of any Borrower
or any Affiliate of any Borrower.

(p) Margin Regulations. Neither the making of any Advance hereunder, nor the use
of the proceeds thereof, will violate or be inconsistent with the provisions of
Regulation T or Regulation U.

(q) Investment Company Act. No Borrower or any respective Subsidiary is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No
Borrower is subject to any Federal or state statute or regulation, which limits
its ability to incur Indebtedness.

(r) Location of Books and Records. The location where each Borrower keeps its
books and records including all computer tapes and records relating to the
Collateral is its chief executive office, chief operating office or as set forth
on Exhibit 8.1(A) attached hereto.

(s) Subsidiaries. All of the Subsidiaries of the Borrowers at the date hereof
are listed on Exhibit 8.1(S) attached hereto, as amended, modified or
supplemented from time to time. Exhibit 8.1(S) attached hereto sets forth and
indicates those Subsidiaries of the Borrowers, as of the date of this Agreement,
that are active and those that are not active. Those Subsidiaries listed as not
active do not have any assets and are not conducting business. Drake Property &
Casualty Insurance Co., a Subsidiary of DriveTime, only engages in the insurance
business and its only assets are those set forth on Exhibit 8.1(S). Other than
the Borrowers, no Subsidiary or Affiliate of any Borrower or DTAC engages in the
sale and financing of Motor Vehicles. Other than Car Sales, no other Borrower
nor any Subsidiary or Affiliate of any Borrower or DTAC takes title to any Motor
Vehicles for sale or financing of such Motor Vehicles.

(t) Breach of Guaranty. No officer of any Borrower is aware of (i) any breach of
any representation, warranty, covenant or agreement made by any Guarantor under
the Guaranty, (ii) any continuing default or event of default under the
Guaranty, (iii) any repudiation

 

48



--------------------------------------------------------------------------------

of the Guaranty by any Borrower or any Guarantor or (iv) any event, circumstance
or fact that has occurred and is continuing that could reasonably be expected to
result in such a breach, default or event of default under the Guaranty.

(u) ERISA and Labor Issues. Each Plan to which any Borrower makes direct
contributions, and, to the knowledge of each Borrower, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. No event or
condition has occurred and is continuing as to which any Borrower would be under
an obligation to furnish a report to the Lenders under Section 10.4(c) hereof.
No Borrower is a party to any collective bargaining contract.

(v) Licenses. No Lender will be required as a result of financing or taking a
pledge of the Collateral to be licensed, registered or approved or to obtain
permits or otherwise qualify (i) to do business in any state in which it
currently so required or (ii) under any state consumer lending, fair debt
collection or other applicable state statute or regulation.

(w) Leases. Each Borrower enjoys peaceful and undisturbed possession under all
leases material to its business and to which it is a party or under which it is
operating, and all of such material leases are valid and subsisting and no
material default by the applicable Borrower exists under any of them.

(x) Patriot Act. To the extent applicable, each Borrower is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (i) the USA Patriot Act. No
part of the proceeds of the loans made hereunder will be used by any Loan Party
or any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

ARTICLE IX- INDEMNITIES

Section 9.1 Indemnity.

In addition to all other Obligations, the Borrowers, jointly and severally,
shall defend, protect, indemnify and hold harmless Agent and its Lender
Affiliates and each Lender and its respective Lender Affiliates and all of their
respective officers, directors, employees, attorneys, consultants, agents and
any other Person acting on behalf of Agent or the Lenders (each, an “Indemnified
Party”) from and against any and all losses, claims, damages, obligations,
costs, good faith settlements, expenses, taxes, penalties, fines, reasonable
attorneys’ fees or other liabilities, including but not limited to costs of
investigation, litigation fees and expenses, and costs in successfully asserting
the right to indemnification hereunder (each a “Loss” and collectively,
“Losses”) incurred by such Indemnified Party at any time and pertaining to
(i) the due diligence effort (including, without limitation, public record
search, recording fees,

 

49



--------------------------------------------------------------------------------

examinations and investigations of the properties of the Borrowers and the
Borrowers’ operations), negotiation, preparation, execution and/or performance
of any of the Loan Documents or of any document executed in connection with the
transactions contemplated thereby and the perfection of such Lender’s Liens in
the Collateral, maintenance of the Loan by such Lender, and any and all
amendments, modifications and supplements of any of the Loan Documents or
restructuring of the Obligations, (ii) any suit, investigation, action or
proceeding by any Person (other than any Borrower), whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
Person under any statute, regulation or common law principle, arising from or in
connection with such Lender’s furnishing of funds to Borrower under this
Agreement (other than for any Loss arising from such Indemnified Party’s gross
negligence or willful misconduct), (iii) such Lender’s preservation,
administration and enforcement of its rights under the Loan Documents and
applicable law, including the reasonable fees and disbursements of counsel for
Lenders in connection therewith, whether suit be brought or not and whether
incurred at trial or on appeal, and all costs of repossession, storage,
disposition, protection and collection of Collateral, (iv) periodic field exams,
audits and appraisals performed by such Lender pursuant to Section 6.4 hereof,
(v) any civil penalty or fine assessed by OFAC against such Lender or any Lender
Affiliate of such Lender and all reasonable costs and expense (including
attorneys’ fees and disbursements) actually incurred in connection with defense
thereof by Lender or such Lender Affiliate, as a result of the funding of Loans
or the extension of credit, the acceptance of payments due under the Loan
Documents or any Swap Agreement or acceptance of Collateral, (vi) any matter
relating to the financing transactions contemplated by the Loan Documents or by
any document executed in connection with the transactions contemplated thereby,
other than for such loss, damage, liability, obligation, penalty, fee, cost or
expense arising from such Indemnified Party’s gross negligence or willful
misconduct, (vii) facts which are, or allegations which if true would be, a
breach of any representation, warranty, obligation, agreement or covenant of any
Borrower contained in the Loan Documents, (viii) an Event of Default or a
Pre-Default Event, and/or (ix) activities, operations or conduct of any Borrower
or any of its Affiliates. If any Borrower should fail to pay any tax or other
amount required by this Agreement to be paid or which may be reasonably
necessary to protect or preserve any Collateral or the Borrowers’ or Lenders’
interests therein, Agent may make such payment and the amount thereof shall be
payable on demand, shall bear interest at the Default Rate from the date of
demand until paid and shall be deemed to be Obligations entitled to the benefit
and security of the Loan Documents. In addition, the Borrowers agree to pay and
save each Indemnified Party harmless against any liability for payment of any
state documentary stamp taxes, intangible taxes or similar taxes (including
interest or penalties, if any) which may now or hereafter be determined to be
payable in respect to the execution, delivery or recording of any Loan Document
or the making of any Loan, whether originally thought to be due or not, and
regardless of any mistake of fact or law on the part of any Indemnified Party or
Borrower with respect to the applicability of such tax. The Borrowers’
obligation for indemnification for all of the foregoing losses, damages,
liabilities, obligations, penalties, fees, costs and expenses of the Indemnified
Parties shall be part of the Obligations, secured by the Collateral, and shall
survive termination of this Agreement. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THIS INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO
LOSSES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT
(OTHER THAN WILLFUL MISCONDUCT OR A GROSSLY

 

50



--------------------------------------------------------------------------------

NEGLIGENT ACT) OR OMISSION OF SUCH INDEMNIFIED PARTY OR OF ANY OTHER PERSON.

ARTICLE X- AFFIRMATIVE COVENANTS

The following covenants shall remain in effect until the full payment and
performance of all of the Borrowers’ obligations to the Lenders:

Section 10.1 Books and Records.

Each Borrower shall maintain accurate and complete books and records with
respect to the Collateral and such Borrower’s business. All accounting books and
records shall be maintained in accordance with GAAP consistently applied.

Section 10.2 Payment of Fees and Expenses.

The Borrowers shall pay to the Lenders, on demand, any and all fees, costs or
expenses which such Lender pays to a bank or other similar institution arising
out of or in connection with the forwarding to the Borrowers, or any other
Person on behalf of the Borrowers, by such Lender of Advances pursuant to this
Agreement.

Section 10.3 Continuity of Business and Compliance.

Each Borrower shall maintain its corporate existence or limited liability
company existence, as the case may be, and shall continue in business in a
prudent, reasonable and lawful manner with all necessary licenses, permits, and
qualifications necessary to perform this Agreement. Each Borrower shall take the
steps necessary for the representations and warranties in ARTICLE VIII to be
true at all times. In the event that any Borrower learns that a representation
and warranty in ARTICLE VIII is no longer true, it shall notify Agent within one
(1) Business Day after learning thereof. Each Borrower shall comply with the
requirements of all applicable laws, rules, regulations and orders of
Governmental Authorities (including, without limitation, truth in lending and
all environmental laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.

Section 10.4 Financial Statements and Access to Records.

The Borrowers shall deliver to Agent and each Lender:

(a) (i) as soon as available and in any event within fifteen (15) days after the
end of each month, the unaudited consolidated balance sheets of DTCG as at the
end of such month and the related unaudited combined statements of income for
DTCG for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures for the
previous year, accompanied by a certificate of an officer of the Borrowers,
which certificate shall state that such consolidated financial statements fairly
present the consolidated financial condition and results of operations of DTCG
in accordance with GAAP, consistently applied, as at the end of, and for, such
month (subject to normal year-end audit adjustments);

 

51



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within sixty (60) days after the end
of each of the first three quarterly fiscal periods of each fiscal year of DTCG,
the unaudited consolidated balance sheets of DTCG as at the end of such period
and the related unaudited consolidated statements of income and retained
earnings and of cash flows for DTCG for such period and the portion of the
fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of an officer of the Borrowers, which certificate shall state that each such
consolidated financial statement fairly presents the financial condition and
results of operations of DTCG in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments);

(b) as soon as available and in any event within one hundred and five (105) days
after the end of each fiscal year of DTCG, the audited consolidated balance
sheets of DTCG as at the end of such fiscal year and the related audited
consolidated statements of income and retained earnings and of cash flows for
DTCG for such year, setting forth in each case in comparative form the figures
for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that each consolidated financial statement fairly presents the financial
condition and results of operations of DTCG at the end of, and for, such fiscal
year in accordance with GAAP, containing a footnote stating that, in making the
examination necessary for their opinion, they obtained no knowledge, except as
specifically stated, of any Pre-Default Event or Event of Default;

(c) from time to time such other information regarding the financial condition,
operations, liabilities, or business of the Borrowers or Guarantors as Agent or
any Lender may reasonably request, including, without limitation, if at any time
the Borrowers or Guarantors cease being public reporting entities, such
information as the Borrowers or Guarantors, as the case may be, are currently
required to publicly report as of the Effective Date in accordance with the
rules, regulations and guidelines of the Securities and Exchange Commission; and

(d) as soon as reasonably possible, and in any event within thirty (30) days
after an officer knows, or with respect to any Plan or Multiemployer Plan to
which the Borrowers or any of their Subsidiaries makes direct contributions, has
reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a senior financial officer of the Borrowers setting forth details
respecting such event or condition and the action, if any, that the Borrowers or
any of their ERISA Affiliates proposes to take with respect thereto (and a copy
of any report or notice required to be filed with or given to PBGC by any
Borrower or an ERISA Affiliate with respect to such event or condition):

(i) any Reportable Event, with respect to a Plan, as to which PBGC has not by
regulation or otherwise waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event (provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, including, without limitation, the failure to make on
or before its due date a required installment under Section 412(m) of the Code
or Section 302(e) of ERISA, shall be a Reportable Event regardless

 

52



--------------------------------------------------------------------------------

of the issuance of any waivers in accordance with Section 412(d) of the Code);
and any request for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Borrower or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by any
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if any Borrower
or an ERISA Affiliate fails to timely provide security to such Plan in
accordance with the provisions of said Sections; and

(e) an organizational chart of Borrowers and Guarantors, on a quarterly basis,
at the same time as Borrowers furnish the financial statements pursuant to
paragraphs (a)(ii) and paragraph (b) above and at any other time as reasonably
requested by Agent.

The Borrowers will furnish to the Lenders, (i) on a quarterly basis, at the time
they furnish financial statements pursuant to paragraphs (a)(ii) and paragraph
(b) above, detailed calculations for each financial covenant required pursuant
to Section 10.6 hereof and (ii) at the time they furnish each set of financial
statements pursuant to paragraphs (a) and (b) above, a certificate of an officer
of the Borrowers (a “Compliance Certificate”) to the effect that, to the best of
such officer’s knowledge, the Borrowers during such fiscal period or year have
observed or performed all of their covenants and other agreements, and satisfied
every material condition, contained in this Agreement and the other Loan
Documents to be observed, performed or satisfied by it, and that such officer
has obtained no knowledge of any Pre-Default Event or Event of Default except as
specified in such certificate (and, if any Pre-Default Event or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action the Borrowers have taken or proposes to take with respect
thereto), in the form attached hereto as Exhibit 10.4.

Section 10.5 Subsequent Actions.

 

53



--------------------------------------------------------------------------------

At the request of Agent, the Borrowers shall execute and deliver to the Agent
after execution of this Agreement such documents or take such further action as
the Required Lenders deem reasonably necessary to carry out the Agreement.

Section 10.6 Financial Covenants.

(a) The Leverage Ratio, as of any Quarterly Measurement Date, shall be not
greater than 5.0:1.0.

(b) Available Liquidity, as of the last day of any Accounting Period and as of
the Funding Date of any Inventory Facility Advance (other than a Swing Line
Advance) made during a Utilization Period, shall be not less than Twenty Million
Dollars ($20,000,000.00).

(c) At all times, the Net Worth of the DT Entities On A Consolidated Basis shall
be equal to or greater than $325,000,000, plus 50% of positive net income earned
after December 31, 2009.

Section 10.7 Hedge Covenant.

Borrowers shall have the option to hedge the floating interest expense of all or
any portion of the Inventory Facility for the full term of the Inventory
Facility by maintaining one or more interest rate swap transactions with Lead
Lender or a Lender Affiliate of Lead Lender (or with another financial
institution approved by the Required Lenders in writing) in an aggregate
notional amount equal to the outstanding principal balance of the related
Inventory Facility originally scheduled to be outstanding over such term when
the hedge is executed and providing for a fixed rate acceptable to the Required
Lenders, with Borrowers making fixed rate payments and receiving floating rate
payments to offset changes in the variable interest expense of the related
Inventory Facility, all upon terms and subject to such conditions as shall be
acceptable to the Lead Lender (or if such transaction is with another financial
institution, all upon terms and subject to such conditions as shall be approved
by the Required Lenders in writing). Any prepayment, acceleration, reduction,
increase or any change in the terms of any such Inventory Facility will not
alter the notional amount of any such interest rate swap transactions or
otherwise affect Borrowers’ obligation to continue making payments under any
such interest rate swap transactions, which will remain in full force and effect
notwithstanding any such prepayment, acceleration, reduction, increase or
change, subject to the terms of such interest rate swap transactions.

Section 10.8 Litigation Matters.

Each Borrower shall notify each Lender in writing, promptly upon its learning
thereof, of any litigation, arbitration or administrative proceeding which such
Borrower reasonably believe may have a Material Adverse Effect on the Borrowers
or their Affiliates, or the ability of the Borrowers to perform the Loan
Documents or which in any way involves Lenders’ security interest in the
Collateral or other rights under the Loan Documents.

Section 10.9 Value of Collateral

 

54



--------------------------------------------------------------------------------

If in Agent’s reasonable judgment the Inventory or the Motor Vehicles have
materially decreased in value, other than through ordinary depreciation, the
Borrowers shall, at Agent’s request, either provide additional Collateral to
satisfy the Required Lenders or reduce the Obligations by an amount sufficient
to satisfy the Required Lenders.

Section 10.10 Payment of Obligations.

The Borrowers shall pay and perform, as and when due, all of their obligations,
including, without limitation, all of their obligations to the Lenders.

Section 10.11 Borrowers’ Insurance.

At Borrowers’ expense, the Borrowers shall maintain insurance covering the
Collateral in amount, adequacy and scope satisfactory in all respects to Agent,
in its sole discretion, on behalf of all Lenders. All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to Agent.
The Borrowers shall provide Agent, on behalf of the Lenders, with certificates
as to policies of such insurance covering the Inventory together with evidence
that the premium therefor has been paid and that the Agent and the Lenders, as
their interests may appear, have been named as loss payee and additional insured
on such policies. The proceeds of loss under such policies are hereby assigned
to the Agent, on behalf of the Lenders. If Borrowers fail to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims and Agent may treat any amounts expended by it in regard to
obtaining such insurance as Protective Advances. Upon the occurrence and during
the continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies. The risk of loss or damage to the Collateral shall at all
times remain solely with the Borrowers.

Section 10.12 Unencumbered Inventory.

The Borrowers shall at all times maintain the Collateral free and clear of all
Liens, security interests and encumbrances other than Permitted Liens.

Section 10.13 Multiple Borrowers; Borrowers’ Agent.

If more than one Person is named as Borrower hereunder, all Obligations,
representations, warranties, covenants and indemnities set forth in the Loan
Documents to which such Person is a party shall be joint and several. The Agent
and the Lenders shall have the right to deal with any individual of any Borrower
with regard to all matters concerning the rights and obligations of the Agent
and the Lenders hereunder and pursuant to applicable law with regard to the
transactions contemplated under the Loan Documents. All actions or inactions of
the officers, shareholders, managers, members and/or agents of any Borrower with
regard to the transactions contemplated under the Loan Documents shall be deemed
with full authority and binding upon all Borrowers hereunder. Each Borrower
hereby appoints DriveTime as its true

 

55



--------------------------------------------------------------------------------

and lawful attorney-in-fact, with full right and power, for purposes of
exercising all rights of such Person hereunder and under applicable law with
regard to the transactions contemplated under the Loan Documents. The foregoing
is a material inducement to the agreement of the Lenders to enter into the terms
hereof and to consummate the transactions contemplated hereby. This appointment
and authorization is for the convenience of the parties and does not relieve any
Borrower of any of its obligations to the Lenders.

Section 10.14 Inventory Advance Value.

If at any time the outstanding principal amount of Advances exceeds, or if at
any time any Lender notifies the Borrowers that the aggregate outstanding
principal amount of Advances exceeds the Inventory Advance Value, the Borrowers
shall cure same in accordance with Section 4.2(b)(ii) hereof.

Section 10.15 Duty to Notify Agent.

The Borrowers shall give prompt notice in accordance with the requirements of
this Section 10.15 to Agent, on behalf of the Lenders, and each Lender as set
forth in Section 13.2 below:

(a) upon any Borrower becoming aware of, and in any event within two
(2) Business Days after, the occurrence of (i) any Pre-Default Event or Event of
Default under any Loan Document or (ii) any breach, event of default or default,
event of termination, acceleration or the occurrence of any event requiring a
mandatory prepayment or mandatory offer to purchase (or similar event) under any
Swap Agreement or any other material agreement of any Borrower, any Guarantor or
any Subsidiary of either Parent Company, including, without limitation, under
those credit facility agreements set forth on Exhibit 10.15(A), which shall
include a copy of such notice given from the holder of such Indebtedness (or
agent on behalf of one or more holders);

(b) upon any Borrower becoming aware of any default related to any Collateral,
any Material Adverse Effect and any event or change in circumstances which
should reasonably be expected to have a Material Adverse Effect;

(c) upon the entry of a judgment or decree against any Borrower, any Guarantor,
DT Warehouse, DT Warehouse II, DT Warehouse III, DT Warehouse IV or any of their
respective Subsidiaries in an amount in excess of $500,000.00.

Each notice pursuant to this Section 10.15 shall be accompanied by a statement
of an officer of the Borrowers setting forth details of the occurrence referred
to therein and stating what action the Borrowers, the Guarantors or any
Subsidiary of either Parent Company has taken or proposes to take with respect
thereto.

Section 10.16 Lines of Business.

No Borrower will engage to any substantial extent in any line or lines of
business activity other than the businesses generally carried on by it as of the
date hereof, without prior written consent of the Required Lenders.

 

56



--------------------------------------------------------------------------------

Section 10.17 Further Identification of Collateral.

The Borrowers will furnish to the Lenders from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Lenders may reasonably request,
all in reasonable detail.

Section 10.18 Certificate of an Officer of the Borrowers.

At the time that the Borrowers deliver financial statements to the Lenders in
accordance with Section 10.4 hereof, the Borrowers shall forward to the Lenders
a certificate of an officer of the Borrowers, which demonstrates that the
Borrowers are in compliance with the covenants set forth in Section 10.6,
Section 10.7 and Section 11.3.

Section 10.19 Use of Proceeds.

The Borrowers shall utilize the proceeds of the Advances to purchase and/or hold
the Inventory, for working capital purposes and other purposes expressly
provided herein.

Section 10.20 Warehouse Facilities and other Indebtedness.

Promptly and in no event more than ten (10) days after the effectiveness
thereof, the Borrowers shall deliver to each Lender copies of (i) any documents,
agreements or instruments evidencing a Warehouse Facility or other Indebtedness
in an original principal amount of $1,000,000 or more, (ii) any amendment,
restatement, supplement or other modification to any Warehouse Facility or other
Indebtedness, or credit facility evidenced by a credit facility agreement set
forth on Exhibit 10.15(A) or any document, agreement or instrument executed in
connection therewith, including, without limitation, any waiver, consent,
amendment, modification and any other document, agreement or instrument executed
in connection with any of the foregoing.

Section 10.21 Formation of Subsidiaries.

At the time that any Borrower forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, such
Borrower shall (a) promptly provide notice to Agent and update Exhibit 8.1(S),
(b) within 10 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) cause any such new Subsidiary (other
than special purpose securitization subsidiaries and subsidiaries not engaged in
the business of selling motor vehicles) to provide to Agent a joinder to the
Notes and this Agreement, together with such other security documents, as well
as appropriate financing statements, all in form and substance reasonably
satisfactory to the Required Lenders (including being sufficient to grant
Lenders a first priority Lien (subject to Permitted Liens) in and to the
Collateral of such newly formed or acquired Subsidiary), (c) within 10 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) provide to Agent all other documentation, including one or more
opinions of counsel reasonably satisfactory to the Lenders, which in their
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 10.21 shall be a Loan
Document.

 

57



--------------------------------------------------------------------------------

Section 10.22 Tax Information.

(a) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code agrees to complete and to deliver to the
Borrowers on or before the Effective Date (or, if later, on or prior to the date
it becomes a party to this Agreement) a duly completed and executed copy of
Internal Revenue Service Form W-9 or successor form establishing that the Lender
is a United States person that is not subject to U.S. backup withholding tax.

(b) Each Lender which is not organized under the laws of the United States or
any State thereof shall timely deliver to the Borrowers such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrowers or Agent, as the case may be, to determine
(i) whether or not payments made hereunder are subject to Taxes, (ii) if
applicable, the required rate of withholding or deduction, and (iii) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. Without
limiting the generality of the foregoing, each Lender which is not organized
under the laws of the United States or any State thereof shall, on or prior to
the date that such Lender becomes a party to or obtains rights under this
Agreement, and prior to any payment being made by the Borrowers to such Lender,
deliver to the Borrowers: (i) two duly completed and executed copies of the IRS
Form W-8BEN or W-8ECI (or any successor form) as applicable; and (ii) to the
extent it may lawfully do so, such other forms or certificates as may be
required under the laws of any applicable jurisdiction (on or before the date
that any such form expires or becomes obsolete), in order to permit the
Borrowers to make payments to, and deposit funds to or for the account of, such
Lender hereunder and under the other Loan Documents without any deduction or
withholding for or on account of any tax. Each such Lender, to the extent it may
lawfully do so, shall submit to the Borrowers (with copies to the Agent) two
(2) updated, completed, and duly executed versions of: (i) all forms referred to
in the previous sentence upon the expiry of, or the occurrence of any event
requiring a change in, the most recent form previously delivered by it to the
Borrowers or the substitution of such form; and (ii) such extensions or renewals
thereof as may reasonably be requested by the Borrowers.

(c) Each Lender shall deliver to the Borrowers such other tax forms or other
documents as shall be prescribed by applicable law, to the extent applicable,
(x) to demonstrate that payments to such Lender under this Agreement and the
Loans are exempt from any United States withholding tax imposed pursuant to
FATCA or (y) to allow the Borrowers to determine the amount to deduct or
withhold under FATCA from a payment hereunder. Each Lender further agrees to
complete and to deliver to the Borrowers from time to time, so long as it is
eligible to do so, any successor or additional form required by the Internal
Revenue Service or reasonably requested by the Borrowers in order to secure an
exemption from, or reduction in the rate of, U.S. withholding tax.

Section 10.23 Landlord Waivers

 

58



--------------------------------------------------------------------------------

Borrowers shall use their best efforts to obtain and deliver to Agent, on behalf
of the Lenders, executed landlord waivers covering all required locations to the
extent not previously delivered prior to the Effective Date.

ARTICLE XI- NEGATIVE COVENANTS

Each Borrower covenants and agrees that hereafter, without the Required Lenders’
prior written consent, which may or may not be given in the Required Lenders’
sole discretion, until all of the Borrowers’ obligations to Lenders with respect
to this Agreement are performed and paid in full:

Section 11.1 Prohibition of Fundamental Changes.

No Borrower shall enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets or allow any Subsidiary to convey, sell, lease, assign, transfer or
otherwise dispose of substantially all of its assets to any Person; provided,
that a Borrower may (a) merge or consolidate with (i) any of its respective
wholly owned Subsidiaries, or (ii) any other Person if such Borrower is the
surviving entity, or (iii) any Person included within the definition of DTCG if,
after giving effect thereto, no Pre-Default Event or Event of Default would
exist hereunder, or (iv) any other Borrower if the non-surviving entity was
formed solely for licensing purposes; (b) allow such action with respect to any
Subsidiary so long as such Subsidiary is not a Borrower or a Guarantor and was
not required to be joined as a Borrower under Section 10.21 hereof or as a
Guarantor under Section 5.16 of the Guaranty and such Subsidiary is not a
material part of such Borrower’s overall business operations; or (c) allow such
action with respect to a Guarantor or any Subsidiary required to be joined as a
Guarantor under Section 5.16 of the Guaranty if such Guarantor or Subsidiary has
no assets at the time of such action or the Agent otherwise consents to such
action.

Section 11.2 Change in Business.

No Borrower shall make any change in any of its business objectives, purposes
and operations that could reasonably be expected to result in a Material Adverse
Effect.

Section 11.3 Dividends.

Neither DTAC nor DriveTime shall declare or pay dividends, either directly or
indirectly, whether in cash or property or in any obligations of any member or
stockholder of DTAC nor DriveTime, except: (a) if DTAC or DriveTime is a validly
electing S corporation under §§1361 and 1362 of the Code, a quarterly dividend
paid by DTAC and/or DriveTime, as applicable, to its stockholders in an amount
not greater than the percentage of its Net Income (“S-Corp Net Income”) for such
quarter equal to the highest combined federal, state and/or local tax rate
(taking into account the deductibility of state and local taxes) applicable to
any stockholder of DTAC and/or DriveTime, as applicable (provided, however, that
the payment by DTAC and/or DriveTime, as applicable, of a quarterly dividend
that exceeds such percentage of its S-Corp Net Income for such quarter will not
constitute a breach of this clause (a) if the aggregate amount of all Restricted
Payments paid by DTAC and/or DriveTime, as applicable, during such calendar year
as of the date of such dividend does not exceed such percentage of its

 

59



--------------------------------------------------------------------------------

S-Corp Net Income for such quarter and all previous quarters during such
calendar year) (the “S-Corp Permissible Dividend Amount”); (b) any S-Corp
Permissible Dividend Amount to the extent unpaid but declared within 135 days
after the end of such quarter, or (c) any Restricted Payment by DTAC or DTAG to
its stockholders (other than as permitted under clauses (a) or (b) hereof) in an
aggregate amount not in excess of fifty percent (50.0%) of the Net Income of the
DT Entities On A Consolidated Basis during any fiscal quarter.

Section 11.4 Transactions with Affiliates.

No Borrower shall enter into, or be a party to, any transaction including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate, or stockholder or member of any Borrower,
except, consistent with such Borrower’s practice before entering into this
Agreement, in the ordinary course of, and pursuant to the reasonable
requirements of, such Borrower’s business and upon fair and reasonable terms
which are fully disclosed to each Lender and are no less favorable than such
Borrower would obtain in a comparable arm’s length transaction with a Person not
an Affiliate or stockholder of such Borrower.

Section 11.5 Adverse Transactions.

No Borrower shall enter into any transaction that adversely affects the
Collateral or any Borrower’s ability to perform this Agreement or the Lenders’
rights under the Loan Documents.

Section 11.6 Collateral.

Except as otherwise expressly permitted in this Agreement, no Borrower shall
convey or allow any ownership, security, or other, interest in the Collateral
other than Permitted Liens. Each Borrower will defend the Collateral against,
and will take such other action as is necessary to remove, any Lien, security
interest or claim on or to the Collateral, other than the security interests
created or permitted under this Agreement, and each Borrower will defend the
right, title and interest of the Lenders in and to any of the Collateral against
the claims and demands of all persons whomsoever. The Borrowers may sell
Inventory and Motor Vehicles to bona fide retail and auction customers in the
ordinary course of business.

Section 11.7 Restricted Payments.

No Borrower shall make any Restricted Payments following an Event of Default or,
if after giving effect to such Restricted Payment, an Event of Default would
exist, including but not limited to the payments and dividends described in
Section 11.3. Notwithstanding anything set forth in this Section 11.7 to the
contrary and so long as no Event of Default for nonpayment under Section 12.1(a)
or Section 12.1(b) exists and is continuing, DTAC and/or DriveTime may pay, as
applicable, to its stockholders the S-Corp Permissible Dividend Amount.

Section 11.8 Accounting Methods.

No Borrower shall modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP or as required by tax laws).

 

60



--------------------------------------------------------------------------------

Section 11.9 Fictitious Names; Title to Collateral

Other than Car Sales, no Person included within the definition of DTCG nor any
Affiliate of any Person included within such definition shall use the trade or
fictitious name of “DriveTime”.

Section 11.10 No Additional Indebtedness.

No Borrower shall create or permit to exist any inventory or floorplan
Indebtedness for which any Borrower is directly liable, or any Indebtedness
secured by any Motor Vehicles or Inventory or the deposits or proceeds related
thereto for which any Borrower is directly liable, except the following:

(a) The Obligations; and

(b) Any Indebtedness not otherwise permitted under this Section 11.10 and for
which the respective lender or creditor has entered into an intercreditor
agreement with Agent, on behalf of the Lenders, in form and substance
satisfactory to the Agent.

ARTICLE XII- EVENTS OF DEFAULT

Section 12.1 Events of Default.

An Event of Default means the occurrence or existence of one or more of the
following events or conditions (whatever the reason for the Event of Default and
whether voluntary, involuntary or caused by operation of law) which is not
waived in writing by the Lenders or cured to the extent a cure is applicable:

(a) Any Borrower shall default in the payment of any principal or interest on
any Advance when due (whether at stated maturity, upon acceleration or at
mandatory prepayment);

(b) Any Borrower or any Guarantor shall default in the payment of any other
amount payable by it hereunder or under any other Loan Document, and such
default shall have continued unremedied for a period of three (3) Business Days;

(c) Any representation, warranty or certification made or deemed to be made
herein or in any other Loan Document by any Borrower or any Guarantor or any
certificate furnished to any Lender pursuant to the provisions hereof or thereof
shall prove to have been false or misleading in any material respect as of time
made or furnished;

(d) (i) Any Borrower or any other Person included within the definition of DTCG
(as applicable) shall fail to comply with the requirements of Section 4.2(b),
Section 10.3, Section 10.6, Section 10.15, Section 10.18, Section 11.1,
Section 11.2, Section 11.3, Section 11.4, Section 11.5, Section 11.6,
Section 11.7, Section 11.8 or Section 11.9, hereof, or (ii) any Borrower, any
Guarantor or any other Person included within the definition of DTCG (as
applicable) shall otherwise fail to observe or perform any other covenant
contained in this Agreement or any other Loan Document and such failure to
observe or perform shall continue

 

61



--------------------------------------------------------------------------------

unremedied for a period of five (5) Business Days, or (iii) any party to an
Intercreditor Agreement other than any Lender shall breach or fail to comply
with any provisions of such agreement binding on it;

(e) One or more judgments, orders or awards for the payment of money involving
an aggregate amount of $2,000,000 or more (except to the extent fully covered by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against Borrowers or Guarantors or any other Person included within the
definition of DTCG, or with respect to any of their respective assets, and
either (i) there is a period of thirty (30) consecutive days at any time after
the entry of any such judgment, order or award during which (1) the same is not
discharged, satisfied, vacated or bonded pending appeal, or (2) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order or award.

(f) The Collateral or any material amount of assets of any Borrower, any
Guarantor, any Subsidiary of any Borrower or Guarantor, or any Affiliate are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors and the same is not dissolved within thirty (30) days
thereafter; an application is made by any Person other than any Borrower for the
appointment of a receiver, trustee, or custodian for the Collateral or any other
assets of any Borrower, any Guarantor, any Subsidiary of any Borrower or
Guarantor, or any Affiliate and the same is not dismissed within thirty
(30) days after the application therefore; or any Borrower, any Guarantor, any
Subsidiary of any Borrower or Guarantor, or any Affiliate shall have concealed,
removed or permitted to be concealed or removed, any part of its Property, with
intent to hinder, delay or defraud its creditors or made or suffered a transfer
of any of its Property which may be fraudulent under any bankruptcy, fraudulent
conveyance or other similar law; provided, however, that (i) if any of the
foregoing occurs with respect to Inventory or any Motor Vehicle, such Borrower
may cure the default by not designating it as an Eligible Vehicle(s), and
(ii) if any of the foregoing occurs with respect to the Excluded Entities, it
will not be deemed an Event of Default hereunder. Excluded Entities means any DT
Entity, Subsidiary or Affiliate, other than: (1) a Borrower, (2) DTAC or, (3) to
the extent the occurrence of the foregoing with respect to any Subsidiary or
Affiliate could reasonably result in a Material Adverse Effect, any Subsidiary
or Affiliate that is in the business of selling or financing Motor Vehicles (it
being understood that ownership and pledging of Contracts by special purpose
entities and servicing of Contracts by any entity shall not be deemed to be “in
the business”).

(g) An application is made by any Borrower, any Guarantor, any Subsidiary of any
Borrower or Guarantor, or any Affiliate for the appointment of a receiver,
trustee or custodian for the Collateral or any other assets of any Borrower, any
Guarantor, any Subsidiary of any Borrower or Guarantor, or any Affiliate; a
petition under any section or chapter of the Bankruptcy Code or any similar
federal or state law or regulation shall be filed by any Borrower, any
Guarantor, any Subsidiary of any Borrower or Guarantor, or any Affiliate; any
Borrower, any Guarantor, any Subsidiary of any Borrower or Guarantor, or any
Affiliate shall make an assignment for the benefit of its creditors or any case
or proceeding is filed by any Borrower, any Guarantor, any Subsidiary of any
Borrower or Guarantor, or any Affiliate for its dissolution, liquidation, or
termination; any Borrower ceases to conduct its Contract purchase and servicing

 

62



--------------------------------------------------------------------------------

business; provided, however, if any of the foregoing occurs with respect to any
of the Excluded Entities, it will not be deemed an Event of Default hereunder.

(h) Any Borrower, any Guarantor, any Subsidiary of any Borrower or Guarantor, or
any Affiliate is enjoined, restrained or in any way prevented by court order
from conducting all or any material part of its business affairs, or a petition
under any section or chapter of the Bankruptcy Code or any similar federal or
state law or regulation is filed against any Borrower, any Guarantor, any
Subsidiary of any Borrower or Guarantor, or any Affiliate, or any case or
proceeding is filed against any Borrower, any Guarantor, any Subsidiary of any
Borrower or Guarantor, or any Affiliate for its dissolution or liquidation, and
such injunction, restraint, petition, case or proceeding is not dismissed within
sixty (60) days after the entry or filing thereof; provided, however, if any of
the foregoing occurs with respect to any of the Excluded Entities, it will not
be deemed an Event of Default hereunder.

(i) A notice of Lien, levy or assessment is filed of record with respect to all
or a material amount of any assets of any Borrower, any Guarantor, any
Subsidiary of any Borrower or Guarantor, or any Affiliate by the United States,
or any department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency and it is not released or bonded within
thirty (30) days after the filing; or if any taxes or debts become a Lien or
encumbrance upon the Collateral or any other assets of any Borrower, any
Guarantor, any Subsidiary of any Borrower or Guarantor, or any Affiliate, and
the same is not released or bonded within thirty (30) days after the same
becomes a Lien or encumbrance; provided, however, if any of the foregoing occurs
with respect to any of the Excluded Entities, it will not be deemed an Event of
Default hereunder.

(j) Any Borrower, any Guarantor, any Subsidiary of any Borrower or Guarantor, or
any Affiliate becomes insolvent or admits in writing to its inability to pay its
debts as they mature; provided, however, if any of the foregoing occurs with
respect to any of the Excluded Entities, it will not be deemed an Event of
Default hereunder.

(k) The Borrowers, the Guarantors or any other Person included within the
definition of DTCG fails to maintain one or more Warehouse Facilities,
receivables purchase and sale facilities and/or similar facilities with
aggregate commitments of at least $250,000,000.

(l) Any Loan Document shall for whatever reason (including an event of default
thereunder) be terminated or the Lien on the Collateral created by this
Agreement or any Borrower’s material obligations hereunder shall cease to be in
full force and effect or shall cease to be a first priority Lien (subject to
Permitted Liens), or the enforceability thereof shall be contested by any
Borrower or any Guarantor.

(m) Any event or series of events that have had, or any circumstance which is
reasonably likely to have, a Material Adverse Effect, in each case as determined
by any Lender, or the existence of any other condition which, in any Lender’s
reasonable discretion, constitutes a material impairment of the ability of any
Borrower or any Guarantor to perform its obligations under this Agreement, the
Notes or any other Loan Document.

 

63



--------------------------------------------------------------------------------

(n) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Borrower or any a Person
under “common control” (as defined in Section 4001(a)(14) of ERISA) with the
Borrowers or their Affiliates, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Borrower or any a Person under “common control” (as defined in
Section 4001(a)(14) of ERISA) with the Borrowers or their Affiliates shall, or
in the reasonable opinion of the Lenders is likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect.

(o) Any Change of Control shall have occurred without the prior consent of the
Unanimous Lenders.

(p) If there is (i) a default or an event of default or event of termination
occurs under any Indebtedness of any Borrower, either Parent Company or any of
their respective Subsidiaries in excess of One Million Dollars ($1,000,000.00)
(other than pursuant to the Loan Documents) and such event of default or event
of termination is not waived, cured or otherwise amended, or (ii) a default or
an event of default or event of termination occurs under a Swap Agreement, or
(iii) or an event of default occurs under any agreement with any Lender or its
Lender Affiliates, in each case after any applicable cure period has expired.

(q) Any Lender reasonably requests, specifying the reasons for such request,
information and/or written responses to such requests regarding the financial
well-being of any Borrower or any other Person included within the definition of
DTCG, and such Borrower or such other Person does not provide such information
or responses within five (5) Business Days of such request; provided, however,
that no such Event of Default shall be deemed to have occurred if after
receiving such request such Borrower or such other Person promptly notifies such
Lender that the allotted time period is not sufficient to satisfy the request
for information and such Lender agrees in writing to a longer period.

(r) Any Guarantor shall have repudiated its obligations under the Guaranty or
the obligation of any Guarantor under the Guaranty is limited or terminated by
operation of law.

(s) As of the last day of any Accounting Period, the DT Entities On a
Consolidated Basis shall have cash and Cash Equivalents in an amount less than
Fifteen Million Dollars ($15,000,000.00).

 

64



--------------------------------------------------------------------------------

(t) Any Person included within the definition of DTCG receives notice or becomes
aware that a notice of a federal tax Lien has been filed against the Borrowers
or the Guarantor.

(u) Any Person included within the definition of DTCG (other than a Borrower)
receives and/or takes title or beneficial ownership to any Motor Vehicle or
Inventory that would be deemed Collateral if such title or beneficial ownership
was held in the name of a Borrower and such Person is not otherwise bound to
hold such title or beneficial ownership in trust for a Borrower.

Section 12.2 Remedies of Agent on Behalf of Lenders.

(a) Whenever a Pre-Default Event or an Event of Default has occurred, Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
without prior notice to Borrowers or Guarantors immediately suspend the
commitment of each Lender to make Advances.

(b) If an Event of Default consists of an event set forth in Section 12.1(e),
Section 12.1(f), Section 12.1(g), or Section 12.1(h), (i) the rights of the
Borrowers to request Advances shall be automatically and immediately terminated,
and (ii) the obligation of the Lenders to make Advances shall automatically and
immediately terminate and the Advances and all other amounts owing under this
Agreement shall be immediately due and payable without declaration by the
Lenders.

(c) Upon and after an Event of Default, the Agent shall, at the request of, or
may, with the consent of, the Required Lenders exercise any of the remedies set
forth in this Section 12.2(c) on behalf of Lenders. The rights and remedies
shall be cumulative, and not exclusive, except to the extent required by law.
The Agent’s exercise of any right, remedy or attorney-in-fact appointment shall
not relieve the Borrowers of any of their obligations to the Lenders.

(i) The right, without notice, (1) to immediately cease further Advances and/or
terminate this Agreement, and (2) to declare the Borrowers’ obligations to the
Lenders immediately due and payable, whereupon the Borrowers’ obligations shall
become and be due and payable, without presentment, demand, protest or further
notice or process of any kind, all of which are expressly waived by the
Borrowers. The Borrowers’ obligations to the Lenders shall be immediately due
and payable without declaration by the Agent or the Lenders if the Event of
Default consists of an event set forth in Section 12.1(e), Section 12.1(f),
Section 12.1(g), or Section 12.1(h).

(ii) All of the rights and remedies of a secured party under the UCC and other
applicable laws, including the right to appoint a receiver.

(iii) The right at any time to (1) enter through self-help and without judicial
process, upon the premises of any Borrower, without any obligation to pay rent
to any Borrower, or to enter any other place or places where the Collateral
(including Certificates of Title) is located and kept, and remove the Collateral
or remain on and use the premises for the

 

65



--------------------------------------------------------------------------------

purpose of collecting or disposing of the Collateral, and (2) require any
Borrower to assemble the Collateral and make it available to Agent at a place to
be designated by the Required Lenders.

(iv) The right to sell or otherwise dispose of all or any of the Collateral at
public or private sale, as the Required Lenders in their sole discretion may
deem advisable; and such sales may be adjourned from time to time with or
without notice. The Agent shall have the right to conduct such sales on any
Borrower’s premises without charge for such time and Collateral as the Agent may
see fit. The Agent, on behalf of the Lenders, is hereby granted a license or
other applicable right to use, without charge, any Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks
and advertising matter, or any Property of a similar nature, as it pertains to
the Collateral, in advertising for sale and selling any Collateral and any
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Agent’s benefit for this purpose. The Agent, on behalf of the Lenders, shall
have the right to sell, lease or otherwise dispose of the Collateral, or any
part thereof, for cash, credit or any combination thereof, and any Lender may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale and, in lieu of actual payment of such purchase price, may set off
the amount of such price against the Borrowers’ obligations to such Lender. The
Agent, on behalf of the Lenders, may set a reserve price for any public or
private sale of the Collateral. If any deficiency shall arise from the
disposition of Collateral, the Borrowers shall remain liable to the Lenders
therefore. Each Borrower agrees that the Inventory and the Motor Vehicles are a
type of collateral customarily sold on a recognized market.

(v) The right at any time and from time to time thereafter, without notice to
the Borrowers, (1) to collect and foreclose, by legal proceedings or otherwise,
the Collateral in the name of the Lenders or Borrowers and (2) to take control,
in any manner, of any item of payment for or proceeds of the Collateral. Neither
the Agent nor the Lenders are obligated to pursue the Collateral or any other
Person in order to enforce the Borrowers’ obligations to Lenders.

(vi) The right to carry out the actions within the scope of each Borrower’s
appointment of the Agent as attorney-in-fact.

Section 12.3 Injunctive Relief.

Each Borrower recognizes that if there is an Event of Default then, depending on
the nature of the Event of Default, it may be that no remedy at law will provide
complete or adequate relief to the Agent on behalf of the Lenders, and the
Agent, on behalf of the Lenders, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages. The injunctive relief shall not be a waiver of Agent’s (on behalf of
Lenders) or any Lender’s rights to other relief and remedies.

Section 12.4 Notice.

Any notice required to be given by the Agent of a sale, lease, or other
disposition of the Collateral, which is given pursuant to Section 13.2 at least
ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrowers. Notice of less duration
shall not be presumed to be commercially unreasonable or unfair.

 

66



--------------------------------------------------------------------------------

Section 12.5 Appointment of the Agent as Each Borrower’s Lawful Attorney.

Upon the occurrence and during the continuation of a Pre-Default Event or an
Event of Default, each Borrower irrevocably appoints Agent (and all persons
designated by the Agent) as such Borrower’s true and lawful attorney-in-fact to
act in such Borrower’s place in such Borrower’s or the Agent’s name to: (a) if
permitted by applicable law, sell or assign the Collateral upon such terms, for
such amounts and at such time or times as the Required Lenders deem advisable;
(b) take control, in any manner, of any item of Collateral or any payment or
proceeds with respect to the Collateral; (c) prepare, file and sign such
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Collateral; (d) do all acts and things
necessary, in the Required Lenders’ sole discretion, to exercise the Agent’s
rights granted in or referred to in Section 12.2(c) of this Agreement;
(e) endorse the name of such Borrower upon any item of payment or proceeds
consisting of or relating to the Collateral and deposit the same to the account
of the Lenders for application to the Obligations; (f) use the information
recorded on or contained in any data processing equipment and computer hardware
and software relating to the Collateral to which such Borrower has access;
(g) open such Borrower’s mail to collect Collateral and direct the post office
to deliver such Borrower’s mail to an address designated by the Agent; and
(h) do all things necessary to carry out and enforce this Agreement which such
Borrower has failed to do. Each Borrower ratifies and approves all acts of the
Agent as the Borrower’s attorney-in-fact. Agent shall not, when acting as
attorney-in-fact, be liable for any acts or omissions, or for any error of
judgment or mistake of fact or law, except for actions taken in bad faith or
resulting from Agent’s gross negligence or willful misconduct. This power, being
coupled with an interest, is irrevocable until all payment and performance
obligations of the Borrowers to the Lenders have been fully satisfied. Each
Borrower shall, upon request of the Agent, execute powers of attorney to
separately evidence the foregoing powers granted to the Agent. All costs, fees
and expenses incurred by the Agent, or for which the Agent become obligated, in
connection with exercising any of the foregoing powers shall be payable to the
Agent by the Borrowers on demand by the Agent and until paid shall be part of
the Obligations.

Section 12.6 Agent’s or Lenders’ Default.

In the event of any default of the Loan Documents by Agent or any Lender or any
claim by any Borrower related to the Loan Documents, the Borrowers’ sole and
exclusive remedy against Agent or such Lender shall be a cause of action
sounding in contract with damages limited to actual and direct damages incurred.
Neither Agent nor any Lender shall in any event be liable to any Borrower or any
Guarantor for ordinary negligence, delay in performance or any consequential,
special, punitive, incidental or indirect damages, including without limitation,
loss of profit or goodwill. Neither Agent nor any Lender shall in any event be
liable to any Borrower or any Guarantor for any loss or damage directly or
indirectly resulting from the furnishing of services or reports under this
Agreement. With respect to any goods and services provided by Agent and/or any
Lender, NEITHER AGENT NOR SUCH LENDER MAKES ANY WARRANTIES, whether expressed or
implied, including, without limitation, IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, to any Borrower or any Guarantor. No
Borrower shall have any cause of action against Agent or any Lender for a
default of the Loan Documents unless the Borrowers first notify Agent or such
Lender of the default and allow Agent or such Lender a reasonable time of

 

67



--------------------------------------------------------------------------------

at least thirty (30) Business Days to cure the default and Agent or such Lender
fails to cure the default.

ARTICLE XIII- GENERAL TERMS AND CONDITIONS

Section 13.1 Applicable Law.

This Agreement shall be governed and construed in accordance with the laws of
the State of New York without reference to the choice of law doctrine (but with
reference to Sections 5-1401 and 5-1402 of the New York General Obligations
Law), and shall constitute a security agreement within the meaning of the UCC.

Section 13.2 Notices.

Any notice or other communication hereunder or under the Note to any party
hereto or thereto shall be by hand delivery, overnight delivery via nationally
recognized overnight delivery service, telegram, or registered or certified
United States mail with return receipt and unless otherwise provided herein
shall be deemed to have been given or made when delivered, telegraphed, or, if
sent via United States mail, when receipt signed by the receiver, postage
prepaid, addressed to the party at its address specified below (or at any other
address that the party may hereafter specify to the other parties in writing):

 

If to the Borrowers:

  

DriveTime Automotive Group, Inc.

Attn.: General Counsel

4020 E. Indian School Road

Phoenix, AZ 85018

With a copy to:

  

Snell & Wilmer L.L.P.

Attn: Brian Burke, Esq.

One Arizona Center

Phoenix, AZ 85004-2202

If to the Agent:

  

Wells Fargo Bank, N.A.

Attn: Loan Servicing Specialist

1525 W.T. Harris Blvd.

Charlotte, NC 28262

Re: DriveTime Automotive Group, Inc. et al.

If to the Lenders:

  

Wells Fargo Bank, N.A.

Commercial Lending Services

Attn: Loan Administration Manager

MAC – D1644-018

1451 Thomas Langston Road

Winterville, NC 28590

Re: DriveTime Automotive Group, Inc. et al.

 

Manheim Automotive Financial Services, Inc.

 

68



--------------------------------------------------------------------------------

  

Attn.: Katherine Decker

400 Northridge Road, Suite 800

Atlanta, GA 30350

Facsimile: 678-645-3720

Email: Kathy.Decker@manheim.com

  

Santander Consumer USA Inc.

Attn.: Eldridge Burns

8585 North Stemmons Freeway, Suite 1100

North Dallas, Texas, 75247

Facsimile: 972-755-8382

Email: eburns@santanderauto.com

With copies to:

  

Wells Fargo Dealer Services

100 North Main Street (MAC D4001-08A)

Winston-Salem, NC 27150

Attn.: National Accounts Director

 

                    - and -

 

Marcus, Brody, Ford & Kessler, L.L.C.

5 Becker Farm Road

Roseland, NJ 07068

Attn.: Jane L. Brody, Esq.

 

                    - and -

 

Dow Lohnes PLLC

1200 New Hampshire Avenue, NW

Washington, DC 20036

Attn.: Timothy J. Kelley, Esq.

Section 13.3 Headings.

Section and paragraph headings have been inserted in this Agreement as a matter
of convenience for reference only. The section and paragraph headings shall not
be used in the interpretation of this Agreement.

Section 13.4 Severability.

If any one or more of the provisions of this Agreement are held to be invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision or provision in every other respect and
of the remaining provisions of this Agreement shall not be in any way impaired.

 

69



--------------------------------------------------------------------------------

Section 13.5 Offset.

Except as otherwise provided in Section 6.4(d), Agent, on behalf of each Lender,
has the right to offset, apply, or recoup any obligation of the Borrowers to
such Lender, arising under the Loan Documents or otherwise, against any
obligations or payments such Lender owes to any Borrower, arising under the Loan
Documents or otherwise, or against any property of any Borrower held by such
Lender. Each Borrower waives any right to offset, apply, or recoup against any
obligation it owes to the Lenders. The Agent, on behalf of the Lenders, and
each, any and all of the Lenders are not obligated to pursue any of the
Collateral or any of the Agent’s or the Lenders’ rights at any time as a
condition to payment and performance by the Borrowers.

Section 13.6 Debtor-Creditor Relationship; Independent Contractor.

The relationship between the Lenders and Agent, on the one hand, and the
Borrowers and Guarantors, on the other hand, is solely that of creditor and
debtor. No Lender has (or shall be deemed to have) any fiduciary relationship or
duty to any Borrower or Guarantor arising out of or in connection with the Loan
Documents or the transactions contemplated thereby. Each Borrower is an
independent contractor in all matters relating to this Agreement and the
Collateral and there is no agency or joint venture relationship between the
Lenders, on the one hand, and the Borrowers and Guarantors, on the other hand,
by virtue of any Loan Document or any transaction contemplated therein. No
Borrower has the authority to act on behalf of or bind any Lender.

Section 13.7 Approvals.

If this Agreement calls for the approval or consent of the Lenders, such
approval or consent may be given or withheld in the discretion of the Required
Lenders unless otherwise specified herein.

Section 13.8 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
shall inure to the benefit of Borrowers and the Lenders, and their respective
successors and assigns; provided, that neither any Borrower nor any Lender may
assign any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Agent and the Required
Lenders, and any such assignment made without such consent will be void.
Notwithstanding anything set forth herein to the contrary, any Lender may,
without the consent of the Agent and the Required Lenders, assign its rights and
obligations under this Agreement and/or the other Loan Documents to (i) a
successor in merger, (ii) an assignee in accordance with the provisions of
Subsection (b) of this Section 13.8, or (ii) by way of participation in
accordance with the provisions of Subsection (c) of this Section 13.8. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors in merger,
their assigns permitted hereby to the extent provided in Subsection (b) of this
Section 13.8 and the Participants (as hereinafter defined) to the extent
provided in Subsection (c) of this Section 13.8) any legal or equitable right,
remedy or claim under or by reason of this Agreement or any other Loan Document.

 

70



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and/or any other Loan Document; provided that any such assignment shall be
subject to the following conditions:

(i) the assignee shall be a Lender Affiliate of such Lender and a “United States
person” within the meaning of Section 7701(a)(30) of the Code;

(ii) the assignee shall not be a natural person

(iii) the assignee shall not be a lender or creditor of Borrowers or Guarantors
if such lender or creditor (1) is now or hereafter becomes a party, either
directly or indirectly, to an intercreditor agreement with Agent, on behalf of
the Lenders, pursuant to Section 5.2(p) or Section 11.10(b), or (2) otherwise
has an interest in any Collateral;

(iv) such assigning Lender’s obligations under this Agreement and the other Loan
Documents to the Borrowers, the Agent and the other Lenders shall remain
unchanged;

(v) such assigning Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations under this Agreement and the other
Loan Documents;

(vi) the Borrowers, the Agent and the Lenders shall continue to deal solely and
directly with such assigning Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents; and

(vii) any assignment, agreement or other instrument pursuant to which a Lender
assigns its interests under this Agreement shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or the other Loan Documents to the extent provided hereunder or
thereunder.

(c) Participations. Any Lender may at any time sell to one or more lender or
other entities (“Participants”) participating interests in any Advance, the
Notes, its commitment to make Advances, or any other interest of such Lender
hereunder and under the other Loan Documents; provided that any such
participation shall be subject to the following conditions:

(i) the Participant shall be a Lender Affiliate of such Lender and a “United
States person” within the meaning of Section 7701(a)(30) of the Code;

(ii) the Participant shall not be a natural person

(iii) the Participant shall not be a lender or creditor of Borrowers or
Guarantors if such lender or creditor (1) is now or hereafter becomes a party,
either individually or through an agent, to an intercreditor agreement with
Agent, on behalf of the Lenders, pursuant to Section 5.2(p) or Section 11.10(b),
or (2) otherwise has an interest in any Collateral;

 

71



--------------------------------------------------------------------------------

(iv) such selling Lender’s obligations under this Agreement and the other Loan
Documents to the Borrowers, the Agent and the other Lenders shall remain
unchanged;

(v) such selling Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations under this Agreement and the other
Loan Documents;

(vi) such selling Lender shall remain the holder of its Note for all purposes
under this Agreement and the other Loan Documents;

(vii) the Borrowers, the Agent and the Lenders shall continue to deal solely and
directly with such selling Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents; and

(viii) any agreement or other instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents to the extent provided hereunder or thereunder.

(d) Rights of Participants. The Borrowers agree that if amounts outstanding
under this Agreement and the Notes are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant permitted under this Section 13.8 shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement and the Notes to the same extent as if the amount of
its participating interest were owing directly to it as a lender under this
Agreement or the Notes; provided, that such Participant shall only be entitled
to such right of set-off if it shall have agreed in the agreement pursuant to
which it shall have acquired its participating interest to deliver the proceeds
thereof to the Agent for distribution in accordance with Section 4.3 hereof. The
Lenders also agree that each Participant permitted under this Section 13.8 shall
be entitled to the benefits of Section 9.1 hereof with respect to its
participation in the Advances outstanding from time to time; provided, that the
Lenders and all Participants shall be entitled to receive no greater amount in
the aggregate pursuant to such Sections than the Lenders would have been
entitled to receive had no such transfer occurred.

(e) Administrative Fee. Upon the sale by any Lender of any participating
interests to a Participant pursuant to this Section 13.8 (other than a sale
pursuant to Subsection (c) of this Section 13.8), such Lender shall pay to Agent
an administrative fee of $5,000 per participation sale.

(f) Cooperation by Borrowers. Each Borrower agrees to cooperate with the Lenders
in connection with any such assignment or participation, as the case may be, and
to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement and the other Loan Documents in order to give
effect to such assignment or participation, as the case may be. Each Borrower
further agrees to furnish to any assignee or

 

72



--------------------------------------------------------------------------------

Participant identified by the Lenders to the Borrowers copies of all reports and
certificates to be delivered by the Borrowers to the Lenders hereunder, as and
when delivered to the Lenders.

Section 13.9 Amendments.

This Agreement may not be modified, altered or amended, and no provision hereof
may be waived, except by an agreement in writing signed by the Borrowers and the
Required Lenders; provided, however, that, notwithstanding anything to the
contrary set forth herein, the definition of Unanimous Lenders and the items
specifically listed in the definition of Unanimous Lenders may be modified,
altered or amended only by an agreement in writing signed by the Borrowers and
the Unanimous Lenders. The rights of the Lenders granted in or referred to in
this Agreement shall apply to any modification of or supplement to the Loan
Documents.

Section 13.10 Waiver by Borrower.

Except as otherwise provided for in this Agreement, each Borrower waives
(a) notice and consummation of presentment, demand, protest, dishonor, intent to
accelerate, acceleration; (b) all rights to notice and a hearing prior to taking
possession or control of, or the Lenders’ replevy, attachment or levy upon, the
Collateral; (c) any bond or security in a judicial proceeding as a condition to
the Lenders exercising any of the Lenders’ remedies; and (d) the benefit of all
valuation, appraisement and exemption laws. The failure or delay of any Borrower
to strictly enforce the terms of this Agreement shall not be a waiver of such
Borrower’s right to do so.

Section 13.11 Waiver by Lenders.

Any failure by any Lender or any Person acting on behalf of any Lender, at any
time or times hereafter, to require strict performance by the Borrowers of any
provision of this Agreement or any of the other Loan Documents shall not waive,
affect or diminish any right of any Lender or such Person thereafter to demand
strict performance therewith. Any suspension or waiver by the Lenders of an
Event of Default by the Borrowers under the Loan Documents shall not suspend,
waive or affect any other Event of Default by the Borrowers under the Loan
Documents, whether the same is prior or subsequent thereto and whether of the
same or of a different type. None of the undertakings, agreements, warranties,
covenants and representations of the Borrowers contained in the Loan Documents
and no Event of Default by the Borrowers under the Loan Documents shall be
deemed to have been suspended or waived by the Lenders or any other Person
acting on Lenders’ behalf unless such suspension or waiver is by an instrument
in writing signed by the Required Lenders or the Unanimous Lenders, if required,
and identifies the matter waived or suspended. Any consent or approval by the
Lenders pursuant to this Agreement is not a waiver by the Lenders of, or an
admission by the Lenders of the truth of, any Borrower’s representations and
warranties in this Agreement.

Section 13.12 Waiver by Agent.

Any failure by Agent, on behalf of Lenders, or any Person acting on behalf of
Agent, at any time or times hereafter, to require strict performance by the
Borrowers of any provision of this Agreement or any of the other Loan Documents
shall not waive, affect or diminish any right of Agent, on behalf of Lenders, or
such Person thereafter to demand strict performance therewith. Any suspension or
waiver by Agent, on behalf of Lenders, of an Event of Default by the Borrowers
under the Loan Documents shall not suspend, waive or affect any other Event of
Default by

 

73



--------------------------------------------------------------------------------

the Borrowers under the Loan Documents, whether the same is prior or subsequent
thereto and whether of the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of the
Borrowers contained in the Loan Documents and no Event of Default by the
Borrowers under the Loan Documents shall be deemed to have been suspended or
waived by Agent, on behalf of the Lenders, or any other Person acting on Agent’s
behalf unless such suspension or waiver is by an instrument in writing signed by
the Agent or the Required Lenders or the Unanimous Lenders, as the case may be,
and identifies the matter waived or suspended. Any consent or approval by the
Agent, on behalf of the Lenders, pursuant to this Agreement is not a waiver by
the Agent of, or an admission by the Agent, on behalf of the Lenders, of the
truth of, any Borrower’s representations and warranties in this Agreement.

Section 13.13 Counterparts; Electronic Execution.

This Agreement may be executed in two or more counterparts, with the same effect
as if all parties had signed the same document. All such counterparts shall be
deemed an original, shall be construed together and shall constitute one and the
same instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

Section 13.14 Entire Agreement.

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

Section 13.15 Patriot Act.

Each Lender that is subject to the requirements of the USA Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the USA Patriot Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the USA Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) USA Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Borrowers and the Guarantors and
(b) OFAC/PEP searches and customary individual background checks for the senior
management and key principals of Borrowers and Guarantors, and Borrowers hereby
agree to cooperate in respect of the conduct of such searches and further agree
that the reasonable costs and charges for such searches shall be at the expense
of and for the account of Borrowers.

 

74



--------------------------------------------------------------------------------

Section 13.16 Statements of Account.

Each report, billing statement, payment transcript, or other statement which is
prepared by any Lender shall, except for manifest errors, be deemed final,
binding and conclusive upon the Borrowers in all respects as to all matters
reflected therein, and shall constitute an account stated between the Borrowers
and the Lenders, unless thereafter waived in writing by the Lenders or unless,
within thirty (30) days after the Borrowers’ receipt of such document, the
Borrowers deliver to each Lender notice of a written objection thereto
specifying the claimed error. In the event of such an error, only those items
expressly objected to in such notice shall be deemed to be disputed by the
Borrowers and the Lenders’ only liability to the Borrowers shall be to issue a
corrected document.

Section 13.17 Publicity.

No Borrower shall provide a copy of this Agreement to any Person (other than an
Affiliate of any Borrower) without obtaining the prior written consent of each
Lender; provided, that each Borrower and their respective Affiliates shall have
the right to provide a copy of this Agreement (subject to the agreement of the
party to whom it is disclosed to keep the copy of this Agreement and all
information contained herein confidential) without such consent to:

(a) such Borrower’s or such Borrower’s Affiliates’ lenders, funding or financing
sources (other than with respect to lenders, funding or financing sources with
respect to a lending facility entered into or proposed to be entered into for
the same purposes as this Agreement);

(b) such Borrower’s or such Borrower’s Affiliates’ directors, officers,
trustees, partners, members, managers, employees, agents, advisors,
representatives, attorneys, equity owners, professional consultants, portfolio
management services and rating agencies;

(c) any Person that provides statistical analysis and/or information services to
a Borrower or any of their respective Affiliates;

(d) any Governmental Authority to which any Borrower or such Borrower’s
Affiliates are subject at the request or pursuant to any requirement of such
Governmental Authority; and

(e) any Person (i) to the extent required by any Requirement of Law, (ii) in
response to any subpoena or other legal process or informal investigative
demand, (iii) in connection with any litigation, or (iv) in connection with the
actual or potential exercise or enforcement of any right or remedy under any
Loan Document.

Section 13.18 Survival.

The obligations of the Borrowers under Section 3.2(e), Section 9.1 and
Section 13.17 hereof shall survive the repayment of the Advances and the
termination of this Agreement. In addition, each representation and warranty
made, or deemed to be made by a request for a borrowing, herein or pursuant
hereto shall survive the making of such representation and warranty, and the
Lenders shall not be deemed to have waived, by reason of making any

 

75



--------------------------------------------------------------------------------

Advance, any Pre-Default Event that may arise by reason of such representation
or warranty proving to have been false or misleading, notwithstanding that the
Lenders may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such Advance was
made.

Section 13.19 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES.

EACH OF THE PARTIES HERETO, INCLUDING AGENT AND EACH LENDER BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF
OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER
AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY
OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO
ANY OTHER PARTY FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR
(B) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES
ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES IT MAY HAVE OR WHICH MAY
ARISE IN THE FUTURE IN CONNECTION WITH ANY DISPUTE ARISING HEREUNDER OR UNDER
ANY LOAN DOCUMENT, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION, MEDIATION,
JUDICIALLY OR OTHERWISE.

Section 13.20 WAIVER OF JURY TRIAL.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO, INCLUDING
AGENT AND EACH LENDER BY ACCEPTANCE HEREOF, HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO EACH PARTY TO ACCEPT THIS AGREEMENT. EACH OF THE
PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR
AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN
ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED
TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

Section 13.21 Acknowledgments.

Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Notes and the other Loan Documents to which it is a party;

 

76



--------------------------------------------------------------------------------

(b) each Lender has no fiduciary relationship to any Borrower, and the
relationship between the Borrowers and each Lender is solely that of debtor and
creditor; and

(c) no joint venture exists among or between any Lender and any Borrower.

Section 13.22 Intentionally Omitted.

Section 13.23 Receipt of Payments.

If any Lender receives or collects any payment, distribution, security or
proceeds thereof in respect of the Obligations, including any payment from any
Guarantor, such Lender shall forthwith deliver the same to the Lender Account in
precisely the form received (except for the endorsement or assignment of or by
the receiving Lender where necessary) for application to payment of all
Obligations in full in accordance with Section 4.3, after giving effect to any
concurrent payment or distribution to the other Lenders and, until so delivered,
the same shall be held in trust by the receiving Lender as the property of all
the Lenders.

Section 13.24 Disgorgement of Payments.

If any Lender is required in any bankruptcy, insolvency or receivership
proceeding by or against any Borrower or any Guarantor or any of their Property
or otherwise to disgorge, turn over or otherwise pay to the estate of such
Borrower or Guarantor any amount (a “Recovery”), because such Recovery was
avoided or ordered to be paid or disgorged for any reason, including without
limitation because it was found to be fraudulent or preferential transfer,
whether received as proceeds of security, enforcement or any right of set-off or
otherwise, then the Obligations shall be reinstated to the extent of such
Recovery and, for purposes of this Agreement, deemed to be outstanding as if
such payment had not occurred. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto. The Lenders
agree that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, by preference or otherwise. The other Lenders
shall be obligated to pay any Lender, within ten (10) days after written request
therefore, the pro rata amount, in proportion to such Lender’s then-outstanding
Advances, of such Recovery that was avoided or ordered to be paid or disgorged
for any reason, including without limitation because it was found to be
fraudulent or preferential transfer, whether received as proceeds of security,
enforcement or any right of set-off or otherwise.

Section 13.25 Interpretation.

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lenders or Borrowers, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

77



--------------------------------------------------------------------------------

ARTICLE XIV - CONTRACT COLLATERAL

Section 14.1 Contract Collateral.

As used herein, “Contract Collateral” shall mean each Contract owned by the
Borrowers and each of the following items with respect to such Contract:

(a) the Contract Debtor Documents excluding Certificates of Title until such
time as application has been made to transfer title to the related Contract
Debtor;

(b) the Contract Rights;

(c) any payments from a bank account of, and any electronic funds transfers
from, any Contract Debtor or Contract Rights Payor;

(d) any associated chattel paper, lease, instrument, installment sale contract
or installment loan contract;

(e) all rights of a Borrower in and to the related Financed Vehicle, including
any repossessed Financed Vehicle except if a Borrower includes the repossessed
Financed Vehicle as an Eligible Vehicle, and in and to any other collateral
securing such Contract, including any security deposit;

(f) any contract purchase discount;

(g) any rights of a Borrower to dealer reserves or rate participation with
respect to such Contract, if any;

(h) any money, payments or proceeds of any insurance policies with respect to
any or all Contracts or any Financed Vehicles with respect to which a Borrower
is solely or jointly the owner or is insured or is the loss payee or is a
beneficiary, including any insurance proceeds;

(i) all books and records of the Borrowers (including financial statements,
accounting records, customer lists, credit files, computer programs, electronic
data print-outs and other computer materials and records) with respect to such
Contract;

(j) all accessions to, substitutions for and all replacements and products of,
any of the foregoing property; and

(k) all money, instruments and other proceeds of the foregoing.

Each secured creditor and transferee, purchaser and assignee of Contract
Collateral will be a third party beneficiary of this provision.

Notwithstanding anything set forth in this Section 14.1 to the contrary, the
Contract Collateral shall not include any Collateral or any Motor Vehicle after
such time as such Motor

 

78



--------------------------------------------------------------------------------

Vehicle has become a Liquidated Vehicle, unless and until (if at all) such Motor
Vehicle subsequently again becomes a Financed Vehicle under a Contract.

Signature pages to follow.

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
effective as of the date first written above.

 

WELLS FARGO BANK, N.A., as Agent and Lead Lender By:   /s/ Michael R. Burkitt  
Name:  

Michael R. Burkitt

  Title:  

Senior Vice President

 

SANTANDER CONSUMER USA INC., as Lender By:   /s/ Jason Kulas   Name:  

Jason Kulas

  Title:  

Chief Financial Officer

 

MANHEIM AUTOMOTIVE FINANCIAL SERVICES, INC., as Lender By:   /s/ Katherine R.
Decker   Name:  

Katherine R. Decker

  Title:  

Vice President

 

DRIVETIME AUTOMOTIVE GROUP, INC. By:   /s/ Raymond Fidel Name:  

Raymond Fidel

Title:  

President and CEO

 

DRIVETIME CAR SALES COMPANY, LLC By:   /s/ Raymond Fidel Name:  

Raymond Fidel

Title:  

President

 

DRIVETIME SALES AND FINANCE

COMPANY, LLC

By:   /s/ Raymond Fidel Name:  

Raymond Fidel

Title:  

President and CEO

Loan and Security Agreement Signature Page



--------------------------------------------------------------------------------

DRIVETIME OHIO COMPANY, LLC By:  

/s/ Raymond Fidel

Name:  

Raymond Fidel

Title:  

President and CEO

Loan and Security Agreement Signature Page

 



--------------------------------------------------------------------------------

Schedule I

Aggregate Commitments

 

Lender

   Base Commitment for the Period Commencing February 1st through October 31st
of each Year

Wells Fargo Bank, N.A.

   $57,000,000.00

Santander Consumer USA Inc.

   $48,480,000.00

Manheim Automotive Financial Services, Inc.

   $14,520,000.00

Lender

   Base Commitment for the Period Commencing November 1st through January 31st
of each Year

Wells Fargo Bank, N.A.

   $61,750,000.00

Santander Consumer USA Inc.

   $52,520,000.00

Manheim Automotive Financial Services, Inc.

   $15,730,000.00

Lender

   Swing Line Commitment

Wells Fargo Bank, N.A.

   $10,000,000.00

 



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Article I Exhibits:

   

1.1(B)

  1.1(b) (“Definitions”)   Inventory Advance Value Certificate

Article II Exhibits:

   

2.2(A)

  2.2(a) (“Notes”)   Form of Note

2.3(C)

  2.3(c) (“Notice of Borrowing”)   Form of Notice of Borrowing

Article V Exhibits:

  5.2(l) (“Lenders in Individual Capacity”)   Lending Relationships

Article VIII Exhibits:

   

8.1(A)

  8.1(a) (“Organization, Good Standing Name and Location”)   Places of Business;
Jurisdiction of Organization

8.1(F)

  8.1(f) (“No Proceedings”)   Litigation; Other Proceedings

8.1(S)

  8.1(s) (“Subsidiaries”)   Active and Inactive Subsidiaries

Article X Exhibits:

   

10.4

  10.4 (“Financial Statements and Access to Records”)   Compliance Certificate

10.15(A)

  10.15(a) (“Duty to Notify Lenders”)   Credit Facility Agreements

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

INVENTORY ADVANCE VALUE CERTIFICATE

This Inventory Advance Value Certificate (“Certificate”) is furnished pursuant
to that certain Fourth Amended and Restated Loan and Security Agreement dated
October 28, 2011 (the “Agreement”), by and among DriveTime Automotive Group,
Inc., DriveTime Sales and Finance Company, LLC, Drive Time Car Sales Company,
LLC, DriveTime Ohio Company, LLC, Wells Fargo Bank, N.A., as Agent and Lead
Lender, Santander Consumer USA Inc., as Lender, and Manheim Automotive Financial
Services, Inc., as Lender.

Capitalized terms used herein and not specifically herein defined shall have the
meanings ascribed to them in the Agreement.

A copy of the Borrowers’ portfolio of Eligible Vehicles MUST accompany this
document.

AS OF DATE:             

 

(A)

   Aggregate Purchase Price of Eligible Vehicles       (A) $  _______________   

(B)

   Eligible Vehicle Advance Value          (1)     85% of Purchase Price   
$____________       (2)     85% of itemized Buyer’s Fee    $____________      
(3)     85% of Transportation Costs    $____________       (4)     85% of
reconditioning parts and repair parts cost    $____________       sum of (1)
plus (2) plus (3) plus (4)       (B) $ ______________   

(C)

   Inventory Facility Limit       (C) $ ______________   

(D)

   Current outstanding principal balance       (D) $ ______________   

(E)

   Remaining balance of the Inventory Facility Limit: (C) minus (D)       (E) $
    

(F)

   Available to Borrow: Lesser of [(B) minus (D)] and (E)       (F) $     

Borrowers confirm, warrant and represent that each time this Certificate is
delivered to Agent, as agent for the Lenders, that (i) each warranty and
representation made in the Agreement delivered by the Borrowers is true and
correct as of the date thereof, (ii) there exists no Pre-Default Event or Event
of Default under the Agreement; (iii) each of the vehicles listed on the
attached list of vehicles and described as “eligible” is an “Eligible Vehicle”,
as that term is defined in the Agreement, and DriveTime Car Sales Company, LLC
either holds the title to each of such vehicles or has paid the respective
seller or auction for said title and title is lien free and in transit to
Borrower; (iv) all amounts set forth above, are true and correct as of the date
thereof; and (v) the representations in this Certificate are certified by the
person executing this Certificate for and on behalf of Borrowers.

 



--------------------------------------------------------------------------------

EXHIBIT 2.2(A)

FORM OF NOTE

PROMISSORY NOTE

$[__],000,000

October 28, 2011

FOR VALUE RECEIVED, the undersigned, DRIVETIME AUTOMOTIVE GROUP, INC., DRIVETIME
CAR SALES COMPANY, LLC, DRIVETIME SALES AND FINANCE COMPANY, LLC and DRIVETIME
OHIO COMPANY, LLC (collectively, the “Borrowers”) hereby jointly and severally
promise to pay to the order of [INSERT WELLS FARGO BANK, N.A., SANTANDER
CONSUMER USA INC. OR MANHEIM AUTOMOTIVE FINANCIAL SERVICES, INC.] (the “Lender”)
at the place and times provided in the Loan Agreement referred to below, the
principal sum of [            ] MILLION DOLLARS ($[__],000,000) or the principal
amount of all Advances made by the Lender to the Borrowers from time to time
pursuant to the Loan Agreement.

This Note constitutes an amendment, restatement and replacement of (i) that
certain Amended and Restated Promissory Note dated as of October 20, 2010 in
favor of Santander Consumer USA Inc., and (ii) that certain Amended and Restated
Promissory Note dated as of October 20, 2010 in favor of Manheim Automotive
Financial Services, Inc. (individually and collectively, the “Original Note”) to
the extent of the Lender’s Base Pro Rata Share of the principal amount
outstanding under the Original Note. The Original Note has been assigned to
Wells Fargo Bank, N.A. as Agent for the Lenders. Nothing herein shall be a
discharge or satisfaction of the obligations evidenced by the Original Note, and
this Note is not a novation and the Original Note shall constitute a single,
ongoing obligation.

This Note is subject to the provisions of that certain Fourth Amended and
Restated Loan and Security Agreement dated as of October 28, 2011, by and among
the Borrowers, Wells Fargo Bank, N.A., as Agent, the Lender, [INSERT Wells Fargo
Bank, N.A., Santander Consumer USA Inc. AND/OR Manheim Automotive Financial
Services, Inc.], as modified from time to time (the “Loan Agreement”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Loan Agreement. This Note is entitled to the benefits
of, and evidences Obligations incurred under, the Loan Agreement, to which
reference is made for a description of the security for this Note and for a
statement of the additional terms and conditions on which Borrowers are
permitted and required to make prepayments and repayments of principal of the
Obligations evidenced by this Note and on which such Obligations may be declared
to be immediately due and payable. This Note is one of the Notes referred to in
the Loan Agreement.

The unpaid principal amount of this Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Loan
Agreement and shall bear interest as provided in the Loan Agreement. All
payments of principal and interest on this Note shall be payable to Lender or
the holder of this Note in lawful currency of the United

 



--------------------------------------------------------------------------------

States of America in immediately available funds in the manner and location
indicated in the Loan Agreement or wherever else the Lender or such holder may
specify.

Notwithstanding the grant of the Collateral, each Borrower hereby acknowledges,
admits and agrees that the Borrowers’ obligations under this Note are recourse
obligations of each Borrower for which each Borrower pledges its full faith and
credit. The Borrowers promise to pay all of the Lender’s costs of collection and
enforcement in respect of this Note when incurred including, without limitation,
all reasonable attorneys’ fees and disbursements.

The Borrowers, and any endorsers or guarantors hereof, hereby (i) severally
waive diligence, presentment, protest and demand, and notice of protest, demand,
dishonor or any non-payment of this Note, (ii) expressly agree that this Note,
or any payment hereunder, may be extended from time to time and consent to the
acceptance of further Collateral, release of any Collateral for this Note and/or
release of any party primarily or secondarily liable hereon, and (iii) expressly
agree that it shall not be necessary for the Lender, in order to enforce payment
of this Note, to first institute or exhaust the Lender’s remedies against the
Borrowers or any other party liable hereon, or against any Collateral for this
Note. No extension of time for the payment of this Note, or any installment
hereof, made by agreement of the Lender with any Person now or hereafter liable
for the payment of this Note shall affect the liability under this Note of the
Borrowers, even if the Borrowers are not parties to such agreement; provided
that the Lender and the Borrowers, by written agreement between them, may affect
the liability of the Borrowers.

Upon the occurrence of any Event of Default specified in the Loan Agreement, all
amounts remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, as provided in the Loan Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO CHOICE-OF-LAW DOCTRINE BUT WITH REFERENCE TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), WHICH THE BORROWERS EXPRESSLY
ELECT TO APPLY TO THIS NOTE. THE BORROWERS AGREE THAT ANY ACTION OR PROCEEDING
BROUGHT TO ENFORCE OR ARISING FROM THIS NOTE MAY BE COMMENCED IN THE SUPREME
COURT OF THE STATE OF NEW YORK OR UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK.

[Signatures on following page]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Promissory
Note effective as of the day and year first above written.

 

DRIVETIME AUTOMOTIVE GROUP, INC. By:       Name: Raymond Fidel   Title:
President and CEO

 

DRIVETIME CAR SALES COMPANY, LLC By:       Name: Raymond Fidel   Title:
President

 

DRIVETIME SALES AND FINANCE

COMPANY, LLC

By:       Name: Raymond Fidel   Title: President and CEO

 

DRIVETIME OHIO COMPANY, LLC By:       Name: Raymond Fidel   Title: President and
CEO

 



--------------------------------------------------------------------------------

EXHIBIT 2.3(C)

FORM OF NOTICE OF BORROWING

DRIVETIME AUTOMOTIVE GROUP, INC.

DRIVETIME SALES AND FINANCE COMPANY, LLC

DRIVETIME CAR SALES COMPANY, LLC

DRIVETIME OHIO COMPANY, LLC

 

To: Wells Fargo Bank, N.A.

Attn: Loan Servicing Specialist

1525 W.T. Harris Blvd.

Charlotte, NC 28262

Re: DriveTime Automotive Group, Inc. et al.

Re: Fourth Amended and Restated Loan and Security Agreement dated October 28,
2011 (the “Loan Agreement”), by and among DriveTime Automotive Group, Inc.,
DriveTime Sales and Finance Company, LLC, DriveTime Car Sales Company, LLC and
DriveTime Ohio Company, LLC (each a “Borrower” and collectively the
“Borrowers”), Wells Fargo Bank, N.A., as Lead Lender and Agent for the Lenders,
Santander Consumer USA Inc., as Lender, and Manheim Automotive Financial
Services, Inc., as Lender (each a “Lender” and collectively, the “Lenders”).
Capitalized terms used herein and not specifically herein defined shall have the
meanings ascribed to them in the Loan Agreement.

 

A. (i) Pursuant to [Section 2.3(a)] [Section 2.3(b)] of the Loan Agreement,
Borrowers hereby make a request for [an Inventory Facility Advance from Lenders]
[a Swing Line Advance from Lead Lender] in the amount of $            .

(ii) The requested Funding Date is:             .

[(iii) Pursuant to Section 3.2(c) of the Loan Agreement, Borrowers shall pay on
the Funding Date of the requested Inventory Facility Advance, an Advance Fee of
$            .]

(iv) The outstanding principal amount under all Advances, after giving effect to
such [Inventory Facility Advance] [Swing Line Advance] is $            .

 

B. As of the date hereof and the Funding Date of such Advance:

(i) The representations and warranties of the Borrowers in all of the Loan
Documents are true and correct on and as of such Funding Date as though they
were made on and as of such date.

 



--------------------------------------------------------------------------------

(ii) Borrowers confirm, warrant, represent and certify that all documents and
certificates delivered in connection with this Notice of Borrowing, including
but not limited to the Inventory Advance Value Certificate (with supporting
documentation), are true, correct and complete on the date hereof and as of the
Funding Date.

(iii) Borrowers have complied with and performed all of the terms, covenants and
agreements contained in the Loan Agreement, which are to be complied with or
performed by them on or before the date hereof and to the date hereof.

(iv) No Pre-Default Event or Event of Default has occurred and is continuing
and, the making of the Advance will not cause or constitute an Event of Default
or Pre-Default Event.

(v) All other conditions precedent set forth in Section 7.2 of the Loan
Agreement have been satisfied.

CERTIFIED this              day of             , 20        .

 

DRIVETIME AUTOMOTIVE GROUP, INC. By:     Name:   Title:  

 

DRIVETIME CAR SALES COMPANY, LLC By:     Name:   Title:  

 

DRIVETIME SALES AND FINANCE COMPANY, LLC By:     Name:   Title:  

 

DRIVETIME OHIO COMPANY, LLC By:     Name:   Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 5.2(l)

LENDING RELATIONSHIPS

None.

 



--------------------------------------------------------------------------------

EXHIBIT 8.1(A)

PLACES OF BUSINESS; JURISDICTION OF ORGANIZATION

 

1. Jurisdiction and Principal Place of Business and Chief Executive Office

 

Borrower   Jurisdiction  

Principal Place of Business and

Chief Executive Office

DriveTime Automotive Group, Inc.

  Delaware  

4020 East Indian School Road,

Phoenix, Arizona 85018

DriveTime Sales and Finance

Company, LLC

  Arizona  

4020 East Indian School Road,

Phoenix, Arizona 85018

DriveTime Car Sales Company, LLC

  Arizona  

4020 East Indian School Road,

Phoenix, Arizona 85018

DriveTime Ohio Company, LLC

  Arizona  

4020 East Indian School Road,

Phoenix, Arizona 85018

 

2. Locations of retail sales of Inventory and Motor Vehicles

 

Location

Name

  

Address

   City   

State

   Zip  

Mobile

   1017 E. I65 Service Rd S.    Mobile    Alabama      36606   

Pelham

   2205A Pelham Pkwy.    Pelham    Alabama      35124   

Bell Road

   1515 E Bell Rd    Phoenix    Arizona      85022   

Glendale

   5104 W Glendale Ave    Glendale    Arizona      85301   

Mesa

   333 S Alma School Rd    Mesa    Arizona      85210   

Chandler

   400 N Arizona Ave    Chandler    Arizona      85225   

Camelback

   2143 W. Camelback Rd    Phoenix    Arizona      85015   

Grant

   2301 N Oracle    Tucson    Arizona      85705   

Riverside

   8341 Indiana Ave    Riverside    California      92504   

Montclair

   10477 Central Ave    Montclair    California      91763   

Torrance

   18313 Hawthorne Blvd    Torrance    California      90504   

Downey

   9262 Firestone Blvd    Downey    California      90241   

W. Colfax

   11000 W. Colfax Ave.    Lakewood    Colorado      80215   

Havana

   625 S. Havana Street    Aurora    Colorado      80012   

Lakeland

   1825 W Memorial Blvd    Lakeland    Florida      33815   

Pinellas Park

   11700 US Hwy 19 N    Clearwater    Florida      33764   

Bradenton

   1709 W Cortez Rd    Bradenton    Florida      34207   

Florida Ave

   11704 N Florida Ave    Tampa    Florida      33612   

Brandon

   8805 E Adamo Dr    Tampa    Florida      33619   

Ocala

   2111 S Pine Avenue    Ocala    Florida      34474   

Leesburg

   10941 US Hwy 441    Leesburg    Florida      34788   

West Colonial

   3350 W. Colonial Drive    Orlando    Florida      32808   

Kissimmee

   920 W Vine St    Kissimmee    Florida      34741   

Sanford

   2904 S Orlando Dr    Sanford    Florida      32771   

OBT

   6036 S. Orange Blossom Trail    Orlando    Florida      32809   

Hwy 50

   11247 E. Colonial Drive    Orlando    Florida      32817   

 



--------------------------------------------------------------------------------

Location

Name

  

Address

  

City

  

State

   Zip  

Blanding

   220 Blanding Blvd.    Orange Park    Florida      32073   

Atlantic

   10384 Atlantic Blvd.    Jacksonville    Florida      32225   

Cassat

   1831 Cassat Ave.    Jacksonville    Florida      32210   

Augusta

   3212 Washington Road    Augusta    Georgia      30907   

Memorial

   5554 Memorial Dr    Stone Mountain    Georgia      30083   

Marietta

   502 Cobb Parkway    Marietta    Georgia      30062   

College Park

   5620 Old National Hwy    College Park    Georgia      30349   

Conyers

   1530 Iris Drive    Conyers    Georgia      30094   

Morrow

   6800 S. Jonesboro Road    Morrow    Georgia      30260   

Shadeland Ave

   1202 N. Shadeland Ave.    Indianapolis    Indiana      46219   

Lafayette Road

   3717 Lafayette Road    Indianapolis    Indiana      46222   

Jackson

   5326 I 55 North    Jackson    Mississippi      39211   

Fremont1

   3333 E Fremont St    Las Vegas    Nevada      89104   

Decatur

   1616 S. Decatur Blvd.    Las Vegas    Nevada      89102   

Central SW

   5306 Central Ave SW    Albuquerque    New Mexico      87105   

Wyoming

   700 Wyoming Blvd NE    Albuquerque    New Mexico      87123   

Alameda

   5201 Alameda Blvd., NE    Albuquerque    New Mexico      87113   

Independence

   6520 Independence    Charlotte    North Carolina      28212   

South Blvd.

   7301 South Blvd.    Charlotte    North Carolina      28273   

Gastonia

   4820 Wilkinson Blvd.    Gastonia    North Carolina      28056   

Tryon

   5416 N. Tryon    Charlotte    North Carolina      28213   

Concord

   788 Concord Parkway, North    Concord    North Carolina      28027   

Wendover

   3612 W. Wendover Ave.    Greensboro    North Carolina      27407   

Peters Creek Pkwy.

   1370 Peters Creek Pkwy.    Winston-Salem    North Carolina      27103   

Capital Blvd.

   3628 Capital Blvd.    Raleigh    North Carolina      27604   

Fayetteville

   5421 Raeford Rd.    Fayetteville    North Carolina      28304   

Fairfield

   5910 Dixie Highway    Fairfield    Ohio      45014   

Hwy 240

   741 W. I -240 Service Rd    Oklahoma City    Oklahoma      73139   

Tulsa

   4423 S. Memorial Dr.    Tulsa    Oklahoma      74145   

Charleston

   2125 Savannah Highway    Charleston    South Carolina      29414   

Greystone

   178 Greystone Blvd.    Columbia    South Carolina      29210   

Laurens Road

   2736 Laurens Road    Greenville    South Carolina      29607   

Chattanooga

   6000 Shallowford Rd.    Chattanooga    Tennessee      37421   

Knoxville

   8801 Kingston Pike    Knoxville    Tennessee      37923   

Covington Pike

   2177 Covington Pike    Memphis    Tennessee      38128   

Gallatin

   1540 Gallatin Pike N.    Madison    Tennessee      37115   

Antioch

   520 Collins Park Drive    Antioch    Tennessee      37013   

Garland Road

   12180 Garland Rd    Dallas    Texas      75218   

North 45

   9645 North Freeway    Houston    Texas      77037   

Gulf Freeway

   11205 Gulf Freeway    Houston    Texas      77034   

 

1 

This dealership is relocating to 3030 E. Sahara, Las Vegas, Nevada on
October 29, 2011 and the current property located at 3333 E Fremont St., Las
Vegas, Nevada will be surrendered to the landlord on October 31, 2011.

 



--------------------------------------------------------------------------------

Location

Name

  

Address

  

City

  

State

   Zip  

Redbird

   4200 W Camp Wisdom Road    Dallas    Texas      75237   

Hwy 121

   400 N. Riverside Drive    Ft. Worth    Texas      76111   

Arlington

   821 E. Division    Arlington    Texas      76011   

Alta Mere

   3333 Alta Mere Drive    Fort Worth    Texas      76116   

Plano

   1030 N. Central Expressway    Plano    Texas      75074   

Lewisville

   1280 S. Stemmons Fwy    Lewisville    Texas      75067   

Irving

   100 E. Airport Fwy    Irving    Texas      75062   

Loop 410

   2890 Cinema Ridge    San Antonio    Texas      78238   

New Braunfels

   188 IH35 South    New Braunfels    Texas      78130   

San Pedro

   5703 San Pedro    San Antonio    Texas      78212   

Judson

   6728 Randolph Blvd    Live Oak    Texas      78233   

I-35

   1901 SW Military Dr    San Antonio    Texas      78221   

Stassney

   5432 S. IH-35    Austin    Texas      78745   

Temple

   3301 General Bruce Drive    Temple    Texas      76504   

Round Rock

   2335 S. IH-35    Round Rock    Texas      78664   

Mechanicsville

   3300 Mechanicsville Turnpike    Henrico    Virginia      23223   

Broad Street

   4112 W Broad St    Henrico    Virginia      23230   

Petersburg

   2535 S Crater Road    Petersburg    Virginia      23805   

Arch Road

   9301 Midlothian Turnpike    Richmond    Virginia      23235   

VA Beach Blvd.

   6200 E. Virginia Beach Blvd.    Norfolk    Virginia      23502   

Newport News

   11292 Jefferson Ave.    Newport News    Virginia      23601   

Chesapeake

   1705 S. Military Hwy    Chesapeake    Virginia      23320   

 

3. Inspection Centers/Reconditioning Centers

 

Location

Name

  

Address

  

City

  

State

   Zip  

Phoenix I.C.

   4515 E Miami St    Phoenix    Arizona      85034   

National I.C. Managers

   4020 E. Indian School Road    Phoenix    Arizona      85018   

Montclair I.C.

   10477 Central Ave    Montclair    California      91763   

Denver I.C.

   11000 W. Colfax Ave.    Lakewood    Colorado      80215   

Clearwater I.C.

   5253 126th Ave N    Clearwater    Florida      33760   

Orlando I.C.

   2451 McCracken Road    Sanford    Florida      32773   

Atlanta I.C.

   63 Pierce Road    Winder    Georgia      30680   

Fremont I.C.2

   3333 E Fremont St    Las Vegas    Nevada      89104   

Wyoming I.C.

   700 Wyoming Blvd NE    Albuquerque    New Mexico      87123   

Charlotte I.C.

   5707 Transport Drive    Charlotte    North Carolina      28269   

Memphis I.C.

   2175 Covington Pike    Memphis    Tennessee      38128   

 

2 

This inspection center is relocating to 3030 E. Sahara, Las Vegas, Nevada on
October 29, 2011 and the current property located at 3333 E Fremont St., Las
Vegas, Nevada will be surrendered to the landlord on October 31, 2011.

 



--------------------------------------------------------------------------------

Location

Name

  

Address

  

City

  

State

   Zip  

Redbird I.C.

   4201 W Camp Wisdom Road    Dallas    Texas      75237   

Blue Mound I.C.

   1123 Cantrell Sansom Rd.    Dallas    Texas      76131   

Foster Road I.C.

   1120 N. Foster Road    San Antonio    Texas      78219   

Midlothian I.C.

   5300 Midlothian Turnpike    Richmond    Virginia      23225   

 

4. Trade or Fictitious Names

 

Borrower   Trade or Fictitious Names

DriveTime Automotive Group, Inc.

  Ugly Duckling Corporation

DriveTime Sales and Finance Company, LLC

  Ugly Duckling Car Sales and Finance Corporation

DriveTime Car Sales Company, LLC

 

Ugly Duckling Car Sales, Inc.

DRIVETIME

Go Buy Here Pay There

Approval Services

Drivetime – The Financing Dealership (in the name of Inc.)

DriveTime Ohio Company, LLC

  None

 



--------------------------------------------------------------------------------

EXHIBIT 8.1(F)

LITIGATION; OTHER PROCEEDINGS

1. On August 27, 1999, DT Finance Corporation, Car Sales, DTCC and Champion
Financial Services, Inc. were served with a subpoena duces tecum from the State
of Arizona office of the Attorney General Consumer Protection and Advocacy
Section requesting information in connection with an investigation under the
Consumer Fraud Act (A.R.S. §§ 44-1521 et. seq.).

2. On December 7, 2001, the office of the Arizona Attorney General presented
DriveTime with a Civil Investigative Demand seeking certain information about
DriveTime and its business practices.

3. In August 2008, DriveTime received a Civil Investigative Demand (the Demand)
from the State of Texas, Office of Attorney General, Consumer Protection
Division, asking for the production of certain materials. The Demand indicates
it is the subject of an investigation of possible violations of the Texas
Deceptive Trade Practices Act, Sections 17.46(a) and (b) in the marketing,
advertising, financing and selling of used cars. DriveTime met with the Texas
Attorney General’s Office to provide them with an overview of DriveTime and
discuss the requested materials. At the meeting, DriveTime agreed on some minor
changes in the requested materials. In addition, the Attorney General’s Office
indicated that: (1) it was not their intent to file an action against DriveTime;
(2) they would review the materials DriveTime provided to them; and (3) if there
were any concerns they would contact us to meet, discuss and resolve the
concerns. Their goal is simply to ensure DriveTime is or will become compliant
with Texas laws. Since that time, DriveTime has responded to two additional
requests for information, the AG’s office inspected an Inspection Center in San
Antonio and spoke with several employees, and DriveTime has not heard from the
AG’s office since early 2010. DriveTime expects to fully cooperate with the
Texas Attorney General’s Office in responding to the demand and any follow up
discussions with them. DriveTime believes it is in compliance with all
applicable Texas laws and regulations.

On February 24, 2011, the Nevada Supreme Court denied DriveTime’s appeal
regarding an adverse administrative ruling related to the efficacy of certain
sales tax refunds DriveTime had requested for the 2002 and 2003 tax years. Prior
to this adverse ruling, the Department of Taxation of the State of Nevada had,
in an audit for tax years 1998-2001, allowed such refunds. The Department is now
taking the position that DriveTime does not qualify to claim such refunds under
the State’s statute. DriveTime also files for and receives sales tax refunds in
states other than Nevada related to sales taxes paid on retail installment sales
of the amount related to that portion of the sales price ultimately not
collected from DriveTime customers. To our knowledge, this decision by the State
of Nevada should not affect DriveTime’s position regarding sales tax refunds in
states other than Nevada. On March 14, 2011, DriveTime filed a motion for
reconsideration with the Nevada Supreme Court as DriveTime maintains its belief
that it is entitled to these sales tax refunds. On March 28,

 



--------------------------------------------------------------------------------

2011, DriveTime received notice that the Department of Taxation had denied
DriveTime’s motion. In April 2011, the Nevada Supreme Court denied DriveTime’s
petition to rehear its appeal regarding certain sales tax refunds from the 2002
and 2003 tax years. As a result, in the fourth quarter of 2010, DriveTime
accrued a liability related to this matter. As of March 31, 2011, the amount
accrued is $5.7 million.

 



--------------------------------------------------------------------------------

EXHIBIT 8.1(S)

ACTIVE AND INACTIVE SUBSIDIARIES

Active Subsidiaries

DriveTime Automotive Group, Inc.

DriveTime Sales and Finance Company, LLC

DriveTime Car Sales Company, LLC

Drake Property & Casualty Insurance Co.

DriveTime Ohio Company, LLC

DriveTime Sales and Finance Company, LLC

DriveTime Car Sales Company, LLC

Drake Property & Casualty Insurance Co.

DriveTime Ohio Company, LLC

DriveTime Car Sales Company, LLC

DriveTime Ohio Company, LLC

DriveTime Ohio Company, LLC

None

Non-active Subsidiaries

None

 



--------------------------------------------------------------------------------

EXHIBIT 10.4

COMPLIANCE CERTIFICATE

DRIVETIME AUTOMOTIVE GROUP, INC.

DRIVETIME SALES AND FINANCE COMPANY, LLC

DRIVETIME CAR SALES COMPANY, LLC

DRIVETIME OHIO COMPANY, LLC

 

To: Wells Fargo Bank, N.A.

Commercial Lending Services

Attn: Loan Administration Manager

MAC – D1644-018

1451 Thomas Langston Road

Winterville, NC 28590

Re: DriveTime Automotive Group, Inc. et al.

Manheim Automotive Financial Services, Inc.

Attn: Kathy Decker

400 Northridge Road, Suite 800

Atlanta, Georgia 30350

Santander Consumer USA Inc.

Attn: Eldridge Burns

8585 North Stemmons Freeway, Suite 1100

North Dallas, Texas, 75247

(each a “Lender” and collectively the “Lenders”).

 

Re: Fourth Amended and Restated Loan and Security Agreement dated October 28,
2011 (the “Loan Agreement”), by and between DriveTime Automotive Group, Inc.,
DriveTime Sales and Finance Company, LLC, DriveTime Car Sales Company, LLC and
DriveTime Ohio Company, LLC (each a “Borrower” and collectively the
“Borrowers”), Wells Fargo Bank, N.A., as Agent, and the Lenders.

The undersigned duly authorized officers of the Borrowers certify for purposes
of Section 10.4 of the Loan Agreement that:

 

  (i) the enclosed consolidated financial statements fairly present the
financial condition and results of operations of DTCG in accordance with GAAP,
consistently applied, as at the end of, and for such fiscal period [year].

 

  (ii) to the best of the undersigned’s knowledge, during such fiscal period
[year] each Borrower has observed and performed all of its covenants and other
agreements, and satisfied every material condition, contained in the Loan
Agreement and the other Loan Documents to be observed, performed or satisfied by
it.

 



--------------------------------------------------------------------------------

  (iii) the undersigned has obtained no knowledge that any Pre-Default Event or
Event of Default has occurred and is continuing [except as set forth in
reasonable detail on the attached Exhibit A hereto, which describes the action
the Borrowers have taken or propose to take with respect thereto].

 

  (iv) set forth on Schedule 1 attached hereto are detailed calculations as of
            , 20     for each financial covenant required pursuant to
Section 10.6 of the Loan Agreement.

Capitalized terms used herein and not specifically herein defined shall have the
meanings ascribed to them in the Loan Agreement.

IN WITNESS WHEREOF, the undersigned have[has] hereto set their[his] hand the
             day of             , 20        .

 

DRIVETIME AUTOMOTIVE GROUP, INC. By:     Name:   Title:  

 

DRIVETIME CAR SALES COMPANY, LLC By:     Name:   Title:  

 

DRIVETIME SALES AND FINANCE COMPANY, LLC By:     Name:   Title:  

 

DRIVETIME OHIO COMPANY, LLC By:     Name:   Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

COVENANT COMPLIANCE CERTIFICATE

 



--------------------------------------------------------------------------------

EXHIBIT 10.15(A)

CREDIT FACILITY AGREEMENTS

 

1. Santander Term Residual Facility

 

2. DB Warehouse Facility

 

3. RBS Warehouse Facility

 

4. UBS Warehouse Facility

 

5. Senior Secured Notes

 